                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,          )   14-CR-00050-1-AB
                                   )
    vs.                            )
                                   )
JUCONTEE THOMAS WOEWIYU, a/k/a     )
JUCONTEE THOMAS SMITH,             )   Philadelphia, PA
                                   )   June 14, 2018
               Defendant.          )   11:57 a.m.


                        TRANSCRIPT OF TRIAL
          BEFORE THE HONORABLE ANITA B. BRODY AND A JURY
                   UNITED STATES DISTRICT JUDGE


APPEARANCES:

For the Government:         LINWOOD C. WRIGHT, JR., ESQUIRE
                            NELSON S.T. THAYER, JR., ESQUIRE
                            ASSISTANT UNITED STATES ATTORNEY
                            UNITED STATES ATTORNEY’S OFFICE
                            615 Chestnut Street, Suite 1250
                            Philadelphia, PA 19106

For the Defendant:          CATHERINE C. HENRY, ESQUIRE
                            FEDERAL COMMUNITY DEFENDER OFFICE,
                            EDPA
                            601 Walnut Street, Suite 540W
                            The Curtis Center
                            Philadelphia, PA 19106

                            MARK T. WILSON, ESQUIRE
                            DEFENDER ASSOCIATION OF PHILADELPHIA
                            601 Walnut Street, Suite 540W
                            The Curtis Center
                            Philadelphia, PA 19106

Audio Operator:             MICHAEL COSGROVE


Transcribed by:             DIANA DOMAN TRANSCRIBING, LLC
                            P.O. Box 129
                            Gibbsboro, New Jersey 08026
                            Office: (856) 435-7172
                            Fax:     (856) 435-7124
                            Email:   dianadoman@comcast.net


Proceedings recorded by electronic sound recording, transcript
produced by transcription service.
                                                                     2

                            I N D E X

WITNESS           DIRECT       CROSS      REDIRECT    RECROSS

Ms. Blunt         4(Wri)        28(Wil)    40(Wri)
Agent Lohmeier   43(Wri)        46(Hen)    48(Wri)


(Interpreters sworn and questioned out of the presence of the
jury)

Mr. Ibeagha       64(Wri)       85(Wil)    82(Tha)
Mr. Sheriff       90(Wri)       85(Wil)                90(Wil)
Janet Sowo        94(Tha)      146(Wil)
Iven Paye        149(Tha)      169(Wil)
Nyen Gondon      172(Tha)




ARGUMENT ON INTERPRETERS

Mr. Wilson                                       91

STIPULATION ON BBC BROADCAST TAPES               41


EXHIBITS:                                            ID.     EVIDENCE

G-8A      Photo of Prince Johnson                               19
Government Exhibit - tapes                                     125
G-J6 Photo of Konola base                              166     167
G-B3 Photo                                             215     218




*Inaudibles and phonetics due to thick accent
                                                                          3

 1        (The following was heard in open court at 10:00 a.m.)

 2        (Under Seal portion not transcribed)

 3                              (Jury enters)

 4             THE CLERK:     All rise.    This Court is now in session

 5   the Honorable Anita B. Brody presiding.      Good morning, Your

 6   Honor.

 7             THE COURT:     Good morning.

 8             ALL COUNSEL:     Good morning.

 9             THE COURT:     Please be seated.   It's just -- I

10   appreciate your request, I just can't accommodate it, it makes

11   it just too difficult.    And it may make you feel better to

12   know that that's the food that the Judge's eat at lunch.      So

13   -- I don't feel too badly for you.

14             Okay.   All right.

15             MR. WRIGHT:     If we may proceed, Your Honor?

16             THE COURT:     What?

17             MR. WRIGHT:     If we may proceed?

18             THE COURT:     Yes.    I think it's -- oh, he's not here.

19   The witness from yesterday is not here.

20             MR. WILSON:     Yeah.   Your Honor, may we just see you

21   briefly at sidebar.

22             THE COURT:     Excuse me.

23        (Sidebar conference)

24             MR. WILSON:     I would respectfully suggest that you

25   just tell them that because of prior commitments the witness
                             Blunt - Direct (Wri)                         4

 1   could not be here today, but will be, in terms of the --

 2              THE COURT:    Okay.    Sure.    No problem.   You could say

 3   that out loud.   Okay.

 4                              (Sidebar done)

 5              THE COURT:    Members of the jury, because of prior --

 6   of important commitments, the juror (sic) who was here

 7   yesterday could not return today.         But he will be back.   Okay?

 8   To be cross-examined.     Okay?   Thank you.    All right.

 9              MR. WRIGHT:    Your Honor, the Government calls Emily

10   Blunt.   I'm sorry, Elizabeth Blunt.       Not Emily Blunt,

11   Elizabeth Blunt.

12              THE CLERK:    Please raise your right hand.

13        ELIZABETH MARGARET BLUNT, GOVERNMENT WITNESS, AFFIRMED

14              THE CLERK:    Can you state and spell your name for

15   the record, please, Miss?

16              THE WITNESS:    My name's Elizabeth Margaret Blunt.

17              THE CLERK:    Spell your last name please?

18              THE WITNESS:    Blunt, B-L-U-N-T.

19              THE CLERK:    Okay.    Thank you.

20              THE WITNESS:    Thank you.

21                             DIRECT EXAMINATION

22   BY MR. WRIGHT:

23   Q    Good morning, Ms. Blunt.

24   A    Good morning.

25   Q    Where are you from?
                           Blunt - Direct (Wri)                       5

 1   A    I'm from Britain, I live in London.

 2   Q    Okay.    Now tell us a little bit, if you would, about your

 3   educational background?

 4   A    I went to a local primary school in South London, to a

 5   grammar school also in South London, and then to Cambridge

 6   University, and I have a bachelors degree in history.

 7   Q    When did you get that bachelors degree in history from

 8   Cambridge?

 9   A    1968.

10   Q    I want you to tell us, what did you do after you

11   graduated from college?

12   A    I went to work for the BBC, and they had a training

13   program where you went in as a studio technician.   So that's

14   how I was trained in the BBC, to work on radio programs.

15   Q    And the BBC being?

16   A    The British Broadcasting Corporation.

17   Q    Now when you said -- what did that entail, your initial

18   job at the BBC, what did you do?

19   A    I worked in the studios.   I made recordings, I played

20   sound effects, I mixed the sound on the sound desk, and

21   prepared for transmission, all those sort of things.

22   Q    Was that radio or television --

23   A    It was radio.

24   Q    Radio?   Now after you had that position at the BBC, what

25   did you do?
                            Blunt - Direct (Wri)                       6

 1   A      I left for a couple of years and went to live in

 2   Tanzania.

 3   Q      Why did you do that?

 4   A      Because my then husband got a job in Tanzania.

 5   Q      Then husband?

 6   A      My then husband.

 7   Q      And what did you do while you were in Tanzania?

 8   A      I was partly a housewife.   I gave English lessons, I

 9   worked on a film as a sound recordist.    Bits of this and that.

10   Q      Did there come a time that you returned to the British

11   Broadcasting Corporation?

12   A      I did.   When I went back to Britain, I applied for my old

13   job.   They didn't need anymore studio technicians, but I

14   started work as a writer and a producer in World Service

15   Radio.

16   Q      What did that entail, being a writer and producer in

17   World Service Radio?

18   A      Making radio programs for transmission around the world.

19   And then I -- in the African service I was writing current

20   affairs scripts, which got translated into African languages

21   for broadcast in Hadza, and Swahili, and Arabic, and things

22   like that.

23   Q      Now did there come a time that you became a

24   correspondent, a correspondent for the BBC?

25   A      Yes.
                              Blunt - Direct (Wri)                         7

 1   Q       Now tell us how that came about?   How did that happen?

 2   A       I was working in the African service and reporting from

 3   them.    I'd done some reporting trips.    I'd taken part in a

 4   sort of inter-departmental exchange where I worked in the main

 5   newsroom for six months, and when the West Africa

 6   correspondent job was advertised, I applied for it, and I got

 7   it.

 8   Q       When you got that position, where were you based?

 9   A       I was based in Abidjan in the Ivory Coast.

10   Q       When was that?

11   A       1986.

12   Q       Now based on your familiarity with the -- with the BBC,

13   and broadcast related to the BBC, is it the custom -- business

14   custom and practice of the BBC to correctly name -- when they

15   name individuals who were being interviewed, to correctly name

16   those individuals?

17   A       Yes, it is.   If they say it's somebody, you could be

18   pretty sure they're right.

19   Q       Well tell us about your time in Abidjan.   What did you do

20   as a correspondent while you were based in Abidjan, Ivory

21   Coast?

22   A       I was responsible for news coverage of West Africa.     And

23   my patch, as it was, was defined it went as far north as

24   Mauritania, as far south as Congo Zaire, as it was then, DRC.

25   And east through Chad as far as the Sudan border.     So I think
                             Blunt - Direct (Wri)                        8

 1   that was 26 countries, and it was my job to report for any BBC

 2   radio, or indeed television program that wanted it, from that

 3   area.

 4   Q       Now within that area, did you have occasion to report

 5   related to the country of Liberia?

 6   A       I did.

 7   Q       And what years were you in the Ivory Coast as the African

 8   correspondent for the BBC?

 9   A       From 1986 to 1990.   And I did go back again later for a

10   shorter time.

11   Q       Now did there come a time while you were there during

12   that time frame from 1986 to 1990 -- when did you leave in

13   1990, by the way?

14   A       It would have been the first week of November.

15   Q       Now when you were there during that time period of 1986

16   to 1990, did there come a time that Liberia became of interest

17   to your country -- well, number one, was the country of

18   Liberia was in that 26 country --

19   A       Yes, it was.

20   Q       -- range that you just talked about?

21   A       It was.   And I had visited.   It was policy when I arrived

22   that I should try as soon as possible to get around my patch

23   and get to know the countries, get to know people there, so

24   I'd have someone to call if there was a news story.      So I did

25   visit Liberia.     But it wasn't terribly newsworthy, until
                           Blunt - Direct (Wri)                         9

 1   Christmas of 1989 really.

 2   Q    Now you were in Abidjan, Ivory Coast --

 3   A    Yes.

 4   Q    -- a Francophone country?

 5   A    Yes.

 6   Q    And where is -- where was that in relation to Liberia?

 7   A    It was the next door neighbor.    If you went to the west

 8   of Ivory Coast, that was a common border.     A lot of it was a

 9   river border, so they were adjacent.

10   Q    You said that around Christmastime in 1989 it became of

11   interest.   Without telling us what happened at Christmastime

12   of 1989, we've heard some things on that, but as a result of

13   what happened at Christmastime in 1989 in Liberia what, if

14   anything, did you do on January 8th, 1990?

15   A    Well it became -- we'd heard that something was

16   happening, and it became obvious that something fairly serious

17   was happening, because people started coming across that

18   border into Ivory Coast.    I mean, lots of people.   Hundreds a

19   day were picking up their babies and their bundles and

20   crossing the border to get away from whatever was going on in

21   Eastern Liberia.

22               So having verified that with the authorities in

23   Ivory Coast and found out as much as I could, I then went to

24   Liberia itself --

25   Q    Well let me stop you for a minute.      Let me stop you.
                          Blunt - Direct (Wri)                      10

 1   Excuse me, let me stop you for a minute.    And what had you

 2   heard that was happening that made you go into -- made you

 3   decide to do what you did on January --

 4   A    We had heard there was fighting on the other side of the

 5   border.

 6   Q    And what as the border?

 7   A    The border between Ivory Coast and Liberia.

 8   Q    But what county did the Ivory Coast border on?

 9   A    Well in the south it would have bordered on -- it would

10   have bordered on Grand Gedeh, it would have bordered on

11   Maryland, and then further north it would have bordered I

12   suppose on Nimba County.

13   Q    And did you at some point go into Nimba County?

14   A    Yes, I flew to Monrovia, and then traveled north by road

15   up to Nimba.

16   Q    And when you went to Monrovia, was that in January of --

17   was that January 8, 1990, or thereabouts?

18   A    It was in January, yes, I believe it would be the eighth.

19   Q    What did you observe while you were in Monrovia?

20   A    Not a lot.   The city was pretty much as it always was

21   really.

22   Q    Now you went to -- you said you went to Nimba County

23   after that?

24   A    Yes.

25   Q    Tell us a little bit about Nimba County, based on your
                          Blunt - Direct (Wri)                      11

 1   being there and your personal experience, of what were the

 2   primary tribes that occupied Nimba County?

 3   A    Well the main tribes would be Mano and Gio.

 4   Q    And was there another tribe that also occupied --

 5   A    Oh, there would have been smaller numbers of other

 6   tribes.   I mean Liberia was always quite a well-mixed country.

 7   I think you're probably referring to the fact that the urban

 8   areas had a Mandingo population, who were mostly traders and

 9   business people.

10   Q    In Nimba County?

11   A    In Nimba County.

12   Q    Now --

13   A    As everywhere in Liberia.

14   Q    As everywhere in Liberia.   Now when you went to Nimba

15   County, where did you go?

16   A    We went straight up the main road, and we slept the night

17   in the county town which is Sanniquellie, in the Presidential

18   Guest House.

19   Q    And what did you observe when you were in Nimba County?

20   Where did you go, and what did you observe?

21   A    It was very strange, it was very eerie.

22   Q    Why do you say that?

23   A    Well once we were into Nimba, there was really nobody

24   about, the place was very deserted.   Normally, there would be

25   children running about, and there would be chickens, there
                               Blunt - Direct (Wri)                        12

 1   would be cooking fires because people cook outside.         The huts,

 2   the doors of the houses would be open.       And it wasn't like

 3   that at all.      It wasn't at all normal.   Everything was closed

 4   up, we saw very few people.

 5   Q       What else -- where did you go in Nimba?

 6   A       Well we -- as I say, we slept the night in Sanniquellie.

 7   Q       Right.    From there?

 8   A       We heard gunfire in the night.     And --

 9   Q       What did you think that gunfire was a result of?

10   A       I have no idea.    I don't know.

11   Q       What happened next?     What did you do next?

12   A       In the morning, we were taken on the road towards the

13   Ivorian border, which was the direction that the incursion had

14   come from.       And I think we were taken there by the authorities

15   to show us that everything was fine, and there were no rebels

16   around.

17   Q       What did you observe when you went with them to that

18   area?

19   A       Well it wasn't fine.     I mean, there was some dead bodies

20   lying in the road.      We got to a little town called Complay

21   (phonetic) which was virtually empty, and the last few people

22   were packing up and leaving.

23   Q       And who were these last few people?

24   A       I think they were the shopkeepers.       They were Mandingo

25   people, and they'd managed to get some transport to get
                             Blunt - Direct (Wri)                        13

 1   themselves and their goods out.

 2   Q      Out of Nimba County?

 3   A      I don't know where they were going, certainly out of

 4   Complay.      And in fact people had been told to leave Complay so

 5   the army would have a clear field of fire.

 6   Q      Now I'd like to direct your attention to June of 1990.

 7   Approximately June of 1990.     Now between that time that you

 8   were in Nimba County in January of 1990, and June of 1990, did

 9   you continue to cover, as a journalist, the conflict?

10   A      Yes, I did.

11   Q      Now as a result of your coverage of the conflict, did you

12   become familiar with the name of an individual named Jucontee

13   Thomas Williams?

14   A      I did, yes.    Well I knew him as Tom Woewiyu.

15   Q      Tom Woewiyu.    And directing your attention to January,

16   and -- I'm sorry, June 25, 1990, did you come into contact

17   with him?

18   A      Yes.    I think that would have been the first time I met

19   him.   There had been a peace meeting in Freetown in Sierra

20   Leone, one of the neighboring countries.       I didn't go there,

21   one of my colleagues was there, Mark Huband, and I relied on

22   his reporting of the meeting, and he was reporting the events

23   which involved Tom Woewiyu, because he was the main spokesman

24   for the rebel movement, the NPFL.

25   Q      And with regard to that conference that took place in
                               Blunt - Direct (Wri)                        14

 1   Freetown, did you come into contact with Mr. Woewiyu in

 2   Abidjan?

 3   A    Yes.     Because to get from Freetown back to the part of

 4   Liberia where he was based, he had to come through the Ivory

 5   Coast.   So the obvious way to go back would be to fly to

 6   Abidjan, which was the capital of Ivory Coast and then go by

 7   road across the border and into Liberia.          And he stopped, I

 8   believe he stopped off in Abidjan and talked to the press, and

 9   I met him then.

10   Q    Okay.    Let me stop you for just a minute.

11                MR. WRIGHT:    And if we can pull up that photograph,

12   was it A-3?

13                                      (Pause)

14                MR. WRIGHT:    With the Court's permission, we'd like

15   to publish A-5, which has already been introduced into

16   evidence.

17                THE COURT:    Okay.    No problem.

18   BY MR. WRIGHT:

19   Q    If you could look at your screen, or at the screen right

20   next to you, actually.

21   A    Oh.    Yes.

22   Q    And I ask you if you recognize the individual depicted in

23   that photograph?

24   A    Yes, that's Tom Woewiyu.

25                THE COURT:    Does everybody have -- does everybody
                             Blunt - Direct (Wri)                        15

 1   have it?

 2              THE CLERK:    They have it, Judge.

 3              THE COURT:    One second, I -- would you want to move

 4   the -- would you move the monitor a little bit back, so that

 5   all the jurors can see it better, or you move forward.

 6              THE WITNESS:    So you want to see it.     Yes.

 7              THE COURT:    All right.

 8              THE WITNESS:    Sorry.

 9              THE COURT:    Thank you.   No.    No problem.

10   BY MR. WRIGHT:

11   Q      Ms. Blunt, tell us about that first time that you met Mr.

12   Woewiyu.   What was the topic?

13   A      What had been going on at the talks in Freetown and his

14   point of view and his organization's point of view about that.

15   Q      And what was his -- well let's not -- I'm not going to

16   ask you that quite yet.     But what did he articulate his point

17   of view being with regard to the Government?

18   A      Well that they weren't really interested in coming to an

19   agreement with President Doe's Government, they were

20   interested in President Doe leaving.        And that he said that

21   their patience was running out, there was too much talking,

22   they weren't going to sit around and talk.       If it went on too

23   long they would go in there -- go down to Monrovia and get him

24   out.

25   Q      Now when he said that they would go down to Monrovia and
                              Blunt - Direct (Wri)                      16

 1   get them out, to your knowledge, was there an armed war going

 2   on in Liberia at that time?

 3   A      Yes, there was.    Not in Monrovia, but in the country,

 4   yes.

 5   Q      Between the NPFL and the Government troops?

 6   A      Yes.

 7   Q      Now --

 8   A      And by then, involving another faction as well.

 9   Q      And we'll talk about that.    Now what did -- what, if

10   anything, did you say about the forming of a provisional

11   Government?

12   A      That they planned to do that.

13   Q      And when you say they, who are you referring to?

14   A      The NPFL, the National Patriotic Front of Liberia, which

15   was the movement -- the people who made the first incursion in

16   January, and it was the movement led by Charles Taylor.

17   Q      Now what was your impression, based on your interaction

18   with Mr. Woewiyu, about his acceptability as a spokesperson

19   for the NPFL?

20   A      Oh, he was a very -- he was a good choice.    He was very

21   articulate, not as flamboyant as Charles Taylor, but a bit in

22   the same style.    Presented himself very well.   Was always very

23   well-dressed.    Very persuasive.

24   Q      An acceptable face?

25   A      Yes.   If you're trying to put forward someone who gives
                            Blunt - Direct (Wri)                       17

 1   the impression that yours is a serious movement, yes.    He was

 2   a good PR man for the organization.

 3   Q       Now I'd like to direct your attention to August 7th of

 4   1990.    Do you recall that date?

 5   A       That was the time when there was the regional meeting in

 6   Banjul in The Gambia of the organization -- it was called

 7   ECOWAS, it was the Economic Community of West African States.

 8   And these were the neighboring countries who were getting very

 9   worried about what was happening in Liberia.

10   Q       On that date in August of 1990, did you again come into

11   contact with Mr. Woewiyu?

12   A       I did.

13   Q       And tell us about that.

14   A       Well the meeting was of neighboring Governments, it

15   wasn't really originally to involve the fighting factions.

16   But a delegation from the NPFL turned up unexpectedly at the

17   meeting.    Tom Woewiyu was a member of the delegation, and I

18   think a lawyer called Lavallee Super Wood (phonetic), and a

19   former minister now with the rebels called Ernest Eastlick

20   (phonetic).

21   Q       And what was Mr. Woewiyu's position as the NPFL by then?

22   A       Well he was -- he was their spokesman.

23   Q       Was he anything else?

24   A       Well I think by then he'd been named as defense minister,

25   but he still seemed mostly to be acting as their spokesman.
                           Blunt - Direct (Wri)                      18

 1   Q    At that time?

 2   A    At that time.

 3   Q    To your knowledge?

 4   A    To my knowledge, yes.

 5   Q    And so what happened?

 6   A    They turned up unexpectedly at the meeting.   By that time

 7   the meeting was talking about forming an intervention force of

 8   troops from some of the neighboring countries.   They engaged I

 9   believe in various discussions with the parties to the

10   meeting, and the following day they gave a -- a press

11   conference, talked to the journalists who were there, and

12   expressed their -- some of their concerns about the -- the

13   peacekeeping intervention force.

14   Q    And did you recall what was -- what some of the concerns

15   were as articulated by Mr. Woewiyu at that time?

16   A    If you sent an armed force in without getting agreement

17   from all parties, it was actually quite a risky and dangerous

18   thing to do.   And they weren't ready to give their assent at

19   that point.    They were going home to talk to Mr. Taylor and

20   consult about it.

21   Q    Now I'd like to direct your attention to September of

22   nineteen.

23   A    Ninety.

24   Q    And I'd like to show you a photograph that's been marked

25   for identification as Government Exhibit A8.   And do you
                               Blunt - Direct (Wri)                      19

 1   recognize the individual that's depicted in Government Exhibit

 2   A8?

 3   A     The man on the left with his hands up?

 4   Q     Yes.

 5   A     That's Prince Johnson in a rather fine dressing gown.         I

 6   don't know why.

 7   Q     And tell us, did you know -- had you seen Prince Johnson

 8   before?

 9   A     Had I seen him before that day -- yes, I think I had.

10   Obviously, I can't be sure.

11   Q     Well but you say -- you've seen him in person, Prince

12   Johnson?

13   A     Sorry?

14   Q     You've seen Prince Johnson?

15   A     I've seen Prince Johnson.

16   Q     In person?

17   A     Yes.

18   Q     And is that a fair and accurate depiction of the way he

19   looked, at least facially?

20   A     Facially, yes.

21                MR. WRIGHT:    Your Honor, the Government would move

22   to have Government Exhibit A8 admitted into evidence.

23                MR. MARTIN:    No objection.   I'm sorry.

24                THE COURT:    All right.   It can be admitted and be

25   viewed.    The jury hasn't seen it.     You're seeing it, they
                            Blunt - Direct (Wri)                        20

 1   haven't seen it now.

 2             THE WITNESS:    Sorry?

 3             THE COURT:    The jury's going to see it now.    They

 4   didn't see it before.

 5             THE WITNESS:    Thank you.

 6             THE COURT:    You looked quizzical.

 7             Okay.   Is it up?

 8             THE CLERK:    They have it.

 9   BY MR. WRIGHT:

10   Q    Why don't you circle the gentleman who's Prince Johnson?

11   You can write on the computer.     You can --

12   A    Oh, right.   This is him over here.

13   Q    Now who was Prince Johnson?

14   A    He was a soldier.    He had been involved in an earlier

15   rebellion against President Doe and gone into exile.      He was

16   -- he joined the NPFL, he was part of the early group of

17   rebels that invaded Liberia.    And then had had a falling out

18   with Charles Taylor, and his group split away.   And although

19   both groups of rebels were heading towards Monrovia, he was

20   coming down by a different, more westerly route.

21   Q    He got there first?

22   A    Yeah.   Well he got -- he got into the port area.     Charles

23   Taylor's people got into the eastern suburbs of the city.

24   Q    Well directing your attention to September 9 of 1990,

25   tell us -- do you recall that day?
                           Blunt - Direct (Wri)                        21

 1   A    Very well.

 2   Q    And tell us what happened to you.   Where were you on

 3   September 9 of 1990, what happened?

 4   A    I was in Monrovia.   I was the only sort of western

 5   mainstream media -- western journalist there at the time.     I

 6   was living in an empty USAID house up in the center of town

 7   near the Embassy.

 8               The previous day, which I think was a Saturday,

 9   there had been some gunfire down near the Freeport.   And the

10   port area was then being used as the headquarters for the West

11   African Intervention Force, which had been got together which

12   had come in.

13   Q    And when you say that, is that ECOMOG?

14   A    That was ECOMOG.

15   Q    The monitoring group, the Economic Community of West

16   African States Monitoring Group?

17   A    Yes.

18   Q    And is that the same intervention force that was being

19   discussed in --

20   A    In Banjul.

21   Q    -- in Banjul when you in fact saw Mr. Woewiyu?

22   A    Yes, it was.

23   Q    So they did come into Monrovia?

24   A    They did come in.

25   Q    And so what happened?
                             Blunt - Direct (Wri)                       22

 1   A       So on the Saturday there had been heavy gunfire down

 2   in --

 3   Q       Which you heard.

 4   A       -- in port area.    And the bridges from the center of town

 5   to the Freeport were closed.      You couldn't go.   Sunday morning

 6   everything seemed to be quiet.      We waited a bit to make sure

 7   it really was quiet, and the bridges were open, people were

 8   coming on foot, coming up from there saying the bridges were

 9   open.    So I went down to see what had been going on.    I went

10   in a car which belonged to a Liberian journalist colleague,

11   Mr. Peabody, and -- and young Stanley, his nephew, was driving

12   me.

13                So we drove down to the Freeport, it was very quiet,

14   it was Sunday morning.      I spoke to the young Nigerian officer

15   who was dealing with the press for them.       And I said was it --

16   Q       When you say for them, for who?

17   A       For ECOMOG.   Was it true that a couple of ECOMOG soldiers

18   had been killed the previous day?      And he said, well, best I

19   spoke to his force commander, who was a Ghanaian general

20   called General Quainoo.      And we were in the port authority

21   building downstairs.       He said, I'll go up and see General

22   Quainoo, who had an upstairs office, to see if he will talk to

23   you.

24                And -- so I was downstairs, along with a Nigerian

25   journalist who worked for the BBC Hausa service, who had been
                            Blunt - Direct (Wri)                      23

 1   actually traveling with ECOMOG, he was embedded with them.

 2   And we waited downstairs.    And suddenly there was a great

 3   commotion outside.    And President Doe, who hadn't really been

 4   seen out in public for several weeks I think, had decided to

 5   come down to the Freeport and visit the force commander.

 6   Q    General Quainoo --

 7   A    General Quainoo.    And what the President had said was,

 8   that normally when you go to anywhere in Africa, first you go

 9   and greet the chief.    General Quainoo came with his troops.

10   He didn't come and greet me.    I waited.     Now I'd better go and

11   greet him.    So, anyway, President Doe arrived, lots of

12   vehicles, lots of armed guards.    All his entourage.

13                And myself and my colleague, we went out to the foot

14   of the stairs.    We just saw the President and the President's

15   people disappearing up the staircase to General Quainoo's

16   office.

17   Q    What did you decide to do when you saw that?

18   A    Well we waited at the bottom of the stairs with our

19   microphones.    We were hoping we'd get a word with him on the

20   way out.

21   Q    What happened?

22   A    And then -- we waited there for a while.      And then

23   suddenly there was more commotion outside, and this was Prince

24   Johnson's people arriving.    Now they had controlled the port

25   area before ECOMOG arrived.    And they had allowed ECOMOG to
                           Blunt - Direct (Wri)                       24

 1   use it as their headquarters.   So they felt they kind of had

 2   landlords rights over the place.   Which meant that they came

 3   and went pretty well unchecked.    And in practical terms that

 4   meant that whereas the President's bodyguard had been disarmed

 5   before he went up to see the Ghanian general, Price Johnson's

 6   people came in with all their weapons.

 7   Q    What happened next?

 8   A    And then there was a loud argument and people shouting.

 9   And then we could hear that noise where you, if you're

10   preparing a gun to fire, you pull it back and it clicks, we

11   could hear that noise.   And then some of the ECOMOG people who

12   were with us pulled us aside, got us out of the hallway,

13   pushed us, they pushed my colleague one way into the press

14   officer's office, me the other way into the camp commandant's

15   office, and then the firing started.   And there was a huge gun

16   battle which went on for about an hour and a half.

17   Q    Were you familiar with President Doe's voice?

18   A    Yes.

19   Q    And did you hear his voice during that gunfire -- during

20   that battle?

21   A    I did.    Towards the end I was in an office at the front

22   of the port authority building on the ground floor with a

23   wide-open window.   And I was lying on the ground near the

24   window.   And I heard people coming out, and I heard what I'm

25   sure was the President's voice, and he was saying, please,
                              Blunt - Direct (Wri)                        25

 1   please, I beg you, I beg you.

 2                  And he said, you are embarrassing us.    A bit odd,

 3   but that's what he said.       And then I heard vehicles starting

 4   up and roaring off.      And then it went very quiet.    And

 5   eventually the ECOMOG soldiers that were with me opened the

 6   doors to the room, and there were bodies lying in the corridor

 7   outside.

 8   Q       Numerous bodies?

 9   A       Yes.    Bodies all over the -- and in the washroom opposite

10   there were bodies in the washroom.       And when we went outside,

11   to the key side, there were bodies on the key side.

12   Q       Now shortly thereafter, you come into contact with people

13   who appear to be, at least in your view, in a state of shock,

14   or --

15   A       I think everybody was in a state of shock.

16   Q       Individuals who appeared to be in a state of shock who

17   had told you that they saw President Doe?

18   A       Oh well that would have been the next day.

19   Q       And did they still appear to be in that state of shock?

20   A       Yes.    I mean we were -- I was taken up to town, which was

21   where I was staying.       I slept the night in the British

22   Embassy, everybody was very afraid of what was going to happen

23   next.    And in the morning people started walking up from the

24   Freeport area and Bushrod Island, which was adjacent to the

25   port, and they had said they had seen the President's body,
                               Blunt - Direct (Wri)                    26

 1   and that he was lying in a small private clinic, in the island

 2   clinic and that he was dead.

 3   Q       And did they say anything about his body?

 4   A       They said that something had happened to his hands, as if

 5   they'd been sort of hit, or chopped, and his ears, but that

 6   was all.     And that he was dead.

 7                May I say that --

 8                THE COURT:    No.

 9                THE WITNESS:    No.   Okay.

10                THE COURT:    There has to be a question.

11                THE WITNESS:    All right.

12   BY MR. WRIGHT:

13   Q       Now after that time frame, and now I'm directing your

14   attention to October or so of 1990, around October 16 or

15   thereabouts of 1990.       On October 16 of 1990, did you again

16   come into contact with Mr. Woewiyu?

17   A       That would have been another of those occasions when he

18   was traveling back to Liberia through Abidjan where I was

19   based, and stopped off to talk to people there.

20   Q       And did you have a opportunity to talk to Mr. Woewiyu

21   there?

22   A       Yes, I did.

23   Q       And tell us about that conversation, if you would?

24   A       By that point, his movement were a bit more on the back

25   foot.    They were not --
                               Blunt - Direct (Wri)                     27

 1   Q    What do you mean by that?

 2   A    Sorry, that's cricket.       They were a bit more on the

 3   defensive.    And they had been involved in fighting with

 4   ECOMOG.   They were being pushed back from the eastern suburbs

 5   of the capital.    He was talking about that.    He was talking --

 6   they were slightly softening their negotiating position, he

 7   said that it was -- nothing was set in stone about Charles

 8   Taylor having to have the leadership.

 9                And he and his colleague, who was Ernest Eastlick

10   who had the title of foreign minister I think for the -- the

11   movement, they were complaining that ECOMOG couldn't be seen

12   as a neutral party in any negotiations, because it had clearly

13   taken sides, and particularly because of the influence of

14   Nigeria, which they thought was very pro President Doe.         That

15   ECOMOG could no longer be seen as neutral.

16   Q    ECOMOG was a combatant?

17   A    By then, yes.

18                MR. WRIGHT:    If I may, Your Honor, with the Court's

19   indulgence.

20        (Pause)

21                MR. WRIGHT:    I always check with my co-counsel to

22   make sure I didn't forget anything.       I don't have any further

23   questions of Ms. Blunt at this time, Your Honor.

24                MR. WILSON:    May I, Your Honor?

25                THE COURT:    Certainly.
                             Blunt - Cross (Wil)                     28

 1                            CROSS-EXAMINATION

 2   BY MR. WILSON:

 3   Q    Good morning, Ms. Blunt.

 4   A    Good morning.

 5   Q    Ma'am, I don't have that many questions.   I just wanted

 6   to clarify a few points.    I think earlier in your testimony

 7   you said that you had arrived in 1986 and tried to make the

 8   rounds of your patch, correct?

 9   A    Yes.

10   Q    And you had been to Liberia, correct?

11   A    Yes, that's correct.

12   Q    And -- but you indicated that Liberia wasn't particularly

13   newsworthy until Christmas of 1989?

14   A    That's correct.

15   Q    Had there -- had you covered, or had you heard reports

16   about President Doe's Government, or President Doe's army

17   persecuting individuals of the Gio and Mano tribes in Nimba

18   County?

19   A    Yes.   But that happened before I was the correspondent.

20   That was the consequence of an earlier rebellion.

21   Q    Before 1986?

22   A    Before 1986.

23   Q    And what month would you have arrived in 1986, do you

24   remember?

25   A    August.     It was my birthday.
                                Blunt - Cross (Wil)                    29

 1   Q    So Christmas of 1989 was important because you became

 2   aware that there had been a incursion --

 3   A    That was when the incursion took place.

 4   Q    -- in Nimba County, correct?

 5   A    Yes.

 6   Q    Very close to the border with Cote d'Iviore?

 7   A    Yes, they came in over the border.

 8   Q    Okay.     Do you remember the name of the town that the

 9   first fighting started?

10   A    Butaw, I think.

11   Q    Butaw?

12   A    Butaw, and it went on to Complay.

13   Q    Okay.     What date did you hear that the incursion had

14   occurred?

15   A    On Christmas Eve.       And I later met some Ivorians who had

16   crossed the border to buy alcohol for Christmas who'd got

17   caught up in it.    So it was Christmas Eve.

18   Q    And what -- when did you first hear of it?      If it

19   happened on Christmas Eve, do you remember when you first

20   heard of it?

21                MR. WRIGHT:    Objection, asked and answered, Your

22   Honor.

23                THE COURT:    I don't -- would you restate the

24   question, so I would --

25                MR. WILSON:    When did you first hear about the
                               Blunt - Cross (Wil)                     30

 1   incursion?

 2                THE WITNESS:   Yes?

 3                THE COURT:   Yes.

 4                THE WITNESS:   Well I would first have heard about it

 5   actually on the BBC from London, because somebody who said his

 6   name was Charles Taylor called the program, called Focus on

 7   Africa, which was very widely listened to in that region,

 8   called up and said we've invaded Liberia.       And Focus on Africa

 9   put him on air, and he made that claim in public.

10   Q    Do you remember what date that was?

11   A    I don't.     Probably the day after Christmas, probably

12   Boxing Day.

13   Q    Okay.     And Boxing Day, just in case the jurors --

14   A    Is the day -- is the 26th of December.       The day after

15   Christmas.

16   Q    The Focus on Africa, by the way, is a regularly scheduled

17   program on BBC radio, correct?

18   A    It is.     It went out three editions every afternoon.    The

19   one at 5:00 local time was the one that everyone in Liberia

20   listened to.    So if you wanted to speak to Liberia, getting

21   yourself on that program was important.

22   Q    Personally, how many times do you think you met with Tom

23   Woewiyu?

24   A    Well I've been trying to work it out.       The three

25   occasions that we spoke about already, and I think I also met
                             Blunt - Cross (Wil)                         31

 1   him at a peace conference which took place in the spring of

 2   the following year, 1991, by which time I was back in London,

 3   but I traveled to Liberia for that meeting.       And I think he

 4   was also there.   But I haven't got written notes or record of

 5   having met with him then.

 6   Q    And what country would that have been in?

 7   A    That was in Liberia.

 8   Q    And where in Liberia?       Do you recall?

 9   A    Hotel Africa, I think.

10   Q    In Monrovia?

11   A    In Monrovia.     Yes.

12   Q    Okay.    When you left your job reporting in Africa in

13   November of 1990, did you remain in a position that involved

14   the transmission of news from Africa?

15   A    Yes.    I was working -- by then I'd officially been

16   transferred from the African service to the main newsroom.

17   But I think at that point I would have been working as what

18   they call a three A's duty editor.      It was Africa, Asia and --

19   heavens what was it -- but anyway it was the three A's --

20   Arabs.   Africans, Arabs and Asians.     So I was supervising the

21   news from those areas.       And I was then asked, because I knew

22   Liberia, to go back and cover that conference.

23   Q    Did that conference lead to the opening of the road

24   between Monrovia --

25   A    Buchanan?
                                Blunt - Cross (Wil)                      32

 1   Q    -- and Greater Liberia, the interior?

 2   A    Yes.    They had a confidence building trip down from

 3   Monrovia to Buchanan, which the -- Buchanan was in Charles

 4   Taylor's sector of the country.

 5   Q    Buchanan was near Roberts Field, correct?

 6   A    Beyond Roberts Field.

 7   Q    Just beyond Roberts Field.         About how far beyond Roberts

 8   Field?

 9   A    Oh, quite a long way.

10   Q    And Roberts Field was the airport that was near the

11   Firestone Plantation?

12                MR. WRIGHT:    Objection.    Beyond the scope, Your

13   Honor.

14                THE COURT:    Overruled.    You can answer.

15                THE WITNESS:    Yes.   Yes, it was fairly near

16   Firestone.    It's quite -- it's unusually far from town for an

17   international airport.       It's quite a long way from Monrovia.

18   BY MR. WILSON:

19   Q    There is another airport that services Monrovia, correct?

20   A    There's a small local airport called Spriggs Payne, which

21   is in the middle of the city.

22   Q    So the 1991 meeting was essentially a meeting that tried

23   to -- when you say confidence building, it was an attempt by

24   the NPFL and ECOMOG to try and work out some --

25   A    The international community and civil leaders, church
                             Blunt - Cross (Wil)                      33

 1   leaders to try and bring the sides together.    And I think by

 2   that time to hammer out some kind of interim government.

 3               It was a very long process.

 4   Q    And that's the only time that you met Tom Woewiyu in

 5   Liberia, correct?

 6   A    I think it was, yes.

 7   Q    Okay.     The other times would have been in Abidjan, and I

 8   think at one time you said in --

 9   A    Well I was actually correspondent, it was always outside

10   the country.    Because of course he didn't go to Monrovia, and

11   I didn't go to the other side of the front line.

12   Q    Did you ever meet with him in London?

13   A    I don't think so.

14   Q    This 1991 process that -- the confidence building process

15   that sort of led to the opening of the road -- it -- the road

16   only stayed open temporarily, correct?

17   A    I believe so, yes.

18   Q    And would it be fair to say that it was Prince Johnson's

19   forces that undid any confidence building that had been going

20   on at that point?

21   A    I wouldn't want to give an opinion on that really.    It

22   all got very complicated.

23   Q    Now most of your testimony was focused on this day in

24   September 9th in 1990 when -- the day after you heard that Doe

25   was dead.    The -- Prince Johnson commanded a rival group to
                             Blunt - Cross (Wil)                      34

 1   the NPFL on that date, correct?

 2   A    That's correct.

 3   Q    And to your understanding, my client on that day was the

 4   spokesperson for the NPFL --

 5   A    And he had the title of defense minister.

 6   Q    -- and the title of defense minister, but he had nothing

 7   to do with, on that date with Prince Johnson, correct?

 8   A    No.

 9   Q    Okay.     They would have -- the NPFL and Prince Johnson

10   forces were clearly military rivals at that point, correct?

11   A    Exactly.    And they were on opposite -- at opposite ends

12   of the city.

13   Q    Okay.

14   A    With the city and ECOMOG in between them.

15   Q    And so just to clarify for purposes of the -- that we --

16   they may show a map of Monrovia later, but the port area on

17   Monrovia's on the western part of the city, sort of the

18   southwestern part of the city?

19   A    Yes.

20   Q    Correct?    And you said that the NPFL forces were to the

21   east of the city?

22   A    That's correct.

23   Q    And the port area is fairly sizeable, correct?

24   A    It is.    Yes.   Liberia has a big port facility.

25   Q    And lots of warehouses there, correct?
                            Blunt - Cross (Wil)                     35

 1   A    Lots of warehouses.

 2   Q    And that was an area that, to your knowledge, because you

 3   were living in Monrovia, or you were temporarily bivouacked in

 4   Monrovia, Price Johnson forces controlled the port area?

 5   A    They were operating in that area.   I wouldn't say they

 6   controlled it, because ECOMOG -- it was the ECOMOG

 7   headquarters, and --

 8   Q    And ECOMOG had been there for approximately a month at

 9   that point?

10   A    Something like that.

11   Q    Were you aware that there was any kind of alliance

12   between Prince Johnson and ECOMOG?

13   A    In the sense that he had allowed them to set up camp in

14   his sector.

15   Q    And so ECOMOG had come in, to your knowledge, for the

16   purpose of peacekeeping in Liberia, but here's the -- the

17   President, Doe is at the presidential palace in Monrovia,

18   correct?

19   A    That's correct.

20   Q    And ECOMOG is in -- not only was Prince Johnson in a

21   rival group with the NPFL, but he was definitely fighting

22   Doe's force in the Liberian Army, correct?

23   A    Correct.

24   Q    Which was also known as the AFL, correct?

25   A    Correct.   The Armed Forces of Liberia.
                                Blunt - Cross (Wil)                       36

 1   Q    And so this peacekeeping force was not anywhere near the

 2   -- well given that it's a city, it wasn't really near the

 3   presidential palace, it was in the area that was controlled by

 4   one of the president's rival groups?

 5   A    That is correct.

 6   Q    Okay.     And they hadn't gone to visit the president as far

 7   as you made out from that day when President Doe arrived to --

 8                MR. WRIGHT:    Objection.   No firsthand knowledge of

 9   that, Your Honor.

10                THE COURT:    Ask her whether she has any firsthand

11   knowledge.

12   BY MR. WILSON:

13   Q    You heard him -- when he showed up you heard him --

14                THE COURT:    Who?   Who is he?

15   BY MR. WILSON:

16   Q    Doe.    When you -- when Doe showed up on that day in the

17   port area, at the ECOMOG headquarters, you heard him say

18   something to the effect that they haven't come to see me, so

19   I'm coming to --

20   A    No, I didn't hear him say that then.

21   Q    I'm sorry.

22   A    But he -- I think that was secondhand testimony.       But

23   that I believe was his argument.

24   Q    I see.

25   A    But I didn't hear that with my own ears.
                                Blunt - Cross (Wil)                     37

 1   Q    I see.     Thank you.

 2   A    I didn't hear him say anything.       He swept upstairs and

 3   disappeared.

 4   Q    As part of your reporting prior to this date, had you

 5   reported that ECOMOG had asked Doe to leave Liberia and they

 6   were ready to provide him safe passage out of Liberia?

 7                MR. WRIGHT:    Objection, Your Honor.   That would call

 8   for -- the basis for that answer, if she reported on that,

 9   would be hearsay.

10                THE COURT:    Well let's find out --

11                MR. WILSON:    Well I'm only asking whether she

12   reported it.

13                THE COURT:    Well let's see how she knows it, because

14   you have to lay a foundation.

15                MR. WILSON:    Okay.

16   BY MR. WILSON:

17   Q    Well in reporting from Monrovia, the specific purpose you

18   were there was to find out what was going to happen with

19   ECOMOG coming in, and what was going to happen with President

20   Doe, correct?

21   A    Correct.

22   Q    Okay.     And it was your job to report on that, correct?

23   A    It was.

24   Q    And you would talk to many sources to try and --

25   A    I would.    Yes.
                               Blunt - Cross (Wil)                  38

 1   Q    -- get information on that, because as you said,

 2   President Doe was not appearing in public at that point?

 3   A    Correct.

 4   Q    Was there, at that time, since this peacekeeping force

 5   was not at the presidential palace, and did you see the

 6   peacekeeping force go to the presidential palace at all?

 7   A    No.

 8   Q    Would you -- during your time in Monrovia would you go

 9   stake out the presidential palace to see what was happening?

10   A    No, I was too scared.

11   Q    It was dangerous to be around there?

12   A    It was.     A lot of soldiers around there.   And very

13   frightened soldiers.

14   Q    A lot of AFL soldiers?

15   A    Frightened AFL soldiers.

16   Q    No other soldiers around the palace, the AFL soldiers?

17   A    No, they were Doe's people.

18   Q    Okay.

19                THE COURT:   What was your answer?

20                THE WITNESS:   They were Doe's people.

21                THE COURT:   Okay.

22   BY MR. WILSON:

23   Q    Okay.    And you thought that, even though you've obviously

24   placed yourself in -- in danger to get reports, you thought

25   that was too dangerous to go near the presidential palace?
                             Blunt - Cross (Wil)                       39

 1   A    I tried to put myself in danger as little as possible.

 2   Yes, I stayed away from the palace, from the mansion.

 3   Q    I appreciate that.    The -- did you meet with any ECOMOG

 4   leaders to ask them what the situation was with Doe?     I don't

 5   want to know what their answer is, but did you meet with them

 6   to ask what the situation was?

 7   A    I don't think so.    I mean, I -- that was what I was

 8   trying to do the day Doe got killed.

 9   Q    Okay.

10   A    But there were other people involved in Monrovia.

11   Q    I'm sorry?

12   A    There were other people in Monrovia.

13   Q    Other reporters, or other factions?

14   A    No, I mean other players in the game.

15   Q    I see.    But the peacekeeping force had been there for

16   several weeks at that point, almost a month by September 9th?

17   A    It was September the 9th in -- previously we talked about

18   the Banjul meeting when they were getting this together --

19   Q    What led to the --

20   A    -- that was in early August.    So they hadn't been there

21   that long.    They would only have gone in a couple of weeks

22   before.   I came in with the second wave.     I got a ride in on a

23   Nigerian oil tanker that was bringing in refined products for

24   the -- for the force.    A civilian vessel.   They wouldn't let

25   me on their naval vessels, but they allowed me to come on one
                           Blunt - Redirect (Wri)                       40

 1   of their civilian ships.

 2   Q    Okay.    And you were not -- you certainly were not present

 3   for any meeting between ECOMOG and Doe prior to September 9th?

 4   A    No, I wasn't.

 5   Q    Okay.    And just to clarify something else too, Freeport,

 6   with a capital F, is one word, is the capital of Sierra Leone,

 7   correct?    I'm not --

 8   A    Freetown.

 9   Q    Freetown.

10   A    Freetown.

11   Q    I'm sorry.    And when you were talking about Freeport you

12   were just talking about the free --

13   A    The Freeport is the port area of Monrovia.      That's what

14   people call it.

15   Q    Thank you.

16                MR. WILSON:    I have no further questions.

17                THE COURT:    Anything further?

18                MR. WRIGHT:    If I may, Your Honor?

19                THE COURT:    Sure.

20                              REDIRECT EXAMINATION

21   BY MR. WRIGHT:

22   Q    Counsel just asked you about what you refer to as sort of

23   a confidence building meeting in 1991 --

24   A    Yes.

25   Q    -- I believe between ECOMOG and -- and Mr. Williams,
                             Blunt - Redirect (Wri)                      41

 1   NPFL?

 2   A       Um-hum.

 3   Q       Are you familiar with the term octopus -- operation

 4   octopus?

 5   A       Yes.

 6   Q       And that meeting was before October of 1992, correct?

 7   A       Correct.

 8                  MR. WRIGHT:    I don't have any further questions,

 9   Your Honor.

10                  THE COURT:    Counsel?

11                  MR. WILSON:    I have no followup on that, Your Honor.

12                  THE COURT:    Okay.   Thank you, very much.

13                  THE WITNESS:    Thank you.

14        (Pause)

15                  MR. WRIGHT:    Your Honor, the Government calls

16   Special Agent Jennifer Lohmeier.

17        JENNIFER K. LOHMEIER, GOVERNMENT WITNESS, SWORN

18                  MR. WRIGHT:    Your Honor, before I begin my

19   examination of Special Agent Lohmeier, I'd like to present the

20   members of the jury with a stipulation that's been agreed to

21   between the parties?

22                  THE COURT:    Oh, no problem.

23                  MR. WRIGHT:    It is agreed by and between the parties

24   that the BBC Broadcasts that are represented by Government

25   Exhibits H13, I4, I5, I6, I7, 10, 12, 13, 14, 15, 17, 18, 19,
                                    Colloquy                            42

 1   20, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, and 33 are

 2   authentic.

 3                MR. WILSON:    And, Your Honor, may I just have one

 4   moment with Mr. Wright?

 5                THE COURT:    Sure.

 6        (Pause)

 7                MR. WILSON:    Your Honor, we hadn't specifically

 8   gotten the numbers, but it's -- we do stipulate as --

 9                THE COURT:    All right.   Hand that to Jim to make

10   sure he has the proper one.        You have them, Jim?

11                THE CLERK:    I'll get it.

12                THE COURT:    Okay.

13                MR. WRIGHT:    If I may, Your Honor?

14                THE COURT:    Sure.

15                              DIRECT EXAMINATION

16   BY MR. WRIGHT:

17   Q    Good morning.

18   A    Good morning.

19   Q    Are you employed?

20   A    Yes, sir.

21   Q    By whom?

22   A    I'm employed by the Federal Bureau of Investigation.

23   Q    And in what capacity?

24   A    I'm a Special Agent.

25   Q    And how long have you been a Federal agent with the
                           Lohmeier - Direct (Wri)                  43

 1   Federal Bureau of Investigation?

 2   A    I've been a Special Agent since 2009.

 3   Q    And tell us about some of your duties.     What are some of

 4   the things you've done as a Special Agent?

 5              THE COURT:   Excuse me.   Would you mind moving

 6   forward a little bit closer to the microphone?

 7              THE WITNESS:   Sure, ma'am.

 8   BY MR. WRIGHT:

 9   Q    What are some of the things you've done as a Special

10   Agent?   What are some of your assignments?

11   A    Sure.   As a Special Agent with the FBI I currently

12   specialize in cases that involve national security and human

13   rights violations.

14   Q    Now in relationship to that -- to your job as an FBI

15   agent, have you had occasion to listen to each and every one

16   of the BBC tapes --

17   A    Yes, sir.

18   Q    -- and broadcasts that -- you heard the stipulation --

19   A    Yes, sir.

20   Q    -- that we just -- that we just identified, stipulation

21   as being authentic for the jury.

22   A    Yes, I have listened to each of the tapes.

23   Q    And have you come into contact with an individual that

24   you know to be Jucontee Thomas Woewiyu?

25   A    Yes, sir.
                           Lohmeier - Direct (Wri)                       44

 1   Q    Is that individual in the courtroom here today?

 2   A    Yes, sir.

 3   Q    And will you point him out for us, please?

 4   A    Sure.    Mr. Woewiyu is currently sitting at the defendant

 5   table in the middle.

 6             THE COURT:       Let the record reflect this witness has

 7   identified Mr. Woewiyu.

 8   BY MR. WRIGHT:

 9   Q    Now when you initially came in to contact with Mr.

10   Woewiyu did you have a opportunity to talk to him?

11   A    I did.

12   Q    And did he talk to you?

13   A    He did.

14   Q    And with regard to that, as a result of talking to him,

15   did you become familiar with his voice?

16   A    Yes, sir.

17   Q    And on those authentic BBC recordings that you listened

18   to, did you hear his voice?

19   A    Yes, sir.    He was introduced as Mr. Woewiyu, and that was

20   confirmed with his voice.

21   Q    Now I'd like to, with the Court's permission, play

22   Government Exhibit I27.

23                MR. WRIGHT:    If I could have just one moment.

24        (Pause)

25                MR. WRIGHT:    Your Honor, there should in fact be a
                         Lohmeier - Direct (Wri)                       45

 1   transcript that should roll along, with the Court's

 2   permission, if we may publish it, that should, if it works, it

 3   should be synced and roll along with on the computer --

 4              THE COURT:    Any objection?

 5              MR. WILSON:    No objection.

 6              THE COURT:    Okay.

 7              MR. WRIGHT:    If I may, Your Honor?

 8        (Video played 10:55 a.m.)

 9              THE COURT:    Is there any objection to it being

10   listened to?

11              MR. WILSON:    No, Your Honor.

12              THE COURT:    Okay.

13        (Video continuing)

14              THE COURT:    I don't see how -- one second.   One

15   second.   Can you stop it a second?

16        (Video stopped)

17              THE COURT:    I don't see -- I don't see the

18   transcript coordinating with what's --

19              MR. WRIGHT:    That was the introduction, Your Honor.

20   When it comes down to the -- that was just the introduction.

21   It was the program --

22              THE COURT:    Well -- all right.   I'm just reading

23   this, and it doesn't sound like what I'm hearing.

24              MR. WRIGHT:    Yes.   Your Honor, it will start when

25   the -- it will start momentarily.
                          Lohmeier - Cross (Hen)                      46

 1             THE COURT:    Okay.

 2        (Video continues, ending at 10:57 a.m.)

 3             MR. WRIGHT:    I don't have any further questions of

 4   Special Agent Lohmeier at this time.

 5                           CROSS-EXAMINATION

 6   BY MS. HENRY:

 7   Q    Good morning.

 8   A    Good morning.

 9   Q    Agent, when you -- on those tapes, those BBC tapes that

10   you listened to --

11   A    Yes, ma'am.

12   Q    -- on the beginning of all those tapes, I know we just

13   heard a portion, but the beginning, the interviewer asked Tom

14   Woewiyu where he's calling from, right?

15   A    In some of those tapes, yes.

16   Q    Okay.   But that wasn't part of this tape, right?   Do you

17   know where he was calling from in this tape?

18   A    I'd have to review the tape.

19   Q    Okay.   And you said that at the beginning of this you

20   were asked if you recognized Tom Woewiyu's voice from speaking

21   to him before, right?

22   A    Correct.

23   Q    Okay.   And you said that you did.

24   A    I did on one occasion, yes.

25   Q    I'm sorry?
                            Lohmeier - Cross (Hen)                       47

 1   A     I did on one occasion, yes.

 2   Q     Okay.    So you weren't present when he was interviewed by

 3   FBI in 2010 with Attorney Basso (phonetic) regarding the Bolle

 4   (phonetic) investigation.

 5              MR. WRIGHT:      Objection, beyond the scope.

 6              MS. HENRY:       Your Honor, she -- he was talking about

 7   that she had interviewed the defendant before, so I'm asking

 8   about the interviews that we had.

 9              MR. WRIGHT:      Your Honor, she didn't say she had

10   interviewed him, she said that she had spoken with him.

11                 MS. HENRY:    Well I don't know what the difference

12   is.

13                 MR. WRIGHT:    It was not an interview, Your Honor.

14                 THE COURT:    Well why don't you change the word.

15                 MS. HENRY:    Your Honor, I thought when the FBI

16   speaks with you, it's usually an interview, not chitchat.

17   BY MS. HENRY:

18   Q     Okay.    So when --

19                 MR. WRIGHT:    That wasn't chitchat either, Your

20   Honor.

21                 THE COURT:    All right.

22   BY MS. HENRY:

23   Q     Were you present --

24                 MR. WRIGHT:    Or maybe it was.

25                 MS. HENRY:    May I inquire, Your Honor, please?
                          Lohmeier - Redirect (Wri)                        48

 1               THE COURT:     Yes.

 2               MS. HENRY:     Thank you.

 3   BY MS. HENRY:

 4   Q    Were you present during the interview by the FBI of Mr.

 5   Woewiyu in --

 6               THE COURT:     Why don't you say did you speak to him?

 7   BY MS. HENRY:

 8   Q    Did you speak to Mr. Woewiyu in 2010 along with other FBI

 9   agents?

10   A    No, Ma'am.    The FBI was not involved in the George Bolle

11   investigation, so no FBI agents interviewed him at that time.

12   Q    Okay.    That was immigration officials.      Okay.   What about

13   2012 when Mr. Woewiyu agreed to give -- to talk, whatever,

14   with FBI, were you present for that?

15   A    No, Ma'am.

16   Q    Okay.

17                MS. HENRY:    I have no further questions.    Thank you.

18                THE COURT:    Okay.    You can step down.

19                MR. WRIGHT:    Hold -- I have one question.

20                              REDIRECT EXAMINATION

21   BY MR. WRIGHT:

22   Q    I have one question.         She was asking you about dates in

23   2010, is that correct?

24   A    Yes.

25   Q    And two thousand and --
                          Lohmeier - Redirect (Wri)                        49

 1   A    Twelve.

 2   Q    And twelve?

 3   A    Yes, sir.

 4   Q    And the statements in this case were made in what year?

 5   Do you know based on the Woewiyu investigation, what year were

 6   the statements made that form the basis of the Indictment in

 7   this case?

 8   A    Those statements were made in 2009.

 9                MR. WRIGHT:    I don't have any further questions.

10                MS. HENRY:    No questions, Your Honor.    Thank you.

11                THE COURT:    Okay.   You may step down.

12                THE WITNESS:    Thank you, ma'am.

13                MR. THAYER:    Good morning, Your Honor.

14                THE COURT:    Good morning.

15                MR. THAYER:    The Government calls Janet Sowo.

16                Your Honor, she'll be just a moment.

17                THE COURT:    She'll be here --

18                MR. THAYER:    She is here, but she'll be here in just

19   a moment.

20                THE COURT:    Oh, okay.

21        (Pause)

22                THE COURT:    Are there two witnesses?

23                THE CLERK:    This is the interpreter, I would assume.

24                THE COURT:    Oh, you're an interpreter?   Okay.   All

25   right.   You may step up.     Let's swear in the interpreter
                        Lohmeier - Redirect (Wri)                    50

 1   first.

 2              THE CLERK:    Please raise your right hand

 3   interpreter.

 4        ABDULLAH SHERIFF, INTERPRETER SWORN

 5              THE CLERK:    Could you state and spell your name for

 6   the record, please, sir?

 7              THE INTERPRETER:    Abdullah Sheriff,

 8   A-B-D-U-L-L-A-H   S-H-E-R-I-F, as in Frank, F as in Frank.

 9              THE CLERK:    Could the witness please raise your

10   right hand?

11        JANET SOWO, WITNESS SWORN

12              THE COURT:    I don't understand what you're

13   translating.   From Jim --

14              THE INTERPRETER:    From Jim to her.

15              THE COURT:    But you're not -- you're speaking

16   English?

17              THE INTERPRETER:    Yes.

18              THE COURT:    Oh, well then there doesn't need to be a

19   translator.

20              MR. THAYER:    Your Honor, and we can --

21              MR. WILSON:    Your Honor, may we see you at sidebar?

22              MR. THAYER:    -- we can explain this a little bit

23   through the examination of the witness.    I think it will be

24   clear very quickly.

25              THE COURT:    So you need just -- you just need to
                         Lohmeier - Redirect (Wri)                       51

 1   stand around, you don't have to translate everything, but just

 2   when you're called upon to translate?

 3               MR. THAYER:   Your Honor, the witnesses speak a

 4   dialect of English known as Liberian English, which although

 5   it sounds like we're speaking the same language, in fact we

 6   are speaking different dialects of English.       So the Liberian

 7   witnesses will need full-time interpretation for every

 8   question.   Although there are certain words you will hear

 9   sound the same in English, they have completely different

10   meanings in the Liberian English dialect.

11               THE COURT:    Are you -- are you -- has this been

12   presented to defense?

13               MR. WILSON:    Your Honor, may we see you at sidebar?

14               THE COURT:    Yes.   Okay.   You may be seated.

15        (Sidebar conference)

16               THE COURT:    She understands me, is that what you're

17   saying?

18               MR. THAYER:    She can understand some of what we say.

19   She can't understand everything we say.       And she requires

20   interpretation for much of what we say.       And so you can see

21   that sometimes the witnesses will understand, or think they

22   understand what we are saying, but they require the assistance

23   of the interpreter to understand the questions that we're

24   going to ask.

25               This has been our experience, both in the prior
                          Lohmeier - Redirect (Wri)                        52

 1   cases, the case that were tried.      But this is what we have

 2   learned, Your Honor, is that the -- they grow up speaking what

 3   is truly a different dialect of what we know as the English

 4   language, and you will see that I think pretty clearly.         And

 5   one of the reasons why the interpreters are so important, both

 6   parties sometimes think they know what the other is saying,

 7   but without the interpretation --

 8                THE COURT:    Is this man an interpreter sanctioned by

 9   the Court?

10                MR. THAYER:    Yes, they are the Court certified

11   interpreters who were interpreting the prior trial, the other

12   trial.

13                MS. HENRY:    Well who's paying them, are they on your

14   -- hired by your office, or by the Court's interpreting?

15                MR. THAYER:    They are paid by our office.

16                MS. HENRY:    Exactly.

17                MR. THAYER:    They are only -- they are the only

18   certified Liberian translators in the country.

19                MR. WILSON:    Your Honor, the concern that I have is

20   based on what Mr. Thayer said and the jury just heard, she

21   could say a word, an English word, and he could then interpret

22   it as saying something else, and we have to take the -- the

23   man that the Government's paying for, we have no way of

24   knowing --

25                THE COURT:    The -- has this person been certified
                          Lohmeier - Redirect (Wri)                        53

 1   through the -- through our Court interpretation?        That's the

 2   only issue.    I think I don't have a right to hear an

 3   interpreter, and I'll have to look that up, but is he an

 4   interpreter through our Court?        I mean, I -- as far as I know

 5   -- is that as far as you know too?

 6                MS. HENRY:    Yes.

 7                THE COURT:    As far as I know through the Court.    Now

 8   I don't know if anyone else ever insisted upon it, but it

 9   seems to me that that has to be -- we have to figure out what

10   we're going to do.    I mean, she can't -- he can't re-interpret

11   what she says in English.         Unless I have it sanctioned by the

12   Court that this can be done.        I mean, I don't know how we're

13   going to think otherwise.

14                MR. THAYER:    If I may, Your Honor, and if I may

15   raise just a couple of things.        As you know, and I know it's

16   largely irrelevant, but we had another case that involved many

17   individuals --

18                THE COURT:    Was this raised?

19                MR. THAYER:    Well, no, Your Honor.    Simply

20   because --

21                THE COURT:    Was this issue raised?

22                MR. THAYER:    Was this issue raised?

23                THE COURT:    Yes.

24                MR. THAYER:    Well certainly.    As a matter of fact,

25   the Court in fact tried to find interpreters.        Judge Diamond
                                   Colloquy                             54

 1   tried to find interpreters and --

 2               THE COURT:    When did he do that?

 3               MR. THAYER:    He did that through Larry Bowman.

 4               THE COURT:    How long ago before the trial?

 5               MR. THAYER:    It was -- it was at the beginning, or

 6   prior to the trial.      And he in fact, and they made the

 7   determination that these were the interpreters.      The person

 8   who is the head interpreter was the one who was used in Miami.

 9   He's out of Chicago, he was used in Miami for the Charles

10   Taylor, Jr. case for this very reason.

11               If I may, Your Honor, the language is very much like

12   a Jamaican Patois in some sense.

13               THE COURT:    It doesn't matter what it is, it's a

14   question is whether or not -- I understand it, and I have to

15   do some homework on it, that there has to be a Court

16   sanctioned interpreter.      That's what I understand.   So I think

17   I'm going to have to take -- do you have another witness

18   that's --

19               MR. THAYER:    All our witnesses are Liberians who

20   were --

21               THE COURT:    All the rest of the witnesses?

22               MR. THAYER:    Through today we have four -- we have

23   five witnesses on deck who are all Liberian nationals.

24               THE COURT:    Well why don't we call -- why don't we

25   call the head of -- only I'll to have to ask the jury to
                                       Colloquy                           55

 1   leave, and I'm going to call up our Court interpreter, and

 2   I'll call up the Clerk of the Court -- does he work for the

 3   Clerk of the Court?       Okay.    And have an interrogation of him.

 4   Because I don't know -- that may all well be, but it may be

 5   that you have to have him certified.

 6                There's a way of getting him certified, and the

 7   question is whether you went through that.        That's what's the

 8   issue.   I have no problem, if you have that -- would you call

 9   him up, and should I get the jury out?        I think it would be a

10   good idea.

11        (Sidebar done)

12                THE COURT:    Members of the jury, this is -- this is

13   a administrative problem.         And I'm going to ask you to take

14   our break now.    And we'll call you back as soon as we get this

15   resolved.    Okay?

16                THE DEPUTY:    Leave your notes.

17                THE COURT:    Oh, I didn't even tell you -- you know

18   what it is.    Okay.   I'll repeat it a little later.

19        (Jury exits)

20        (Court in recess 11:11 a.m. to 11:31 a.m.)

21                THE COURT:    All right.    Thank you.   All right.   Mr.

22   -- do you have any objection to this person --

23                MR. WILSON:    Absolutely, Your Honor.

24                THE COURT:    And what's your objection?

25                MR. WILSON:    Okay.    Your Honor, there is -- Your
                                Colloquy                               56

 1   Honor, first of all, we were given no notice of this

 2   particular issue.   I think at some point there might have been

 3   a mention that there were interpreters.    I'm assuming, well

 4   based on my research, that because there's 16 indigenous

 5   dialects in Liberia, that perhaps a witness was going to speak

 6   in their particular dialect, and then somebody who was

 7   certified by the Court was going to interpret that dialect

 8   into English.

 9             Not that it was going to be an English dialect

10   interpreted into another English dialect, and we were not

11   apprised of that.   And so there's several issues with that,

12   Your Honor.   Because she's going to testify apparently in

13   English, in this English dialect and we've been alerted that

14   some words that she's going to say in English she doesn't mean

15   what -- what we think she means.    That's -- that's an

16   impossible situation, Your Honor.     If we knew that, we could

17   have had somebody sit and listen to her testimony to offer

18   counter interpretation of it.

19             But we didn't know that.     There's -- this is in the

20   nature of an expert, who's brought up as an interpreter and --

21   and this should be the subject of a Daubert hearing as to

22   whether it's even necessary, whether it helps the Government

23   -- or it helps the jury in any way.

24             And not only that, Your Honor, being paid for by the

25   Government.   Now I know that Rule 28 says that, with respect
                                   Colloquy                              57

 1   to interpreters, says that the Court may appoint or select

 2   interpreters as deemed necessary, and then can decide who

 3   pays, the Court or the Government.       Your Honor didn't have a

 4   opportunity to do that to select an interpreter beforehand.

 5               We're presented with this interpreter.    And so we

 6   would suggest, Your Honor, that this person, at best, if they

 7   have nobody else available to interpret at this point, or if

 8   the Court has nobody else available who's neutral, this

 9   person, we don't know what they -- how much they've testified

10   for the Government, how much the Government has paid them in

11   the past.

12               If the witness would testify from the stand and this

13   Government paid expert in the dialect would sit somewhere in

14   the courtroom where he can hear everything that she says, and

15   then he be put on the stand later as a witness to testify what

16   he thinks she meant, after we have the suitable colloquy as to

17   whether he is an expert in the dialect, and whether he can --

18   he can proceed as an expert, but that we be able to

19   cross-examine him.

20               THE COURT:    Well what you could do -- what you could

21   do is, we could do this all at the same time.      Could it

22   possibly -- could we possibly have the witness testify, and

23   right after that, let him tell us what he thinks the testimony

24   is, and then you can cross-examine on it.

25               MR. WILSON:   That's it, but we don't know anything
                                    Colloquy                             58

 1   about him yet.    We haven't been given any information with

 2   respect to him.    We --

 3                THE COURT:    Well we could do that now.

 4                MR. WILSON:    Okay.

 5                THE COURT:    That we could do now.

 6                MR. WILSON:    That's at least -- but I think it would

 7   be a little bit better flowing, and it would -- the

 8   cross-examine would be a more meaningful cross-examination if

 9   she testified in English, as we've heard she can, the jury can

10   hear what she said, and then he can -- he can listen and take

11   notes and say, oh, she used this word, she really meant this.

12   And we can cross-examine him on that in front of the jury at

13   -- after she's finished testifying.       It's the only just way in

14   this case, Your Honor.      It's not a fair trial otherwise.     That

15   the Government is bringing somebody who could very well be

16   biased.   I mean, and I -- and he --

17                THE COURT:    He's being paid by somebody other than

18   the Court.

19                MR. WILSON:    He gave a Muslim name as his name.    The

20   only Muslims in Liberia are Mandingo usually.      And so given

21   the charges in the Indictment and what's been alleged, he

22   could well have a motive in all this.      And -- and without us

23   being able to challenge otherwise what he's saying, oh, she

24   said this, but she really meant this, that's not justice, Your

25   Honor.
                                  Colloquy                               59

 1              MR. WRIGHT:    If I may be heard, Your Honor.

 2              THE COURT:    Sure.

 3              MR. WRIGHT:    As an initial matter, Your Honor, we

 4   provided a number of reports of investigations to the defense.

 5              THE COURT:    Did you ever tell him that you were

 6   going to have a witness who was going to testify on English?

 7   I mean, that's the issue Mr. --

 8              MR. WRIGHT:    Your Honor, if I could be heard, very

 9   respectfully.

10              THE COURT:    Well certainly.    But I'm challenging

11   you.

12              MR. WRIGHT:    Well, no, I understand.   If I may, each

13   one of those ROIs, when we had an individual who was in

14   Liberia, so just as this lady who's going to testify and other

15   witnesses, say at the beginning of it that there was an

16   interpreter there.

17              And, if I may, Your Honor, respectfully, there's a

18   very good reason for that.       And that reason is that, despite

19   the fact that we're speaking English dialect, it might as well

20   be a different language, often.      It's like Portugese and

21   Spanish.   They are similar -- or Italian.     They're not the

22   same.

23              THE COURT:    And I'm not telling you I wouldn't let

24   you use an interpreter.    And the Rules -- we've looked it up

25   very quickly, and as I understand it under the AO interpreters
                                  Colloquy                           60

 1   of the United States Courts under the Rules of the United

 2   States Code -- under the United States Code, it says the

 3   judicial officer, with the assistance of the Director of the

 4   Administrative Office of the United States Court shall utilize

 5   the services of the most available certified interpreter.

 6             Or when no certified interpreter is reasonably

 7   available as determined by the presiding officer, the services

 8   of another qualified interpreter in judicial proceedings --

 9   this is by the United States, if the presiding official

10   determines in her -- determines on such officer's own motion,

11   or on the motion of the parties that such party, including the

12   defendant or witness in this case who may present testimony in

13   such judicial proceeding speaks only or primarily a language

14   other than the English language.

15             That's what it says.

16             MR. WRIGHT:    Your Honor --

17             THE COURT:     But you never told me that there was

18   going to be somebody interpreting English.

19             MR. WRIGHT:    Your Honor, if I may, we have an

20   individual here who --

21             THE COURT:     I mean, I'm upset because this is a

22   four-week trial, and we can end up -- we could end up with a

23   -- with a reversal in this trial that's unnecessary.

24             MR. WRIGHT:    If I may, Your Honor.   Let me cite two

25   things to that.   One is with regard to Court certification.
                                  Colloquy                             61

 1   Mr. Ibeagha is outside, and he's the one who asked Mr.

 2   Sheriff, who is in fact working for him.      Mr. Ibeagha, it's my

 3   understanding --

 4              THE COURT:    Who's Mr. Ibeagha?

 5              MR. WRIGHT:    He's outside, he -- Anthony Ibeagha,

 6   and --

 7              THE COURT:    Who is he?   I mean, what's -- I don't

 8   know what -- who --

 9              MR. WRIGHT:    He is an interpreter.

10              THE COURT:    Is that the person that's going to be

11   interpreting?

12              MR. WRIGHT:    He is -- no, he can be, yes, he can be,

13   but Mr. Sheriff works for him.    And we had more than one,

14   because it's -- as you know, it's going to be an arduous task.

15              THE COURT:    I understand.

16              MR. WRIGHT:    Mr. Ibeagha, it's my understanding, has

17   a health issue, and so as a result he has help.      But I can

18   suggest to you -- and that he is Court certified, and the

19   reason is, is that it is in fact a dialect that is not --

20              THE COURT:    He's not Court certified.   That I've

21   checked.   So he's not Court certified.    Whether he has to be

22   Court certified, I think that that's a very good observation.

23              MR. WRIGHT:    Well Anthony Ibeagha is here, and I'm

24   not sure that anyone knew his name so they could ask him about

25   his certifications.     If you could come up, please, and advise
                                     Colloquy                            62

 1   the Court about your qualifications and any Court

 2   certifications that you have?

 3              THE COURT:    All right.    Why don't you go to the

 4   microphone.

 5              MR. WRIGHT:    Right here.

 6              THE COURT:    Good morning.

 7              MR. IBEAGHA:    Good morning.     I've --

 8              THE COURT:    It's nothing to do -- are you the one

 9   who will be doing the interpreting?

10              MR. IBEAGHA:    I'm in charge, I'm the lead

11   interpreter, and I do have other interpreters that --

12              THE COURT:    Well who's going to be interpreting

13   today?

14              MR. IBEAGHA:    Both of us.     We take turns.

15              THE COURT:    Well why don't you bring the other

16   person in too.   But I -- I notice Mr. Rucker in the courtroom,

17   who is from the Department of Justice who works on these kind

18   of cases, and I wonder if this has arisen before.       Why don't

19   you come up, Mr. Rucker, so I can talk with you.       Just as an

20   advisor.   No, come up here, sir, I'll have a sidebar with you.

21        (Sidebar conference)

22              THE COURT:    You don't have to -- no, I'm just having

23   a conversation with Mr. Rucker.       Let's put it on the record,

24   so there's no -- do you mind being on the record?

25              MR. RUCKER:    No.
                                      Colloquy                             63

 1                THE COURT:    Do you have this often where they never

 2   tell the defense counsel?

 3                MR. RUCKER:    I never -- I haven't heard anything

 4   about interpretation.      Interpreters.

 5                THE COURT:    For English?     Did you observe --

 6                MR. RUCKER:    I think it's beyond my scope.

 7                THE COURT:    Okay.

 8                MR. RUCKER:    Yeah.

 9                THE COURT:    All right.    Did you -- were you up in

10   Judge Diamond's courtroom --

11                MR. RUCKER:    Not recently.

12                THE COURT:    Not for that trial?

13                MR. RUCKER:    No, no.

14                THE COURT:    I appreciate your being here, you know

15   that.

16                MR. RUCKER:    No problem.

17                THE COURT:    Okay.    So you can't be helpful on this

18   issue?

19                MR. RUCKER:    Not this particular issue, Your Honor.

20   I'm sorry.

21                THE COURT:    No.     Come on, Mr. Rucker, come on.

22                MR. RUCKER:    But just so you know, Your Honor, your

23   incoming law clerk is -- is ready to be here.

24                THE COURT:    I know that.     I know, that's great.

25           (Sidebar done)
                             Ibeagha - Direct                           64

 1             THE COURT:    Okay.   All right, do you want to ask

 2   some questions, Mr. Wright, and then we'll have the defense

 3   ask some questions?

 4             MR. THAYER:    Oh, certainly.    If I may, Your Honor.

 5             MR. WILSON:    Your Honor, could we go one at a time,

 6   it might be a little easier.

 7             THE COURT:    Yes, we'll do one at a time.   Oh, you

 8   mean let the other person out of the courtroom --

 9             MR. WILSON:    Yes, Your Honor.

10             THE COURT:    Okay.   Would you -- just step out a

11   minute and then we'll get you back in.

12             MR. WRIGHT:    Would you prefer to have him on the

13   witness stand?   Does it matter, Your Honor?

14             THE COURT:    I don't care.   At this stage we can

15   swear him in if you want.   I don't think it's necessary, but

16   you can -- yes, why don't we take all precautions.     You can

17   swear him in.

18             THE CLERK:    Sure.   Please raise your right hand.

19        ANTHONY IBEAGHA, INTERPRETER, SWORN

20             THE CLERK:    Thank you.

21                           DIRECT EXAMINATION

22   BY MR. WRIGHT:

23   Q    Will you state your name, spelling your last name,

24   please?

25   A    My name is Anthony Ibeagha.     Ibeagha is I-B-E-A-G-H-A.
                                 Ibeagha - Direct                            65

 1   Q    And tell us about your educational background.

 2   A    I went to primary school in Cameroon, which is in West

 3   Africa.   I went to secondary school (inaudible) College

 4   college in Cameroon, again, in the northern province.             And

 5   then I went to high school in Buea, and then went to

 6   university, the University of Port Harcourt in Nigeria.

 7                THE COURT:   In Nigeria, so you're Nigerian?

 8                THE WITNESS:    Yes, I'm Nigerian.

 9                THE COURT:   Okay.

10   BY MR. THAYER:

11   Q    Are you an American citizen?

12   A    I'm American citizen.

13                THE COURT:     Yes.    Well I don't care.   I just

14   wondered whether you -- in other words, you were trained in

15   the Nigerian language.

16                THE WITNESS:     That's correct.

17                THE COURT:     Okay.

18                THE WITNESS:     I was also -- let me go ahead with the

19   education.    And then I went to University of Port Harcourt.

20   where I did a bachelors degree in foreign languages, and then

21   did an entry of master, master of philosophy in languages and

22   literatures.

23                THE COURT:     And was -- did you -- okay.     All right.

24   I'll let the other side cross-examine, I'm not going to

25   cross-examine you.    Go on.
                               Ibeagha - Direct                         66

 1   BY MR. WRIGHT:

 2   Q    All right.    Now with regard to your work experience, will

 3   you tell us about that, your work history as an interpreter?

 4   A    Sure.     Previously work qualified me as an interpreters.

 5   I -- I specialized in languages, French, local languages in

 6   West Africa and countries.     In mostly Africa’s regions in

 7   Africa Southern Sahara.     So I speak a lot of -- I speak

 8   Creole, Liberian English, English, German English, German

 9   Creole, Igbo, and a few other local languages in -- in the

10   region.

11                THE COURT:   Well what language is this?

12                THE WITNESS:   This is Liberian English.

13                THE COURT:   Liberian English?

14                THE WITNESS:   Yes.

15                THE COURT:   And -- okay.    Go on.

16   BY MR. WRIGHT:

17   Q    Now with regard to -- I'm sorry, do you have anything

18   else that you want to say?

19   A    Yeah.     So when I graduated from the University of Port

20   Harcourt, after my first degree, I was retained the same year,

21   ninety-two, to become a lecturer.        So I was a professor in

22   French for the entire faculty for -- this was for about two or

23   three years.    I went on to do my entry of masters -- master of

24   philosophy in languages and literatures.

25                This is general and comparative literature.     And
                                 Ibeagha - Direct                          67

 1   then after that, I went to Germany, Frankfort, and studied

 2   German for a couple of months.

 3                 THE COURT:   Well this is all interesting, but let's

 4   see if we can walk -- cut through it.

 5   BY MR. WRIGHT:

 6   Q      Now when you -- did there come a time that you came to

 7   the United States?

 8   A      Yes.    Yeah, I came to the United States I think 14 years

 9   ago.

10   Q      And in relationship to your time here in the United

11   States, have you had occasion to interpret in Federal District

12   Court before?

13   A      Yes.    Several.    I've interpreted in several courts.

14                 THE COURT:    What language?   For whom?   For

15   Liberians?

16                 THE WITNESS:    Yes.   I interpreted for Liberians.   I

17   provided Chuckie Taylor case in Miami.         That's how they found

18   me.    I got registered in --

19                 THE COURT:    Well did anyone challenge whether or not

20   you -- whether or not you were qualified to testify in

21   English?

22                 THE WITNESS:    Nobody did.

23                 THE COURT:    Nobody ever asked you?

24                 THE WITNESS:    No.

25                 THE COURT:    All right.   And has anybody ever -- is
                              Ibeagha - Direct                          68

 1   there some certifying process that you went through that -- in

 2   other words, you just testified instead of the witness, is

 3   that right?   When the witness spoke English, we won't hear the

 4   witness. will we?    Or, we'll hear the witness?

 5             MR. WRIGHT:    Well you'll hear -- Your Honor,

 6   ordinarily you hear the interpreter.

 7             THE COURT:    Not the witness?

 8             MR. WRIGHT:    Right.

 9             THE COURT:    At all?

10             THE WITNESS:    At all.

11             MR. WRIGHT:    Well you can -- you can hear it, it

12   would just be like a Spanish to English interpretation.

13             THE WITNESS:    Right.    Traditionally, the -- we would

14   sit over there with the witness, the witness goes to the box,

15   we have the remote earphones.      And the witness speaks into the

16   earphones, and we interpret it.      The Court never hears what

17   they're saying.

18             THE COURT:    All right.    Now there are other people

19   who are going to testify in this Court, apparently.      Are the

20   other -- and somebody else works for you, is that it?      I mean,

21   I'm very concerned about this --

22             THE WITNESS:    Yes.

23             THE COURT:    -- this is something that's really

24   concerning me.    Because somebody's speaking English,

25   supposedly, and you're going to tell us what the English is.
                                Ibeagha - Direct                          69

 1               THE WITNESS:    Your Honor, may I give you just as an

 2   example.    You may say, what are you doing there?    Now that's

 3   -- this is regular English, but if you want to say it in

 4   Liberian English, you say, why you do that?      It's a little bit

 5   different, but it's the same --

 6               THE COURT:   What are they going to say in Liberian?

 7   What are they going to say in Liberian?

 8               THE WITNESS:    Why you do that?

 9               THE COURT:   In Liberian English -- how is she going

10   to testify?    You're going to ask her a question --

11               THE WITNESS:     Yeah, the counsel will ask the

12   question.    I will interpret the question.

13               THE COURT:     No, I want to know what she will say.

14   Let's give an example.      How long have you lived in the United

15   States?    I -- counsel asks that, she will answer it.     I've

16   lived in the United States for 25 years.       And what would you

17   say?

18               THE WITNESS:     The counsel will ask the question.

19               THE COURT:     And what would she say?

20               THE WITNESS:     I would interpret to the --

21               THE COURT:     No, I'm not asking you what you would

22   do.    I'm asking you what I would do.    I'm asking you whether

23   or not -- what -- if you ask -- suppose the answer was 25

24   years.    I've lived in the United States for 25 years.       What

25   would you expect her to say in Liberian English?
                                Ibeagha - Direct                         70

 1               THE WITNESS:    Twenty-five year.

 2               THE COURT:   Oh, you would?

 3               THE WITNESS:    Twenty-five year.

 4               THE COURT:   What?

 5               THE WITNESS:    Twenty-five year.

 6               THE COURT:   Twenty-five years.       Okay.

 7               THE WITNESS:    No, she would say twenty-five year.

 8               THE COURT:   Okay.     That's okay.    I understand that.

 9               THE WITNESS:    And then I would turn around and say

10   twenty-five years.

11               THE COURT:     If that's going to happen, I have no

12   problem with it.    So it's just a matter of making it more

13   clear if she --

14               THE WITNESS:     Clear.

15               THE COURT:     -- if she says something that I can't

16   quite understand.    Now that is -- but I want her to testify.

17   Not you.    I want her to testify.     You're not going to answer

18   the question -- is she going to answer questions?

19               THE WITNESS:     Yes, she answers the question, my job

20   is to say exactly what she said, or what she says in her

21   language.

22               THE COURT:     But you're not going to ask him the

23   questions, are you?

24               THE WITNESS:     No.

25               THE COURT:     Were you planning to ask him the
                                Ibeagha - Direct                        71

 1   quest -

 2               THE WITNESS:    No.

 3               MR. WRIGHT:    No, we ask -- well I'd like to ask him

 4   some more questions now with the Court's permission.     But when

 5   we're on the -- when the witness is there, no we'd ask the

 6   witness a question.

 7               THE COURT:    And would the witness answer the

 8   question?

 9               MR. WRIGHT:    The witness will --

10               THE WITNESS:    Answer --

11               MR. WRIGHT:    -- it would be interpreted for the

12   witness.

13               THE COURT:    No, I want to know whether the witness

14   will answer the question.

15               THE WITNESS:    Your Honor --

16               MR. WRIGHT:    The witness will answer the question as

17   it is interpreted to her.

18               THE COURT:    No, I want her to answer the question in

19   -- so we an move on, so if there's any question about this in

20   the future, I want her to answer the question, and then he can

21   tell us what she said.

22               MR. WRIGHT:    We can certainly -- Your Honor,

23   certainly is in charge.

24               THE COURT:    That's -- I'm willing to do that, so

25   that if there's an appeal, you can go through it and see
                             Ibeagha - Direct                         72

 1   whether or not this is accurate.    But I'm not allowing him to

 2   tell -- you ask it in English, he -- she answers it, and then

 3   he answers with you in English.    That won't work.

 4             MR. WRIGHT:     Your Honor, if I could, very

 5   respectfully, be heard?

 6             THE COURT:    Yes.

 7             MR. WRIGHT:     There are circumstances, because the

 8   language is, despite the fact that it's Liberian English and

 9   there's American English and they're different dialects, there

10   are circumstances where the witness simply will not understand

11   the American English.    And we would not understand at all --

12             THE COURT:    Oh, well she's not understanding -- one

13   second.

14             MR. WRIGHT:     Because it's patois --

15             THE COURT:    Would she understand American English?

16             THE WITNESS:     Not really.   She -- she'll -- they

17   will get bits and pieces of what you're trying to say.     But

18   the structure of the language, for example, you say what are

19   the consequences of relocating from Chicago to Philadelphia?

20   She would not really understand that.

21             THE COURT:    Well then what we will do is, she can

22   answer the question.    You -- let her try to answer it.   If she

23   can't answer it, you give her whatever you think that she --

24   that she's going understanding in her language, and then she

25   can answer it in your language -- in her language, the jury
                                 Ibeagha - Direct                         73

 1   can hear it, and you will then translate it and say, this is

 2   what she said.

 3                THE WITNESS:    Yeah.    Judge, that works as well, Your

 4   Honor.

 5                THE COURT:    Okay.   Are you willing to go along with

 6   that?

 7                MR. WILSON:    Your Honor, may I have a few questions?

 8                THE COURT:    Of course.

 9                THE WITNESS:    Sure.

10                THE COURT:    Of course.

11                MR. WILSON:    Was Mr. Wright finished with his

12   questions?

13                MR. WRIGHT:    I wasn't finished --

14                THE COURT:    What else would you like to ask?    I'm

15   annoyed, because you haven't told anybody about this, Mr.

16   Wright.   You know why I'm annoyed.       So go on.

17                MR. WRIGHT:    Well --

18                THE COURT:    This is not in front of a jury, this is

19   just in Court.    I mean, they were given nothing.      It took you

20   years, and years and --

21                MR. WRIGHT:    Your Honor, every ROI in fact says that

22   there was somebody who will interpret.         And that's because we

23   couldn't understand the witnesses.        You can sit next to some

24   of the witnesses --

25                THE COURT:    All right.
                              Ibeagha - Direct                         74

 1              MR. WRIGHT:   -- and they're speaking English, and

 2   you can't understand what they're saying.

 3              THE COURT:    Are any of the wit -- can any of these

 4   witnesses speak so that I would under -- so that the jury

 5   would understand them?

 6              MR. WRIGHT:   Some of them can, some of them can't.

 7              THE COURT:    Well then why don't you put somebody on

 8   who will, for now, and then we'll get the translator in and

 9   we'll get this whole thing resolved.     And we'll look up the

10   law, which I haven't had much of a chance to do, and we'll

11   see.   Is there another -- is there a witness that you can put

12   on now that will be able to under --

13              MR. WRIGHT:    Perhaps this one would be the best one,

14   it goes downhill a lot from there.

15              THE COURT:    Oh, good.

16              MR. WRIGHT:    If I may, Your Honor, just to make two

17   observations.

18              THE COURT:    Yes.

19              MR. WRIGHT:    The interpreter has in fact done this

20   before.   He's done it not only here, but in Miami --

21              THE COURT:    I don't care.   Don't you understand that

22   that's lovely.   He may be doing it wrong, how do I know?

23              MR. WRIGHT:    Well I suggest to the Court that he

24   takes an oath too, and then he'll stand by his oath and he's

25   not -- and it's his livelihood, it's what he does for a
                               Ibeagha - Direct                          75

 1   living.

 2               THE COURT:    All right.

 3               MR. WRIGHT:    And you're not going to put somebody up

 4   and he's going to swear that he's going to give you a fair and

 5   honest interpretation, and he's not going to do that.      Now I

 6   can suggest to the Court that this was a problem in another

 7   matter in this Court.     So I know the Court isn't bound by that

 8   in any way, shape or form, I understand, but it is experience.

 9   And it was my understanding that the Clerk's Office in fact

10   reached out in order to try to find someone who was proficient

11   in the West African dialect.

12               THE COURT:    When did you tell the other Court about

13   it?   And I want to know when you reviewed this -- this has

14   been going on, we never knew anything.

15               MR. WRIGHT:    Well the other Court knew about it

16   pretrial.   They knew about it pretrial.

17               THE COURT:    You knew about it pretrial?

18               MS. HENRY:    No, no.

19               MR. WILSON:    No, Your Honor.   We saw -- we did see

20   interpreter on these ROIs.     But it didn't say -- it didn't say

21   that they were interpreting English to English.      We assumed it

22   was some dialect other than English that was being

23   interpreted.   And that that was what was going to happen here.

24   And we assumed also that when that interpreter walked up, that

25   that was somebody who Mr. Bowman's office had produced.      The
                              Ibeagha - Direct                        76

 1   Clerk's Office had produced, not somebody who the Government

 2   has been paying to help them out on the case.

 3              MR. WRIGHT:    Your Honor, if I could -- if I could

 4   finish?

 5              THE COURT:    Yes.

 6              MR. WRIGHT:    Let me say two things to that.   Number

 7   one, in our prior experience the Clerk's Office did in fact

 8   try to find someone who had an expertise in West African

 9   dialect, and couldn't do it.     And the Court can check on that.

10              THE COURT:    I've been trying to find the person

11   who's in charge.   I haven't been able to.

12              MR. WRIGHT:    And that was one -- and that was one

13   matter.   And, moreover, I want the Court to understand that it

14   was an English dialect to American English, Liberian English

15   to American English.     But I can assure the Court that if we

16   could understand what was being said as we sat there in

17   Monrovia, or wherever we were, primarily in Liberia in the

18   bush, and in Monrovia, that we would not have had an

19   interpreter there, if we could sit there and understand what

20   these people were telling us.

21              And the reality is, is that the accents are so

22   thick, and there's such a difference in wording in many

23   instances, that the American ear can't understand it.      And

24   I'll take an oath and say that I had -- I'll get up on the

25   witness stand and be examined.    I've sat next to numerous
                              Ibeagha - Cross (Wil)                  77

 1   scores of potential Liberian witnesses five times in Liberia,

 2   and I can sit next to people and not understand what they are

 3   saying, and they're speaking English, an English dialect.

 4               THE COURT:    All right.   Let's -- why don't you

 5   examine, and I have another possible suggestion.

 6                               CROSS-EXAMINATION

 7   BY MR. WILSON:

 8   Q    Sir, in the Chuckie Taylor trial that you --

 9   A    Yes.

10   Q    -- referred to in -- and just so that it's clear for the

11   record, that's the son of Charles Taylor?

12   A    That's correct.

13   Q    And he was tried in Miami, correct, in Federal District

14   Court?

15   A    That's correct.

16   Q    Were you paid by the Court, or paid by the Government for

17   that interpretation?

18   A    I was paid -- I was paid by the Government.

19   Q    Okay.    And --

20   A    And I -- I interpreted for both -- both sides.

21   Q    Okay.    And when you say paid by the Government, that's by

22   the U.S. Attorney's Office in -- in Miami, or by the Court?

23   A    It was the Federal Government check.

24                THE COURT:    So you don't know who it was?

25                THE WITNESS:    No, no, it's --
                               Ibeagha - Cross (Wil)                     78

 1   BY MR. WILSON:

 2   Q    You don't know who issued the check?

 3   A    I'm not sure what budget it came from.       But it was a

 4   Federal Government check.       As I've done in four other cases.

 5   Q    In the -- where else have you interpreted in Federal

 6   District Court?

 7   A    In Indiana.     In the United States in Indiana.     In

 8   Illinois.

 9                THE COURT:    About this language, please.

10                THE WITNESS:    A lot -- a lot of cases in Illinois.

11   BY MR. WILSON:

12   Q    Okay.    But specifically in translating from an English

13   dialect into the English dialect that is spoken in this part

14   of the country?

15   A    Yes.     So Chuckie Taylor case was one of them, that was

16   Creole, which is, again, another broken English.       The case in

17   Miami -- I beg your pardon, in Orlando, in Florida, that was

18   another broken English, but on a Nigerian local broken

19   English.    And then the case -- let me see -- in Indiana, it

20   was a broken French, so it's Guinean.       And of course a tax

21   fraud case.

22   Q    Okay.    But that was a French dialect?

23   A    It's all broken English.       Yes.   So there are different

24   dialects.    And all the broken, you know, the -- the local

25   variations of the major language, there is a variation of
                            Ibeagha - Cross (Wil)                         79

 1   German, English or French.

 2   Q    Okay.     Now in -- in those cases, was it the Clerk's

 3   Office of the Court that reached out to you to procure your

 4   services in testifying at any of those trials?

 5   A    Yes.     This is how I normally get contacted.   The Court

 6   sends out, you know, a message, they're looking for an

 7   interpreter who's -- who -- an expert in this language.       They

 8   can't find any.    So I get a call from the Chicago, the Federal

 9   Court in Chicago, they call me and they say, hey, there's an

10   assignment here or there, and I say what language?        And they

11   tell me what it is.    They have my expertise, they have my

12   resume, and I go -- they put me in touch with whoever is out

13   there, and we make an agreement and that's it.

14                So then I always get a check from the Federal

15   Government.

16   Q    So, and you run a service, sir, that where you employ, or

17   at least on a part-time basis you employ other interpreters?

18   A    That's correct.

19   Q    And do you test them, or do -- does the Court test them?

20   A    I test them.     I train them.   Actually, I train

21   interpreters that work with me, depending on the language.        So

22   if it's a language that I'm not proficient in, I don't take it

23   anyway.   So I only take the languages I'm proficient in and

24   that I can train people.    So I train them for two, three weeks

25   before on the specific subject.
                            Ibeagha - Cross (Wil)                        80

 1   Q    And the gentleman who was just standing next to you

 2   earlier, do you employ him full-time?

 3   A    Part-time.

 4   Q    Okay.    Did you just hire him for this case?

 5   A    No.     We've done -- we just did a case here not too long

 6   ago last year, November.

 7   Q    Okay.    Other than that had you hired him for any case?

 8   A    No.     I've trained him previous, before that case, about

 9   two or three weeks before.     And then we came on that case.

10   Q    Okay.    And how did you come to be -- to know about that

11   gentleman?

12   A    Okay.    So during the last trial, prior to the trial,

13   preparing, you know, testimonies and all that, I had to do

14   some transcriptions of recorded -- prison recorded voice.        So

15   I needed to find specialties in the different languages.

16   Mandingo, Krahn, and so on and so forth.       Yeah.   So I found

17   them in -- of course I went to the database, the Federal

18   Government database, found a couple of people in Minnesota,

19   and I went and we did the work out there.

20                Now I needed someone who spoke Liberian English in

21   Philadelphia, so I don't have to move my people from Chicago

22   out here.    And he was recommended by someone else.

23   Q    By whom?

24   A    One of the people who worked in my project.

25                THE COURT:   Worked for what?
                              Ibeagha - Cross (Wil)                     81

 1                  THE WITNESS:    Who worked in one of my projects.

 2   Yeah.    His name was Tunis (phonetic).

 3   BY MR. WILSON:

 4   Q       And -- I lost my question.

 5                  MR. WILSON:    I apologize, Your Honor.

 6   BY MR. WILSON:

 7   Q       Do you have people in Chicago who --

 8   A       I have people at --

 9   Q       -- who have -- who do Liberian English?

10   A       Yes, I have one person in Chicago who does Liberian

11   English.       I have one person in Minnesota who does Liberian --

12   actually two people in Minnesota who does Liberian English.

13   Q       Have those people ever been hired by the Clerks Office of

14   the Court --

15   A       Yes.    They're hired in local courts.    No, not in the

16   Federal Court.

17   Q       But in local courts?

18   A       Yes.

19   Q       By whatever Court official in those local courts --

20   A       Yes.    They're all independents, you know, I call on them

21   when I have an assignment if it's something I can't do alone,

22   I call on them.

23                  THE COURT:     Okay.

24                  MR. WILSON:     I don't think I have any further

25   questions on this issue.
                         Ibeagha - Redirect (Tha)                       82

 1                            REDIRECT EXAMINATION

 2   BY MR. THAYER:

 3   Q    Have you yourself been working in the preparation of any

 4   of these witnesses for their testimony?

 5   A    Yes.

 6   Q    And how long have you been doing that?

 7   A    For three days, and from the second -- I interpreted

 8   doing the prep.    So that's it.

 9   Q    And that was at the request of the Prosecutor's Office,

10   correct?

11   A    That's correct.

12               THE COURT:   Okay.

13               THE WITNESS:   I might have mentioned in the Chuckie

14   Taylor case I interpreted for both sides.       I did preps for

15   both sides.   So it's -- if they ask, I offer it.     But I --

16   BY MR. THAYER:

17   Q    And then the -- and then the Clerk of the Courts procured

18   your presence for interpretation in Court?

19   A    Well they -- I don't know if it was the Court Clerk, but

20   I was contacted by the Government side and they -- they

21   requested -- they requested for my services, and also told me

22   if the other side wants you to, you know, interpret for them,

23   please do so.    And I was available.   So --

24               THE COURT:   All right.   Let's get the other wit --

25   let's get his assistant in.
                          Ibeagha - Redirect (Tha)                        83

 1                MR. THAYER:    Thank you, Your Honor.

 2                THE COURT:    Okay?    Thank you.

 3                MR. WRIGHT:    Your Honor, if I may just advise the

 4   Court on the record, that when we were preparing a prior case,

 5   and we knew that we would not be able to understand the

 6   witnesses, I called Karen Rochlin who's a prosecutor in Miami,

 7   who's one of the two prosecutors in the Chuckie Taylor case,

 8   and simply said, well, do you know of an interpreter?

 9                Because we didn't know anybody.     And they said yes.

10   Mr. Anthony Ibeagha in Evanston, Illinois -- or Chicago, and

11   we were in Evanston on another matter and he came to talk to

12   us.   And we, you know, he was proficient and we looked at his

13   credentials.    And at that point we said, well, look we have a

14   trial, and we don't know of anyone in the Philadelphia area

15   who is --

16                THE COURT:    That's fine.    The only thing --

17                MR. WRIGHT:    -- and this is what we did, Your Honor.

18                THE COURT:    What you don't understand is, I'm the

19   judiciary.

20                MR. WRIGHT:    Yes, Your Honor.

21                THE COURT:    And I believe, and I've always believed

22   that even in a criminal trial there are two sides.

23                MR. WRIGHT:    Yes.

24                THE COURT:    Right?    And, therefore, just the fact

25   that you found him, is lovely and wonderful.         But the other
                              Sheriff - Cross (Wil)                      84

 1   side has to have the same opportunity, and maybe this is

 2   terribly advanced of me, but I've been a lawyer for now 60

 3   years, and that's what my philosophy has always been.

 4               So I don't understand why the other side hasn't been

 5   advised about it.   Let's go find the -- let's ask your -- you

 6   can stay here, but let's ask the -- ask your associate, your

 7   employee, or your temporary employee to come in.

 8               THE WITNESS:    Okay.

 9               THE COURT:    Okay.   Thank you.    You can sit down.   I

10   don't want you standing.      Okay.     I'm just going to have

11   cross-examination on it, because I know what -- well unless

12   you want -- do you want to do direct?         Okay.   Why don't you do

13   cross, and let's see what we can do.

14               MR. WILSON:     Thank you.

15               Sir, I apologize.       I didn't -- prior to when you

16   announced your name prior to --

17               THE COURT:     Why don't you -- yes, why don't you get

18   sworn in.

19               THE CLERK:     He was sworn in as an interpreter, not

20   as a witness.

21               THE COURT:     Why don't you --

22               THE CLERK:     Raise your right hand, sir.

23        ABDULLAH SHERIFF, GOVERNMENT WITNESS SWORN

24               THE CLERK:     Thank you.

25                              CROSS-EXAMINATION
                           Sheriff - Cross (Wil)                    85

 1   BY MR. WILSON:

 2   Q    And what is your name, sir?

 3   A    Abdullah Sheriff.

 4   Q    And, sir, how long have you been in the United States?

 5   A    Since ninety-eight to present.

 6   Q    Prior to that, where did you live?

 7   A    Guinea, Conakry, as a refugee.

 8               MR. WILSON:   A phone's ringing, Your Honor.

 9   BY MR. WILSON:

10   Q    So when you say as a refugee Conakry, Guinea was a place

11   where a lot of refugees from Liberia ended up, correct?

12   A    Yes.

13   Q    And specifically Mandingo refugees, correct?

14   A    There were all mix.

15   Q    Okay.    The -- what year did you leave Liberia?

16   A    1990 -- April.

17   Q    April 1990?

18   A    Yes.

19   Q    And how old were you at that point?

20   A    Probably 14 years old.

21   Q    When -- how long were you in the refugee camp in Liberia?

22   A    From 1992 to 1998.

23   Q    Before -- so between April of 1990 and when you arrived

24   in the refugee camp in 1992, where were you living?

25   A    I was in my village called Baka.
                             Sheriff - Cross (Wil)                      86

 1   Q       Is that in Liberia?

 2   A       Grand Cape Mount County, yes.

 3   Q       Okay.   But you indicated that you left Liberia in April

 4   of 1990.

 5   A       I left Monrovia in 1990, and went to the village.

 6   Q       Okay.   So Monrovia you left in 1990, and you went to

 7   Baka?

 8   A       Yes.

 9   Q       And you were in Baka, in what county?

10   A       Grand Cape Mount County.

11   Q       And in --

12   A       Porkpa District.

13   Q       Okay.   So you were near the --

14   A       The border with Sierra Leone.

15   Q       -- border with Sierra Leone?

16   A       Yes.

17   Q       And you stayed there until 1992 when you went to Guinea?

18   A       Yes.

19   Q       Sir, you've been working with the Government in helping

20   to prepare witnesses for this case?

21   A       Yes.

22   Q       How long have you been doing that?

23   A       This is my second year.

24   Q       So how -- approximately how much have you been paid so

25   far for -- by the Prosecutor's Office for helping with
                            Sheriff - Cross (Wil)                      87

 1   preparation of witnesses?

 2   A    I do not work for the Prosecution office, I work for a

 3   private company.

 4   Q    Okay.    So you -- you work for Mr. Ibeagha who was here

 5   earlier?

 6   A    Yes.

 7   Q    Okay.    And he's paid you, correct?

 8   A    Yes.

 9   Q    Do you know where his -- where the money that he pays you

10   has come from?

11   A    No.

12   Q    How many -- do you know how many hours you have spent in

13   helping to prepare witnesses for the Government?

14   A    On this case?

15                MR. WRIGHT:    Your Honor, if I may simply object,

16   because he did work on a prior case.       So when you say the

17   Government, we want to make sure you're talking about this

18   case, as opposed to the prior case.

19                THE COURT:    That's fair enough.   Sure.

20                MR. WILSON:    Well I would ask specifically for this

21   case second, but I would want to know overall, Your Honor.

22                THE COURT:    All right.   Let's move on to --

23   BY MR. WILSON:

24   Q    So how many -- how many hours do you think you've put in

25   on this particular case?
                           Sheriff - Cross (Wil)                        88

 1   A    I haven't checked my hours, because it varies.

 2   Q    But between -- is it between 10 and 20 hours, is it more

 3   than 20 hours?

 4   A    More than 20 hours.

 5   Q    Is it more than 50 hours?

 6   A    No.

 7   Q    And how many days do you think you have spent, portions

 8   of days have you spent working on this case?

 9   A    This is the second week.

10   Q    And have you -- have you traveled at all --

11   A    No.

12   Q    -- to work on this case?

13   A    No.

14   Q    How many different witnesses have you worked with in the

15   preparation of testimony for this case?

16   A    Almost everybody.

17              MR. WILSON:    I have no further questions, Your

18   Honor.

19              THE COURT:    You have no more questions?

20              MR. WILSON:    No more questions, at this point.

21              THE COURT:    You don't want to -- you don't want to

22   know why he left --

23              MR. WILSON:    Well I -- if Your Honor wants me, I can

24   -- I think I know.

25              THE COURT:    Well there may be a prejudice.   I mean
                    Sheriff - Direct (Wri)/Recross (Wil)                89

 1   that's --

 2               MR. WILSON:    Okay.

 3   BY MR. WILSON:

 4   Q    Sir, you left -- you identify as being from the Mandingo

 5   tribe, correct?

 6   A    No.

 7   Q    What tribe do you identify?

 8   A    Mandi and Var (phonetic).

 9   Q    Mandi and Var?

10   A    Yeah.

11   Q    Okay.    Do you consider yourself a Muslim?

12   A    Yes.

13   Q    And you've been practicing since you were a child?

14   A    From birth.

15   Q    And besides English, what other languages do you speak?

16   A    I speak French, I speak Fula, I speak Susu, and a little

17   bit of Italian.

18                THE COURT:    You don't have to ask anything else.

19                MR. WILSON:    I have nothing further, Your Honor.

20                THE COURT:    All right.   Why don't you step back.

21   Let's -- you have a question?

22                MR. WRIGHT:    Yes.   Just a couple of quick questions,

23   Your Honor.

24                              DIRECT EXAMINATION

25   BY MR. WRIGHT:
                 Sheriff - Recross (Wil)/Wilson - Argument            90

 1   Q    You just indicated in response to the counsel's

 2   questioning that you are a Muslim and have been since birth?

 3   A    Yes.

 4   Q    Are you familiar with an individual named Jungle Jabba?

 5   A    Yes.

 6   Q    Did you participate in interpreting in -- in this -- not

 7   in this courtroom, but in another courtroom, Federal District

 8   Court, in that case?

 9   A    Yes.

10   Q    Was the defendant to your knowledge a Mandingo?

11   A    Yes.

12   Q    Was the defendant a Muslim?

13   A    Yes.

14               MR. WRIGHT:    I don't have any further questions,

15   Your Honor.

16               MR. WILSON:    I just have a couple of questions.

17                             RECROSS EXAMINATION

18   BY MR. WILSON:

19   Q    Sir, when you -- when you left your town, the village to

20   go to Sierra Leone, you were fleeing the fighting, correct?

21   A    Yes.

22   Q    Specifically which force were you fleeing?

23   A    The NPFL when Operation Octopus happened, so we left and

24   we headed across into Sierra Leone.

25               MR. WILSON:    Thank you.
                Sheriff - Recross (Wil)/Wilson - Argument               91

 1              THE COURT:    Okay.   Thank you.   You want to step

 2   back?   You want -- what do you want me to do about this.        Let

 3   me hear from you.   I'm not sure that I'm going to do anything.

 4   But let's --

 5              MR. WILSON:    Your Honor, the -- Your Honor's already

 6   identified the first issue, that we were not given notice of

 7   this previously.    And so we have not been able to go out and

 8   see if we could get somebody who would sit in the courtroom

 9   while these -- this testimony was given, to see if there's a

10   counter translation that might be offered.

11              When we do Spanish cases or -- in this courtroom or

12   in this courthouse, or other cases where Mr. Bowman procures

13   the individual who's going to do the interpretation, we know

14   pretty much -- we know the individuals who are coming in to

15   testify.   We work with them.    We know how much they can be

16   trusted.   In this situation, we have no idea.

17              All we have is -- and the Court was not given a

18   opportunity under Rule 28 for the Court to appoint or choose

19   an interpreter, and then decide who was going to pay that

20   interpreter.

21              And that's the way Rule 28 is.      Given that we're in

22   the middle of trial -- so we do have an objection to even

23   proceeding with these.    But as an alternative, Your Honor, I

24   would stick by the proposal that I made that --

25              THE COURT:    I think that's unfeasible.    I think I
                                  Colloquy                            92

 1   don't have a choice.    I think -- I think that you certainly

 2   have a right to -- to maintain an objection, but under the

 3   circumstances, I'm going to have to let the -- the -- I

 4   observed these men, I have no reason to believe that they are

 5   not capable of testifying.

 6             I think it's important to -- to I gave you a chance

 7   to cross-examine, and I will take two minutes.    I'll be back

 8   on the Bench to let you know whether or not I'm going to let

 9   them testify.   Okay?

10             MR. WILSON:    If I may just to -- the concern, Your

11   Honor, is that in helping to prepare the witnesses with the

12   Government attorneys, that these individuals could unwittingly

13   have --

14             THE COURT:    That could happen any time you have a

15   translator.

16             MR. WILSON:    I -- but -- but usually, Your Honor,

17   it's not somebody who has helped prepare the witnesses.

18   Sometimes it is, but not all the time.

19             THE COURT:    Oh, of course it is, very often.

20             MR. WILSON:    But if it's Mr. McConnie, or if it's --

21             THE COURT:    Well, I know.   But in fact you don't

22   always have that -- that luxury.    Okay.

23             MR. WRIGHT:    Your Honor, that was just simply a

24   resume.

25             THE COURT:    Oh, okay.
                                  Colloquy                                 93

 1              MR. WRIGHT:    That we provided.    And with regard to

 2   preparing witnesses, with regard -- for instance Mr. McConnie

 3   who we think very highly of and we know.

 4              THE COURT:    Oh, yes.

 5              MR. WRIGHT:    We -- he is -- we have -- I have

 6   prepared witnesses on innumerable occasions with Mr. McConnie

 7   with Ms. -- and with Ms. Carmen Herrara (phonetic).

 8              THE COURT:    And this --

 9              MR. WRIGHT:    Over, and over, and over again.

10              THE COURT:    -- this is Mr. Belfast's (sic) resume?

11              MR. WRIGHT:    Mr. Ibeagha, Your Honor, who is --

12              THE COURT:    Oh, Mr. Ibeagha.    Okay.

13              MR. WRIGHT:    Yes, Your Honor.

14              THE COURT:    Okay.   That was in another case.      All

15   right.   I do have some information on it now.       Yes?

16              MR. WILSON:    Just one other thing.      We would ask

17   that the witness testify first, if Your Honor's going to allow

18   them to proceed with these interpreters, that the witness

19   testify first.   If it is unclear what that witness is saying,

20   then the interpreter would be able to speak.         But it not be

21   simultaneous translation, where we don't hear what -- or the

22   jury doesn't hear what the witness is saying.

23              THE COURT:    I think that makes some sense.     All

24   right.   I'll be back on the Bench in two minutes.       Five

25   minutes at the most.
                                  Colloquy                            94

 1         (Court in recess 12:15 p.m. to 12:21 p.m.)

 2         (Transcriber change)

 3              THE COURT:    Okay, I am going to let the witnesses

 4   testify.   Oh yes, please be seated.    I am going to let the

 5   witnesses testify, and there were some concerns I had.     One of

 6   them was that he was from the -- from a tribe that was opposed

 7   to Mr. Woewiyu that it was not accurate, at least not one that

 8   we -- we know about at this stage and that was number one.

 9              Number two is he actually testified in a trial

10   upstairs where an opposing party to Mr. Woewiyu was on trial

11   and he seemed to have no reservations about testifying and I

12   think that the fact that he was allowed to testify in the --

13   in the last trial is an explanation for the Government as to

14   why he -- why they should not have informed the defense.

15              It’s an explanation, but not really a justification

16   and I think they should have, but I’m going to let the trial

17   go forward anyway.   So so be it.

18              MR. WILSON:   And, Your Honor, the procedure by which

19   they do this --

20              THE COURT:    They’re going to testify the way they

21   had -- she is going to -- she will speak and he will then

22   translate it into English.     That’s all.   No problem.

23              Okay, bring the witness in and let’s bring the jury

24   in.   Bring the witness in first.

25         (Pause in proceedings)
                                   Colloquy                                95

 1              THE COURT:    Do you want to bring the witness in

 2   first?   And the interpreter can step up here.      You’ve been

 3   sworn in, haven’t you?     Has the interpreter been sworn in?

 4              COURTROOM DEPUTY:     The interpreter, yes.

 5              THE COURT:    Okay.

 6              MR. WILSON:   And, Your Honor, can we just have it so

 7   that the record is -- it’s clear on the record what her

 8   testimony -- what she says and then what the interpreter says?

 9              THE COURT:    Well as best we can.    We can only get --

10              MR. WILSON:   I understand.

11              THE COURT:    -- whatever we can get, we can get.

12              MR. WILSON:   I understand.

13              THE COURT:    All right.     Certainly the oral testimony

14   will be recorded, there’s no question about that.

15              MS. WILLIAMS:    That -- that’s what we’re asking for.

16              THE COURT:    That’s right, that’s exactly right.      I

17   have no problem -- yes, you can bring the jury in.

18        (Pause in proceedings)

19              THE COURT:    You understand how we’re going to do it,

20   she’s going to speak so we’ll get it down orally and then you

21   will interpret --

22              THE INTERPRETER:      Yes.

23              THE COURT:    -- okay?   And then if he asks a question

24   and you want to interpret it, it’s going to be recorded to her

25   of what you say to her in her language and it’s going to be
                                     Colloquy                           96

 1   recorded, okay?

 2                THE INTERPRETER:    Okay.

 3                THE COURT:   All right.

 4           (Jury in, 12:25 p.m.)

 5                THE COURT:   All right, Jim, you’re going to swear in

 6   the witness and then he -- then he will, if she needs

 7   interpretation, he will interpret, okay?       And then you will

 8   tell us the answer in English, okay?

 9                THE INTERPRETER:    Okay.

10                COURTROOM DEPUTY:    Please raise your right hand.

11                THE INTERPRETER:    Please raise your right hand.

12                THE COURT:   No, no, you don’t have to say anything.

13   It’s just she, and then -- then you can.       For this I think she

14   can be sworn in, she’ll understand.

15                You tell me if you don’t understand, okay?

16                JANET SOWO, GOVERNMENT’S WITNESS, SWORN

17                COURTROOM DEPUTY:    Please be seated.

18                THE COURT:   So you can ask her questions and then

19   if --

20                COURTROOM DEPUTY:    Would you state and spell your

21   name for the record, please?

22                THE COURT:   No, you have to say it out loud so we

23   can -- we can -- you have to say it out loud so we can take

24   down everything you say.

25                THE WITNESS:   I am Janet Sowo.
                                  Sowo - Direct (Tha)                      97

 1                  COURTROOM DEPUTY:     Spell your last name, please.

 2                  THE WITNESS:    S-O-W-O.

 3                  THE COURT:    That’s fine.   You say -- you answer the

 4   questions, Ms. Sowo.         You answer the questions.

 5                  THE WITNESS:    Okay.

 6                  THE COURT:    All right.   Put the -- that closer to

 7   her.

 8                  MR. THAYER:    May I proceed, Your Honor?

 9                  THE COURT:    Sure.

10                  DIRECT EXAMINATION

11   BY MR. THAYER:

12   Q      Good afternoon, ma’am.

13   A      Good afternoon.

14                  THE COURT:    No, let her answer and then you can --

15   after she speaks, you can speak.

16   BY MR. THAYER:

17   Q      The way we’re going to be proceeding is if you can

18   understand what I am saying to you without an interpreter,

19   please go ahead and answer.          If you need the interpreter, just

20   say so and he is here to help you.          Is that okay?

21   A      Okay.

22   Q      All right.    Ma’am, can you tell the members of the jury

23   how old you are?

24   A      I’m 44 this year.

25   Q      And where were you born?
                             Sowo - Direct (Tha)                   98

 1   A    Bonga.

 2   Q    And where is Bonga?

 3   A    Bonga is in Bong County.

 4   Q    And is that in Liberia?

 5   A    Central Liberia.

 6   Q    And do you belong to any particular ethnic group?

 7   A    Yes.

 8   Q    And what is that group?

 9   A    Gbandi    --   Gbandi Tribe.

10   Q    I’m sorry?

11   A    Gbandi.

12   Q    Gbandi?

13   A    Yes.

14   Q    Okay.    Did you grow up in Bonga?

15   A    Not exactly.

16   Q    Okay.    Where did you grow up?

17   A    In Lofa, Bonga, I went on one place.

18   Q    And when you -- I think you said Lofa?

19   A    Yeah.

20   Q    Is that another county?

21   A    Yes.    There where my family from.

22   Q    That’s where your family is from?

23   A    Yes.

24   Q    Okay.    Can you tell us a little bit about your education?

25   How far did you go in school?
                               Sowo - Direct (Tha)                      99

 1   A    I’m a graduate -- a graduate of the University of

 2   Liberia.

 3   Q    Okay.     And where did you go to grammar school?

 4   A    Monrovia.

 5   Q    All right.    Can you tell the members of the jury what you

 6   do for a living now?

 7   A    I’m a businesswoman.

 8   Q    Where?

 9   A    I’m in between Bonga and Monrovia.         I do business in

10   Bonga and in Monrovia.

11   Q    And what kind of business is it?

12   A    I got a shop -- run a mini shop.

13   Q    What kind of a shop?

14   A    Mini shop.

15   Q    A mini shop?

16   A    Yeah.

17   Q    Is that the term?

18   A    Hm-hmm.

19   Q    Okay.

20                THE COURT:   This is helpful.   When she says

21   something that’s not understandable, then you can come in, so

22   that’s fine.

23                THE INTERPRETER:   All right.   Thank you.

24   BY MR. THAYER:

25   Q    And can you just tell the members of the jury, what is
                              Sowo - Direct (Tha)                       100

 1   your degree in from the University of Liberia?

 2   A       I did business management.

 3   Q       All right.   And what kind of things do you sell in your

 4   mini shop?      What kind of a shop is it?

 5   A       I sell a variety of goods. I sell rice, water, other

 6   goods.

 7   Q       Okay.   Now, do you have any children?

 8   A       Yes.

 9   Q       How many do you have?

10   A       I have three.

11   Q       How old are they?

12   A       Amalas is 12, Allot 12, Alave 17, Agal 19(phonetic).

13   Q       And where are they now?

14   A       They are in Monrovia.

15   Q       Ma’am, growing up did you have any brothers and sisters?

16   A       Yes.

17   Q       How many?

18   A       I got two brothers, two sisters, including me.

19   Q       And what are your sisters -- well what’s your sister’s

20   name?

21   A       Ava Ameidia Bratisha (phonetic).

22   Q       And how about your brothers?

23   A       Allot Emmanuel Johnson (phonetic) and Iven Paye.

24   Q       And you said somebody named Iven.    What is Iven’s last

25   name?
                            Sowo - Direct (Tha)                    101

 1   A    Iven Paye.

 2   Q    And do you know how to spell that?

 3   A    P-A-Y-E.

 4   Q    Okay.   I want to take you back to the Liberian Civil War.

 5   At some point did you move away from Bonga?

 6   A    Yes.

 7   Q    Why did you move from Bonga?

 8   A    Because of the war.

 9   Q    What happened?

10   A    Why I left from Bonga?

11   Q    Yes, why did you leave from Bonga?

12   A    I left from Bonga because of the war.    We fled.   We came

13   in Kakata.

14   Q    I heard you say that you fled somewhere.   Where did you

15   flee to?

16   A    I move over to Kakata.    From Bonga, I came over to

17   Kakata.

18   Q    And what is Kakata?

19   A    Kakata is in Margibi County.

20   Q    And you said Margibi --

21   A    Yeah.

22   Q    -- County?

23   A    Yes.    Kakata is in Margibi.

24   Q    And when you fled from Bonga, who did you flee with?

25   A    I fled with Iven and my fiancé.
                            Sowo - Direct (Tha)                       102

 1   Q    And when you moved and when you fled to Kakata, what did

 2   you do to survive in Kakata?

 3   A    There where I started my business, started doing small,

 4   small business to survive.

 5   Q    And what kind of business were you doing to survive?

 6   A    At that time I used to (inaudible).      I go around, sell an

 7   orange, sometime water.    It was drinking    water and there was

 8   nothing -- a specific market to sell, anything you get, you

 9   sell in order to make a living.

10   Q    And where would you sell these goods?      You said oranges

11   and water for example.

12   A    What did he said?

13             THE INTERPRETER:     What market you used to sell --

14             THE COURT:     Say it aloud.

15             THE INTERPRETER:     What market you used to sell your

16   merchandise.

17             THE WITNESS:    Oh, I used to sell around so then when

18   I get an orange I carry it to the market or sometimes I put it

19   on my head and pass it around in Kakata.

20             THE COURT:     You can translate.

21             THE INTERPRETER:     I used to sell it around.

22   Sometime when I have oranges, I go around the town selling or

23   sometime in the market.

24   BY MR. THAYER:

25   Q    Now, you told us about a brother, Iven, that fled with
                              Sowo - Direct (Tha)                     103

 1   you to Kakata.      Was he older or younger than you?

 2   A       Iven is my little brother, my mother fourth child.     I’m

 3   older than him.

 4   Q       And when you fled to Kakata, do you remember how old you

 5   were?

 6   A       I was 18.

 7   Q       And do you remember how old Iven was when you fled to

 8   Kakata?

 9   A       Iven was like 12 years old.   He was like 11 going on 12.

10   12 years.

11   Q       And did Iven help you any way -- in any way when you were

12   in Kakata selling goods?

13   A       Yeah.   I always took him along with me all the time

14   because of the war.     Everywhere I went I get market, I put

15   some on he head and we -- he and myself go to sell.     We come

16   in the evening.

17   Q       Now you -- I think I heard you say that you put things on

18   your head to sell.     Can you tell us about that?

19   A       Yeah, at time if I get an orange and the orange is not

20   enough I look for cool water, put some on Iven head. I take

21   some, and he and myself go around to sell.

22   Q       And is carrying items on a person’s head a traditional

23   way of -- of transporting things or carrying things in

24   Liberia?

25   A       Yes.
                                Sowo - Direct (Tha)                     104

 1   Q    And men do that too?       They carry things on their head,

 2   not just women?

 3   A    Yes.

 4   Q    Okay.    When you moved to Kakata, who was in control of

 5   that -- of that town?

 6   A    Kakata was controlled by NPFL soldiers.

 7   Q    And, ma’am, forgive me if I’ve asked you this but can you

 8   tell the members of the jury your date of birth?

 9                THE COURT:    She said she was 44.

10                MR. THAYER:    Thank you, Your Honor.

11   BY MR. THAYER:

12   Q    And do you remember your exact date of birth?

13   A    Yes.    I was born 1974, October 20.

14                THE COURT:    Do you want to translate that?

15                THE INTERPRETER:      I was born 1974, October the 20th.

16                THE COURT:    Okay.

17   BY MR. THAYER:

18   Q    And during this period when you were selling goods in

19   Kakata with Iven, did you have -- did you see NPFL commanders

20   or officers coming in and out of that place?

21   A    Yes.

22   Q    Can you tell the jury the names of some of these NPFL

23   commanders or officers who you saw in Kakata?

24   A    I saw Martina Johnson -- they all used to be in and out

25   -- Martina Johnson, one other fellow that they used to call
                                   Sowo - Direct (Tha)                     105

 1   Peter Sepita (phonetic).          And I saw Mr. Woewiyu one time and I

 2   saw like -- many used to come -- Kakata is on the main road,

 3   so be --

 4   Q       If I understood you correctly, Kakata lies on a main

 5   road?

 6   A       Yes.

 7   Q       So these commanders would be coming in and out, --

 8   A       Yes.

 9   Q       -- is that correct?

10   A       Yes.

11   Q       Okay.    And I think you said you saw Mr. Woewiyu on one

12   occasion when you were in Kakata, is that correct?

13   A       Yes, yes.

14   Q       How did you know that it was Mr. Woewiyu?

15   A       Mr. Woewiyu, at the time he was like -- he was a big man.

16   When he come in the city, everyone would know.           He was a big

17   -- he was a Defense Minister when he come.           Anyway there was a

18   lot of bodyguards so you are curious to know oh, what happened

19   or that’s a Defense Minister over there.            I saw him once.

20   Q       So is it fair to say that he came in with -- with an

21   entourage of bodyguards and somebody pointed him out to you?

22                   MR. WILSON:    Objection, Your Honor.

23                   THE COURT:    Oh, yes.   Please restate that.

24                   MR. THAYER:    Yeah, I’ll -- I’m just trying to move

25   it along, Judge.
                              Sowo - Direct (Tha)                    106

 1   BY MR. THAYER:

 2   Q       When you saw Tom Woewiyu that time in Kakata, how did you

 3   become aware that it was Tom Woewiyu that you saw?

 4   A       I would like -- you know, I was selling and there was

 5   like a little distance, but now someone told me that’s the

 6   Defense Minister there in the house, so yeah.

 7   Q       Okay.   All right.   So somebody told you --

 8   A       Yeah.

 9   Q       -- that that’s the Defense Minister?

10   A       Yeah, that was the Defense Minister.

11   Q       All right.   And were you able to get a good look at Tom

12   Woewiyu that time?

13   A       I was far when I saw him --

14   Q       Okay.

15   A       -- yes, I was a distance but I saw him.

16   Q       And before that time in Kakata, did you know who Tom

17   Woewiyu was?

18   A       Yes, I knew that he was the Defense Minister (inaudible).

19   Q       And how did you know that?

20   A       Because he was always on air and people used to talk it

21   that he was the Defense Minister.

22   Q       And when you say “he was always on air,” what do you

23   mean?

24   A       At time like 5:00, 3:00, during the war time we all used

25   to sit to listen to BBC.      And at times they would say the
                               Sowo - Direct (Tha)                      107

 1   Defense Minister is speaking and they would call his name,

 2   that’s how I got to know that he was the Defense Minister.

 3   Q    All right.    And we’re talking about the BBC radio, is

 4   that correct?

 5   A    Of course.

 6   Q    Okay.    At some point did you and Iven leave Kakata?

 7   A    Yes, we left Kakata when the audible (phonetic) started

 8   when the -- they attack Kakata.       That’s how we fled Kakata.

 9                THE COURT:   Do you want to translate what she said?

10                THE INTERPRETER:     When audible war broke out and we

11   fled Kakata, that’s how we left Kakata.

12                THE COURT:   Okay.

13   BY MR. THAYER:

14   Q    You referred to -- to Octopus.       What do you remember

15   octopus being?    When you say Octopus, what are you talking

16   about, ma’am?

17   A    What he trying to --

18                THE INTERPRETER:     What are you trying to say?

19   BY MR. THAYER:

20   Q    You said that you fled when Octopus happened.       What was

21   Octopus?

22                THE COURT:   You can translate.

23                THE INTERPRETER:     You say you left when Octopus

24   happened --

25                THE COURT:   No, loud, so we can -- so that we can
                            Sowo - Direct (Tha)                        108

 1   take it down.

 2               THE INTERPRETER:     You say you left when Octopus

 3   happened, so what was Octopus?      What kind of war was it?

 4               THE WITNESS:   Oh.   Octopus was like the war the war

 5   that -- that it came from every part of the country, all over,

 6   everywhere they were fighting.      I had to fight the attacker

 7   from the back, that’s how we fled.

 8               THE INTERPRETER:     Octopus was like the war that came

 9   from all over every corner of country.      It wasn’t in one

10   location.   So that’s how we fled from Kakata.

11   BY MR. THAYER:

12   Q    And where did you go?

13   A    We went in the bush.

14   Q    Did you go anywhere in particular in the bush?      Did the

15   place have a name?

16   A    Yes.   We went Gibi (phonetic) in the bush in the village.

17   Q    And to get to that village, did you have to pass through

18   any checkpoints or were you just running through the bush?

19   A    Yes, we pass through a checkpoint they had on Bolola

20   (phonetic) Road.   That’s a checkpoint where there -- we cross

21   the checkpoint and we continue to the village -- we went to

22   our village.

23   Q    And the checkpoint I think you just said was Bolola?

24   A    Yeah, the checkpoint on Bolola Road -- Bolola Road.

25   Q    And can you describe that checkpoint at that time, ma’am?
                             Sowo - Direct (Tha)                       109

 1   Who was -- and I’ll make it a little clearer -- who controlled

 2   that checkpoint?

 3   A    NPFL.    NPFL soldiers.

 4   Q    And were those soldiers at that checkpoint all adults?

 5   A    No, there were children.      One minute there were adult,

 6   one minute -- quite a lot -- there were many children --

 7   children (inaudible).

 8   Q    And were those children -- those child soldiers armed?

 9   A    Everyone of them had arm because there was war going on.

10   Q    And what kind of weapons did they have that you saw?

11   A    The normal I saw was AK-47.

12   Q    And you saw child soldiers carrying AK-47s, is that what

13   you’re telling us?

14   A    Yes.

15   Q    Please tell the members of the jury how you survived in

16   the bush, what did you do?

17   A    I continued on my trail.      We survive like plantain,

18   cassava, we go on our side so we had to get rest.     We buy

19   plantain, we buy cassava.      We bring it on lonely road -- a

20   lonely road where people would come from the villages, come on

21   the road to bring a goods to sell and then buy (inaudible) and

22   then get back in the village.

23   Q    Okay, let me break that down just a little bit.      So if I

24   understand you correctly, you were finding things to sell, is

25   that right?
                                   Sowo - Direct (Tha)                   110

 1   A       Yes.

 2   Q       Okay.    Can you tell the members of the jury what kinds of

 3   things you were selling?          What -- what items?

 4   A       Cassava, plantains (inaudible) and carry on the road to

 5   market to sell.

 6   Q       All right.    And if I understood you correctly you were

 7   saying you were buying plantains and cassava?           What’s cassava?

 8                   THE INTERPRETER:    Avocado.

 9                   THE COURT:    Okay, that’s all right.

10   BY MR. THAYER:

11   Q       What’s a plantain?

12   A       What a plantain?       A plantain.

13                   THE INTERPRETER:    A plantain is a banana like fruit.

14                   MR. THAYER:    Okay.

15   BY MR. THAYER:

16   Q       And what does cassava look like?       What kind of -- what is

17   it?

18                   THE INTERPRETER:    A cassava --

19                   THE COURT:    Say it loudly so --

20                   THE INTERPRETER:    How a cassava look like?

21                   THE WITNESS:    Cassava is what we get from the -- the

22   root of the cassava leaf.          It’s like a brown-looking like long

23   long.    We take from cassave stick.

24   BY MR. THAYER:

25   Q       So it’s a kind of leaf?
                                 Sowo - Direct (Tha)                     111

 1   A      No, the leaf is cassava leaf.      The cassava leaf -- the

 2   fruit on it is what we call the cassava.

 3   Q      Okay.

 4   A      Yeah.

 5   Q      All right.    And so it’s a root that you use to -- what do

 6   you do with it?

 7   A      I would buy it and carry it on the road to sell, Iven and

 8   I.   I would buy it, buy some put it on his head and take my

 9   own and we go to the market and sell.

10   Q      Okay.    And what markets would you go to to sell your

11   goods?

12   A      We used to go Konola market on the road.        Konola was on

13   the road market.      We used to go Konola.

14   Q      And how far is Konola from Kakata?         Is it far or is it --

15   is it near?

16   A      No, not too far.

17   Q      And would you do everything on foot?

18   A      Yes.    We used to come from the village, walk and come on

19   the road.

20   Q      And in Liberia, would there be specific days that you

21   would go to specific villages?        Or specific markets I should

22   say.

23                  THE COURT:   Translate.

24                  THE INTERPRETER:   So when you’re doing the business,

25   there was specific day or go to different -- different market?
                                Sowo - Direct (Tha)                    112

 1                THE COURT:    Loudly.   Just --

 2                THE INTERPRETER: Second day go to different --

 3   different market?

 4                THE WITNESS:    Yeah, but if we’re on the road almost

 5   all the time, you know, Konola on the road, almost all the

 6   time people used to be there, but only when I get market

 7   before I can go there.

 8                THE COURT:    Translate.

 9                THE INTERPRETER:      For the market in Konola -- Konola

10   is the main road so almost all the time all we sell is in

11   Konola.    So if I get enough merchandise, then I go to other

12   markets.

13                THE COURT:    I’ll say when to -- and you can look to

14   me if you need that.

15                MR. THAYER:    Thank you, Your Honor.

16   BY MR. THAYER:

17   Q    And did Konola itself have a particular day that was a

18   market day?

19   A    That I -- I don’t know, but the day I went there market

20   was there.

21   Q    Okay.    I want to ask you about a day at the Konola market

22   where something happened to Iven, okay, ma’am?

23                THE COURT:    Do you understand that?

24                THE WITNESS:    Yeah.

25                THE COURT:    Okay.
                             Sowo - Direct (Tha)                     113

 1   BY MR. THAYER:

 2   Q    Do you remember when that day was approximately?

 3   A    I can’t tell that day.

 4   Q    Was it still during Octopus?

 5                THE INTERPRETER:   It was still during Octopus?

 6                THE WITNESS: Yeah, I do know Octopus.

 7   BY MR. THAYER:

 8   Q    And do you remember Octopus happening somewhere during

 9   the time where you have your birthday in October?

10   A    Octo -- I mean, Octopus took place before my birthday.

11   Q    And your birthday is October 20th, is that right?

12   A    Yes.

13   Q    Okay.    On this day when something happened to Iven, do

14   you remember how old he was, ma’am?

15   A    Iven was 12 years old.

16   Q    And what were you and Iven doing on this day when

17   something happened to him?

18   A    Okay, I should go and explain, right?

19   Q    Please, and I’ll ask you questions, but please go ahead.

20   A    Yes, Iven and myself went to the market to sell.     When we

21   got to the market that day we had plenty, we had cassava, and

22   small (inaudible) we went to sell that morning to Konola

23   market.   When we got to the market, I put a goods down for

24   people to come and buy.    When I look -- so I have a group

25   coming from Bonga, we are coming towards -- you know, how like
                             Sowo - Direct (Tha)                         114

 1   people are running, people are running.       Iven come.   I hide

 2   him behind me.    I pull him behind me.

 3   Q    Let me just stop you right there.     Who were these people

 4   that were coming?

 5   A    We were all in a market -- market start running, you

 6   know, people running, coming.

 7   Q    How did those people look?

 8   A    Like in a market and then something happened, everybody

 9   walking, everybody running, coming soldiers -- running, people

10   running, everybody running coming towards us.

11   Q    Did they look happy or did they look --

12   A    No.    Everybody was frighten.

13   Q    Okay.

14   A    Yeah.

15   Q    Did you find out what was going on?

16   A    Yes.    I have Iven’s hand when they report running, so I

17   asked what happened, what happened.    Before I -- I could say

18   what happened, somebody said they’re catching, the children

19   they’re catching and people putting it in a car.      They said

20   it’s (inaudible) because the war is coming and need man power.

21   The Defense Minister had given an order that they should catch

22   every able-body man.    But I kept pulling onto Iven.      See, when

23   I’m holding onto him they appear groups because they have

24   children all in the market the had arms.

25                So they had (inaudible) group they came, they wanted
                             Sowo - Direct (Tha)                       115

 1   him from me.   So I said no, I kept holding onto him.    He had

 2   said you’re holding me, you’re holding me and (inaudible).

 3   They took him from me and then they carry him to the car.

 4   Soon as they were there, when they carry the children and they

 5   told the children (inaudible).

 6   Q     Let me just stop you right there.    You said that people

 7   where chasing other people.     Who was being chased?

 8   A     The soldiers were in the market catching little boys --

 9   little boys.

10              THE COURT:   What is that?   What is that?   What did

11   she say?

12              THE INTERPRETER:     The soldiers were in the market

13   catching able-body men and the boys.

14              THE COURT:   Okay.

15   BY MR. THAYER:

16   Q     And who were these soldiers?    What group did they belong

17   to?

18   A     They were NPL soldiers.    All the -- all people were

19   controlled by NPL soldiers.

20   Q     And when -- when you say that these soldiers were

21   catching the men and the boys, how old were the -- how old

22   were these boys that were -- were being caught?

23   A     They had some bigger one there.    They had bigger one

24   there, children are there, wanted a soldier catch you boy

25   -- little boys and carry their own (inaudible).
                                   Sowo - Direct (Tha)                  116

 1   Q       Now, the soldiers that were chasing the men and boys in

 2   the market, did those soldiers -- were those soldiers all

 3   adults?

 4   A       Like I said, there were bigger one but for those that

 5   came for my little brother from my hand, they were peer

 6   groups.

 7   Q       Okay.    So when you say peer groups, you mean that the

 8   soldiers that were trying to capture your brother were his

 9   age?

10   A       His age group.

11   Q       Okay.    And did those -- those 12-year-old soldiers have

12   guns?

13   A       The children, they have arms.

14   Q       What kind of arms are you talking about?

15   A       AK-47.

16   Q       And tell us so it’s clear, what did you hear was the

17   reason why these NPFL --

18                   MR. WILSON:    I am going to --

19   BY MR. THAYER:

20   Q       -- soldiers --

21                   THE COURT:    She said it already.   Go on.

22                   MR. WILSON:    I’m going to object to that, Your

23   Honor.

24                   THE COURT:    Why?

25                   MR. WILSON: What did she hear as to why these NPFL
                                 Sowo - Direct (Tha)                      117

 1   soldiers were --

 2                  THE COURT:    Okay.   I’ll sustain that objection.

 3   BY MR. THAYER:

 4   Q      Now, you said that the boys were being thrown onto a car.

 5   What -- what kind of car was this?         What kind of vehicle was

 6   it?

 7   A      It was like a truck, like a pickup.        At that time there

 8   was no specific car.        At that time if you -- if you own a car,

 9   they will take it from you so a lot of time the soldiers had

10   almost all of the cars.

11   Q      Okay.

12   A      Yeah.

13   Q      What kind of vehicle was Iven put on?

14   A      A pickup.

15   Q      A pickup?

16   A      Yes.

17   Q      Okay.    Did you see Iven being taken away?

18   A      Oh, yes.    I -- when they took him from me, they put him

19   on board every other child they put on board like how we --

20   the parent, we started to cry.         All that day I cry, I cry, I

21   cry.   Iven too.     They put him in the pickup, crying, crying.

22   And we couldn’t get -- we couldn’t get them and we started to

23   run behind the car.         They put the children in the car, they

24   pull over there.

25   Q      And what was Iven’s reaction?       What was he doing?
                               Sowo - Direct (Tha)                       118

 1   A    Iven too was crying.

 2   Q    And you were chasing after the truck?

 3   A    We all were running after the car.         We all were running

 4   after the car.    They were carrying the children.      We were

 5   running after the car.      Iven in the car calling me and then we

 6   started to cry.   When I -- when we started to chase after the

 7   car, then somebody told us that the Defense Minister was in

 8   fact (inaudible).   They told us -- said the Defense Minister

 9   said they should carry the man and carry the children.        The

10   children are small -- small.      You all go to the man, you all

11   go -- you all go make an appeal and how we group ourselves, we

12   all went.

13               THE COURT:    Do you want to translate it?

14               THE INTERPRETER:    When they call the boys and then

15   put them into the truck while taking them away, we -- the

16   parents, began to cry and asked them to leave our kids.        While

17   we were running after the truck, somebody told us about the

18   Defense Minister himself is in town, you guys go to the

19   Defense Minister and appeal to him.

20               MR. WILSON:    Objection to what somebody told her.

21               THE COURT:    Yes, sustained.

22               MR. THAYER:    Well, Your Honor, I’m not asking the

23   question and the answer for the truth of the matter, it is

24   simply if she -- what she did in response to what she heard.

25               THE COURT:    All right.   Okay.    I’ll allow that.    You
                               Sowo - Direct (Tha)                       119

 1   can ask her.

 2   BY MR. THAYER:

 3   Q       So as a result of what you heard about the Defense

 4   Minister being in town, what did you do?

 5   A       We group ourselves and we decided to go there to -- to

 6   talk to him.      We were all in group, we were plenty.   We went

 7   there, they show where he was, they took us where he was. Only

 8   -- only (inaudible) used to sleep on the corner, corner

 9   lobbies, how we went there to make an appeal.        But now the

10   other guys couldn’t allow us to get to him.

11   Q       Okay.    Let me just stop you right there.   So was there

12   some kind of base that the NPFL was using in Konola?

13   A       Yeah.    I said a base because that was not the place they

14   were training, but that where the soldiers were keeping --

15   Q       But --

16   A       -- so they -- so yeah, we used to refer to the place as a

17   base.

18   Q       So if I understand you correctly, there was a location

19   that was not being used as a training base, but it’s where

20   soldiers stayed?

21   A       Yeah.

22   Q       Okay.    And what was this location before the soldiers

23   began staying there?      Do you remember?   What -- what was this

24   location used for?      What was it, the base?

25   A       Oh, it was a mission school.   That’s a mission school.
                                   Sowo - Direct (Tha)                     120

 1   Q       All right.    And do you remember whether this mission

 2   school belonged to a particular religion or denomination?

 3   A       Yes.    That’s an SDA mission school.

 4   Q       And what does SDA stand for?

 5   A       Seven-day Adventist.

 6   Q       Had you ever been to that school before this day?

 7                   THE INTERPRETER:    Have you ever been to that school

 8   before the day they carry your brother in there?

 9                   THE WITNESS:    Oh, before they carry Iven there?

10                   THE INTERPRETER:    Hm-hmm.

11                   THE WITNESS:    No, I can’t -- that particular

12   mission, no.

13                   MR. THAYER:    Okay.

14   BY MR. THAYER:

15   Q       So did -- what did you and these other parents and

16   relatives do?

17   A       Yes, we went there and we -- we saw he brought -- the

18   soldiers couldn’t allow us to get to him.

19   Q       Okay.    How did you and the parents get to the Konola

20   base?

21                   THE INTERPRETER:    How you all got to the Konola

22   base?

23                   THE WITNESS:    How we got there?   We went and we go

24   and we heard that he was in town, he was there.          But how we

25   group ourselves we went there.
                                Sowo - Direct (Tha)                      121

 1                MR. THAYER:    All right.

 2   BY MR. THAYER:

 3   Q    Did you walk there or did you take a car?

 4   A    We walk.

 5   Q    And is it a -- is it a long walk or is it -- is it

 6   nearby?   The market.

 7   A    It was like not too far from the market.        Not too far.

 8   Q    All right.     So please tell the jury as best as you can,

 9   when you get to the base, what do you see?        They weren’t

10   there.    So please, as best as you can, describe what you saw

11   when you arrived at the base.

12   A    When we got at the base we saw the huge bodyguard around.

13   But we were yelling, yelling, yelling, and then we saw the

14   Defense Minister.    He was standing on the -- he was on the

15   radio.    He was communicating on the radio and we started to

16   call -- I mean, make an appeal, we’re begging you.        Please, we

17   just need a word from you to let our children go.        They are --

18   they are children, they don’t know about a war.        But now the

19   -- the bodyguards kept pushing us away.

20   Q    Okay.    Let me stop you right there.       So when you arrive

21   at the base you said there were huge bodyguards.        Do you mean

22   -- by that do you mean they were huge, or do you mean there

23   were a lot of bodyguards?

24   A    A lot of bodyguards around.

25   Q    Okay.    All right.     And were these bodyguards all adults?
                                Sowo - Direct (Tha)                       122

 1   A    They were mixed, adult, young age, middle age.         They were

 2   mixed.

 3   Q    All right.    And among these bodyguards, were there child

 4   soldiers?

 5   A    There were child -- like 17, 18, around there.

 6   Q    Okay.     And did you or anybody in your group say anything

 7   to those bodyguards when you arrived at the base?

 8   A    We were asking them, you know, to leave our children.

 9   And then -- but they keep insisting (inaudible) we were not --

10   our children are not better than those that are dying so we

11   should   get away or else we will fire at all.       They started to

12   push us away -- you all go, your children are not better than

13   the children that the other people that dying so they gonna

14   fight too.    But we keep calling for him to help out, meet and

15   calling and the Defense Minister asking him to please let our

16   children go.

17   Q    Okay.     So when you pleaded with the bodyguards, they told

18   you that your children were no better than the other children

19   who were dying?

20   A    Of course, yes.

21   Q    And those other children who were dying, how did the

22   bodyguards say they were dying?         What were they dying from?

23                MR. WILSON:    Objection, Your Honor.

24                THE COURT:    Overruled.

25                THE WITNESS:    Many on the war from catching the
                             Sowo - Direct (Tha)                   123

 1   children to go fight.

 2   BY MR. THAYER:

 3   Q    When you first saw Defense Minister Woewiyu, where was he

 4   standing?    You said he was on a radio.   Where was he standing?

 5   A    He was standing like a distance from his bodyguards and

 6   we were like outside making appeal.

 7   Q    Okay.    Was he inside a building or was he outside a

 8   building?

 9   A    No.    He was outside.

10   Q    All right.

11   A    He was not in the building.

12   Q    Now, I want you to explain to the jury how far you were

13   from Defense Minister Woewiyu when you saw him, and I want you

14   to tell me when to stop, okay?

15   A    When to stop?

16   Q    Yes.

17   A    Oh okay, okay.     Yeah, I got it.

18   Q    So I’m going to walk backwards --

19   A    You got to walk, sir?

20   Q    -- and tell -- tell me when to stop.

21   A    No.    He was like where those people are --

22   Q    Which people?

23   A    Like -- yeah, there --

24   Q    Right here?

25   A    -- and then they -- and then --
                                Sowo - Direct (Tha)                     124

 1   Q    Where?    Right here?

 2   A    Okay.     And then the bodyguards were like in between.

 3   Q    Okay.

 4   A    Yeah.

 5   Q    So the Defense Minister was this far from you --

 6   A    Yes.

 7   Q    -- and the bodyguards were in between?

 8   A    Were in between.

 9   Q    All right.

10                THE COURT:    Is this a good time to stop?

11                MR. THAYER:    Certainly, Your Honor.

12                THE COURT:    Because I -- the jury got their lunch

13   already.    Members of the jury, do not discuss this case among

14   yourselves until all the evidence is in and you’ve received

15   the final instructions from me because only then can you

16   discuss the case fairly and intelligently.

17                Do not talk with the witnesses or the parties, the

18   lawyers on any subject.       You’re not to make an investigation

19   of your own.    Do not speak with your family, coworkers or

20   anyone else other than to tell them that you’re on the trial.

21   Do not make any visits to any sites and whatever you do, don’t

22   talk about this case until all the evidence is in because only

23   then can you discuss the case fairly and intelligently, okay?

24   We will -- we will return at 2:15.

25        (Recess, 1:04 p.m. until 2:22 p.m.)
                                Sowo - Direct (Tha)                      125

 1                MR. WRIGHT:    Your Honor, if I could --

 2                THE COURT:    Once a day is enough.

 3                MR. WRIGHT:    Your Honor, if I could approach just

 4   very briefly?

 5                THE COURT:    You want to see me on sidebar?

 6                MR. WRIGHT:    No, not on sidebar.

 7                THE COURT:    On sidebar?

 8                MR. WRIGHT:    No, no, no, not at sidebar.

 9                THE COURT:    Oh, good.

10                MR. WRIGHT:    I may have neglected to move in the

11   admission of all of the tapes and I’ve got --

12                THE COURT:    They are -- they are admitted -- poof.

13                MR. WRIGHT:    Thank you, Your Honor.

14                MR. WILSON:    With regard to the stipulation --

15                MR. WRIGHT:    Well we had --

16                MR. WILSON:    -- because there was an H exhibit as

17   well.

18                MR. WRIGHT:    Yes.   Those were all the -- those were

19   all the tapes.    Thank you, Your Honor.

20                THE COURT:    No, don’t worry about that.    I’m not

21   going to let you make that mistake.       You can wait until the

22   end even but --

23           (Pause in proceedings)

24                MR. THAYER:    Your Honor, shall we bring the witness

25   in or would you prefer to have the jury seated first?
                                Sowo - Direct (Tha)                   126

 1                THE COURT:    Well sure, yes, you ought to bring the

 2   witness in.    And even the translator.

 3        (Pause in proceedings)

 4        (Jury in, 2:23 p.m.)

 5                THE COURT:    Okay, Mr. Thayer, you may continue.

 6                MR. THAYER:    Thank you, Your Honor.

 7   BY MR. THAYER:

 8   Q    Good afternoon again, ma’am.

 9   A    Afternoon.

10   Q    When we had left off, you had told the jury that you and

11   the group of other parents and relatives of the children who

12   had been taken from Konola were about as far away from Tom

13   Woewiyu as the end of the jury box here, is that right?

14   A    No, like front --

15   Q    The first row of the -- of the audience, the gallery?

16   A    Yeah.

17   Q    Okay.    Can you tell the members of the jury what Defense

18   Minister Woewiyu was wearing?

19   A    Yeah.    On that day he was in white tee shirt with a

20   camouflage trouser -- army trouser.

21   Q    Camouflage?

22   A    (No audible response)

23   Q    Sorry, you have to say yes or no so we can hear you.

24   A    The army trouser and a white tee shirt.

25   Q    And when you say army trousers, what do you -- what do
                             Sowo - Direct (Tha)                      127

 1   you mean by army trousers?

 2   A    The camouflage.

 3   Q    Okay, camouflage.    Okay.   What else was he wearing?   Do

 4   you remember?

 5   A    Yeah.    He was dressed like a army man in camouflage

 6   trouser with a army belt.    He never had a coat on, only the

 7   white tee shirt was on.

 8   Q    All right.    And was he wearing anything on his belt?

 9   A    Yes.     He had -- like he had a pistol, he had a handset,

10   with another handset in his hand.

11   Q    You said he had a handset, and then you said something

12   else after that.    What -- what did you say, ma’am?   Can you

13   just make it clear?

14   A    Another handset in his hand.

15   Q    He had a handset in his hand?

16   A    Hm-hmm.

17   Q    Okay.    And I think you told us before lunch that at one

18   point, Defense Minister Woewiyu was speaking on the radio, is

19   that right?

20   A    Yes.

21   Q    And when he was speaking on the radio, was he facing the

22   group of people that you were in or was his back turned?

23   A    Where we were standing his back was turned to us.

24   Q    Now, you said that when you were pleading with the

25   bodyguards they said something to you.    Did you and the group
                             Sowo - Direct (Tha)                    128

 1   you were in then begin to plead to Defense Minister Woewiyu?

 2   A    Yes.     Like we all were yelling help us, help us, please

 3   let our children go.    And then the bodyguards kept pushing us

 4   away -- we shouldn’t come and we should -- we should leave,

 5   our children are not better than those that are dying on the

 6   front line.

 7   Q    Now, after you pleaded with the bodyguards, did you and

 8   the group you were in address yourselves directly to Defense

 9   Minister Woewiyu?    Did you call out to Defense Minister

10   Woewiyu by his name?

11   A    Yes.     We all were calling because he was the Defense

12   Minister.   We all were calling upon him to help us, to release

13   our children.

14   Q    And at some point did he turn around and face your group?

15   A    Yes.     When we call, call, call, it’s like we were -- you

16   know, every time we get him to turn around and look at us and

17   then he turned around, continue his conversation on the radio.

18   Q    And when he turned around and looked at your group, were

19   you looking at him straight in the face?

20   A    Yes.     I look at -- was standing looking at him.   When he

21   turned around, he just look at us and then he turned around,

22   continue his conversation.

23   Q    And did he say anything to your group?

24   A    Not a single word.

25   Q    What was the expression on his face when he was looking
                             Sowo - Direct (Tha)                    129

 1   at your group?

 2   A    I felt that he didn’t care because if he really care, he

 3   should have maybe just say oh yeah, let the children go, but I

 4   feel he didn’t care.

 5   Q    Ma’am, I want to show you what has been previously marked

 6   as Government Exhibit A6.    It’s going to be shown only to you

 7   for the moment on that monitor next to you.   Let me know when

 8   you see it.

 9        (Pause in proceedings)

10             MR. WILSON:    It’s not coming up on our screen.

11             THE COURT:    It’s not up yet.

12             MR. SCHEIDT: I know, I’m getting there.

13             THE COURT:    Oh, okay.

14        (Pause in proceedings)

15             THE COURT:    Is there a problem, Jim?

16             MR. THAYER:    In the meantime, Your Honor, I can --

17             THE COURT:    Oh no, I --

18             MR. THAYER:    -- show a hard copy to the witness.

19             THE COURT:    One sec.

20        (Pause in proceedings)

21             THE COURT:    What’s going on?

22        (Pause in proceedings)

23             THE COURT: Seems like judge’s mic is off now).

24             MR. THAYER:    I have a hard copy, Your Honor, if

25   that’s what you mean.    The witness has the image.
                                Sowo - Direct (Tha)                  130

 1                THE COURT:    Oh, now she has it, more -- oh,

 2   everybody has it.    Okay, great.     All right.   Sorry.

 3   BY MR. THAYER:

 4   Q    Ma’am, do you see an image on the screen next to you?

 5   A    Yes.

 6   Q    And do you recognize anyone in that picture?

 7   A    Yes.

 8   Q    Can you tell us who you recognize in that picture, if

 9   anyone?

10   A    I recognize the Defense Minister, yeah.

11   Q    And can you tell us what he’s wearing in that -- in that

12   picture or where -- where is he positioned in the picture?

13   Going from right to left, which number person is he?

14   A    He’s the -- the fifth person on my right.

15   Q    Okay.    Moving from left to right.

16   A    Yeah, from left to my right, he’s the fifth person.

17   Q    Okay.    And does this photograph fairly and accurately

18   capture what Defense Minister Woewiyu looked like when you saw

19   him that day in Konola?

20   A    Exactly.

21                MR. THAYER:    Your Honor, I ask that A-6 be shown to

22   the jury.

23                THE COURT:    Yes.

24   BY MR. THAYER:

25   Q    Ma’am, if you could look at your screen and just take
                                Sowo - Direct (Tha)                  131

 1   your finger and circle the Defense Minister for the jury.

 2   A    I should point at him?

 3                THE INTERPRETER:    Circle.

 4                THE WITNESS:    Circle -- it’s the Defense Minister.

 5                MR. THAYER:    All right.

 6   BY MR. THAYER:

 7   Q    Now, ma’am, I want you to take a look around the

 8   courtroom --

 9                THE COURT:    Okay, that’s okay, I can see it.

10   BY MR. THAYER:

11   Q    I want you to take a look around the courtroom and I want

12   you to tell the jury whether you see Defense Minister Woewiyu

13   in this courtroom today.

14   A    Yes, he’s here.

15   Q    Can you point him out and describe something that he is

16   wearing so that we can know for the record that you’ve

17   identified him?

18   A    He’s in a gray suit with a peach shirt.

19   Q    With a peach shirt?       Is that --

20   A    Yeah, peach shirt.

21                MR. THAYER:    Your Honor, may the record reflect --

22                THE COURT:    It so reflects.

23                MR. THAYER:    -- that the witness has identified the

24   defendant.

25   BY MR. THAYER:
                             Sowo - Direct (Tha)                    132

 1   Q    When the Defense Minister turned around and continued to

 2   talk to on his radio, where did he go?    What did he do?

 3   A    Well when we pleaded, he did not answer our -- and the

 4   soldiers continued to drop us, we just left.    We didn’t do

 5   nothing.

 6   Q    And what was your reaction when Defense Minister Woewiyu

 7   turned around and left you?

 8   A    My reaction?

 9   Q    Yes.

10   A    Nothing we could do but just cry the whole -- whole while

11   we just cry.

12   Q    And where did you go after this?

13   A    After that one lady came and took me because the way I

14   was crying, I was crying, she said don’t cry, come, sometime

15   people go and come back, so pray that as they took your

16   brother, we pray that one day he will come Konola (phonetic)

17   be here.

18   Q    Now, this woman that you just told us about, did she have

19   a job?   Did she -- what did she do?

20   A    She used to cook for the soldiers in Konola.

21   Q    Okay.     So she cooked for the NPFL soldiers on that base?

22   A    Yes, yes.

23   Q    Okay.     And when she told you that don’t cry, people come

24   and go, what was she telling you?    What -- what did she mean

25   by that?
                              Sowo - Direct (Tha)                       133

 1   A       People go on the front line and they come, so she was

 2   like don’t cry, maybe you’ll be lucky or nothing will happen

 3   to your brother, he will come so come here with me.

 4   Q       So what did you do when she said that?

 5   A       I stop crying like that time but I couldn’t stop, you

 6   know?    Every time I think about him I used to cry.

 7   Q       So where did you stay?

 8   A       I stay with the woman.

 9   Q       And what were you hoping?

10   A       Hoping that one day my brother will come back.

11   Q       So what did you do every day while you were staying with

12   that woman?

13   A       I would go and help her.    When they go in to cook I go

14   and spend the day or help to cook so that I can get food to

15   eat too.

16   Q       And were you listening for anything in particular during

17   this time you spent with this woman?

18   A       Yes.   From that time every morning, some morning or every

19   time I hear car, I would run on the road to see.      Any time I

20   hear a car from Kakata way, I would run on the road to see

21   whether I would see my brother.

22   Q       And how long did you spend with this NPFL cook until

23   something happened?

24   A       I spend like four days -- four days with her.

25   Q       And then what happened?
                           Sowo - Direct (Tha)                        134

 1   A    Yeah, after the four day every time I come, people like

 2   would see me every time I come on the road to check and I

 3   would go back for the street crying.   So this day, only 50,

 4   that morning I went on the road and then some group of people

 5   were talking and say oh, the car, the children they arrest in

 6   from of the market.   The car then did a fake ambush

 7   (inaudible) to Haiti that morning.   That was the 50.    So I

 8   ran, I told the woman.    She said okay, go and check.   She

 9   helped me with transportation.   I go in car (inaudible).

10   Q    Let me -- let me just stop you right there and maybe

11   we’ll break that up into little pieces.     So on the fifth

12   day --

13   A    Yeah.

14   Q    -- is what you’re telling us, is that right?

15   A    Yes.

16   Q    You heard some news.

17   A    Hm-hmm.

18   Q    What did you hear?    Tell us as -- as slowly as you can,

19   what did you hear?

20   A    Yeah, when I came on the road to sell (inaudible).        The

21   children they arrest in from the market, they fell into

22   ambush --

23   Q    Okay.   So they told you that the children they arrested

24   from the market --

25   A    Yeah.
                               Sowo - Direct (Tha)                   135

 1   Q    -- had fallen into an ambush, is that right?

 2   A    Yes.

 3   Q    Okay.    And what did they tell you about those children

 4   who had fallen into an ambush?

 5   A    They said they carry some in the past, they carried in

 6   Phebe.   They (inaudible) one, they carry in Phebe.

 7                THE COURT:   Would you please translate?   Could you

 8   translate?

 9                THE INTERPRETER:   She said when she got on the

10   road the information she got that the homeless children that

11   were brought from the ambush, they took someone into Phebe.

12        (Transcriber’s note -- interpreter hit microphone and

13   microphone is now off from this point forward until otherwise

14   noted)

15   BY MR. THAYER:

16   Q    And what is Phebe?

17   A    Phebe is a hospital.

18   Q    And where is Phebe located?

19   A    Phebe is in Bonga Suakoko.

20   Q    And how far is Suakoko from Bonga?

21   A    Not far.

22   Q    Okay.

23   A    Not too far.

24   Q    And about how far is Phebe from Konola where you were?

25   A    A little bit far.      Little bit far.
                                Sowo - Direct (Tha)                     136

 1   Q    All right.    Now, you had heard that some of the children

 2   who had been taken from Konola to the front lines had been

 3   wounded, did you hear that something had happened to some of

 4   the other children that weren’t wounded?

 5                MR. WILSON:    Objection, Your Honor, to this.   It is

 6   hearsay.

 7                THE COURT:    Yes, sustained.

 8   BY MR. THAYER:

 9   Q    So what did you do when you heard that some of the

10   wounded children had been taken to the Phebe hospital?

11   A    Yes, I decided to go and check because it was -- the

12   amount of children where my brother went when they took him

13   and arrest many children.       They arrest them from the market

14   and threatened to ambush, I decided to go and check to see

15   what I -- find my brother (inaudible).

16   Q    Okay.    Now, I just want to make sure that I understand

17   and we understand you correctly.       I hear you using the term

18   “arrest,” okay?    When you say arrest, do you mean that these

19   children had committed some crime, or is that just a word

20   you’re using?

21   A    Just a word I’m using.       The children they took from the

22   market --

23   Q    Okay.

24

25   A    -- and carried --
                             Sowo - Direct (Tha)                      137

 1   Q    Okay.

 2   A    Yes.

 3   Q    Including Iven --

 4   A    Yes.

 5   Q    -- is that right?

 6   A    Yes.

 7   Q    Okay.     So how did you get to the Phebe hospital?

 8   A    Yes, the woman that was helping me, she give me $500, and

 9   I use it to get on board to go to Phebe.

10   Q    All right.    Now, when you say $500, what kind of dollars

11   are we talking about?

12   A    Liberian dollars.

13   Q    All right.    And back then -- oh, never mind.   It’s 500

14   Liberian dollars and that got you to Suakoko, is that right?

15   A    Yes.

16   Q    Okay.     All right.   So please, tell us what happened when

17   you got to the Suakoko hospital.

18   A    Oh, very terrible.     When I got at Phebe, I went -- like I

19   was running.    When I got there I ran to the -- to the

20   (inaudible) and I explained to the security -- I met security

21   and I explain to him, I said a bus (inaudible) last night, but

22   they carried my brother on the front line. I was told that the

23   children they immediately arrest them from us, didn’t want --

24   threatened (inaudible) laughing.     So I beg, will you help me,

25   I’m looking for my brother.
                                 Sowo - Direct (Tha)                      138

 1                  THE COURT:   Do you want to translate it?

 2                  THE INTERPRETER:    When she got to Phebe hospital she

 3   met a security guy and explained to the security guy I’m here

 4   to look for my brother.        The children that was taken from us

 5   were the ones that were ambushed and I want to check to see if

 6   my brother is among those children, so please help me.

 7   BY MR. THAYER:

 8   Q      So what did you do, ma’am?

 9   A      He agreed and he carry me on road where.        (Inaudible)

10   went, (inaudible) up -- I told you he told me to say yes,

11   (inaudible).      When I saw you last night, so let me carry you

12   there.   I said okay.       When he carried me there I was

13   (inaudible).      I didn’t know the specific place he was. What he

14   -- what he (inaudible) when I saw my brother his whole head

15   was bandaged with -- his whole head, bandaged his whole head

16   when he lie in that back.         And I (inaudible) I started to cry.

17   Q      Take your time, ma’am.

18   A      His whole body was, you know, like so -- his head

19   bandaged, and head was like (inaudible).          (Inaudible) bandaged

20   him.   So when I went on, she told me, she told me, she said if

21   you want his whole damaged, (inaudible).          So a lot over here.

22   I didn’t hear from -- he was weak and useless

23   Q      Okay.    Let me stop you there.     When you spoke to the

24   guard, the security guard at the hospital, he took you I think

25   you said to a ward where the wounded were, is that right?
                              Sowo - Direct (Tha)                      139

 1   A       (No audible response).

 2   Q       You just need to say yes -- yes or no.

 3   A       Yes, yes.

 4   Q       And you said that you went down the ward and you were

 5   calling out a name.

 6   A       Yes.

 7   Q       What name was that that you were calling out?

 8   A       Monutee -- that his middle name, Monutee.   His name is

 9   Iven Monutee Paye -- M is for Monutee.

10   Q       Okay.   So you were calling out Iven by -- by a name,

11   Monutee?

12       A   Yes.

13   Q       And how many rooms do you think you passed by yelling his

14   name before -- before you heard him?

15   A       It’s a long hall and (inaudible).

16   Q       So there was a long hallway with partitions, like in a

17   hospital?

18   A       Yes.

19   Q       And he heard you at some point?

20   A       He heard me (inaudible).

21   Q       And what did he say when he heard you calling his name?

22   A       He said I’m dying, I’m dying (phonetic).    I started

23   crying.

24   Q       And when you saw Iven, you said his head was all bandaged

25   up?
                                Sowo - Direct (Tha)                       140

 1   A       Yes.    His whole head was bandaged because when I asked

 2   what happened to your head he said he ouch.        I don’t know what

 3   (inaudible) or what, but he said (inaudible).

 4   Q       Now, before this day did Iven have any problems with his

 5   eyes?

 6   A       He never had a problem with his eye.

 7   Q       And before this day, did Iven have a normal full use of

 8   his hand?

 9   A       Yes.

10   Q       And I think you told us that his thumb was -- was hanging

11   off?    Is that what you said?

12   A       Yeah.    When I went in next to him he said (inaudible),

13   like they (inaudible).         So she managed to bandage it but when

14   I went she told me, she said you the sister, I said yeah, she

15   said well it’s just hanging there, so we agreed we would cut

16   it off.

17   Q       And when you saw Iven in the hospital did he still have

18   his fingers on his hand other than his thumb?        Were his

19   fingers still there or were they gone when you saw him in the

20   hospital?

21                   THE INTERPRETER:   Saw Iven in the hospital,

22   (inaudible)?

23                   THE WITNESS:   The whole place on it like only the

24   flesh was (inaudible).

25                   THE INTERPRETER:   His whole hand was cut but what a
                                 Sowo - Direct (Tha)                   141

 1   nurse did, a nurse managed to just hold it together and

 2   bandage it.

 3   BY MR. THAYER:

 4   Q     Did Iven require further treatment at Phebe?

 5   A     We spent some time there that when the nurse told me, I

 6   told her I said -- I told Iven, I said Iven, let the nurse

 7   take you (inaudible).        And Iven agreed we don’t cut it off and

 8   finally she (inaudible) skin --

 9   Q     How much time, do you remember?

10   A     Yeah, we spend like two, three months in Phebe.

11   Q     Okay.    And at some point you left Phebe.     Where did you

12   go?

13   A     Yeah, when he to his self we left Phebe, we went nobody

14   go.

15   Q     I want to show you a -- a map, and we’ll see if you can

16   see it well enough on the monitor next to you, and if that

17   doesn’t work, we have a bigger map you can use.

18                 THE COURT:    Okay, what’s the exhibit?

19                 MR. THAYER:    A-9.

20                 THE COURT:    We’ve already -- it’s already been

21   introduced?

22                 MR. THAYER:    It has, Your Honor.

23                 THE COURT:    Okay.   Are you going to -- are you going

24   to show it to the jury?

25                 MR. THAYER:    Yes.   May we --
                                Sowo - Direct (Tha)                   142

 1                THE COURT:    Sure.

 2                MR. THAYER:    -- have that shown to everyone, please?

 3   May I approach, Your Honor?

 4                THE COURT:    Of course.

 5                MR. THAYER:    I just want to see how legible it is.

 6                THE COURT:    Are we going to show it to the jury too?

 7   Do you --

 8                MR. THAYER:    Yes.

 9                THE COURT:    Yes, Jim, to the jury also.

10   BY MR. THAYER:

11   Q    Ma’am, can you make out what that map shows?        If you can

12   -- if you can see well enough, can you see Monrovia?

13   A    Yes.

14   Q    Okay.    Can you just circle Monrovia, please, with your

15   finger?   And do you see Kakata on the map?

16   A    Yes.

17   Q    And can you also see Konola on that map?      And if you need

18   -- if you need the big map to find Konola we can do that, or I

19   can give you a magnifying glass.

20                THE COURT:    Or you can give her -- you can give her

21   some hint.

22   BY MR. THAYER:

23   Q    Now, you said Konola is on a road, is that right?

24   A    Yes, along the road.

25   Q    Okay.
                             Sowo - Direct (Tha)                       143

 1             THE COURT:    She hasn’t identified it.

 2             MR. THAYER:    I just want a (inaudible).

 3             THE COURT:    All right.

 4   BY MR. THAYER:

 5   Q    And you said Konola is very close to Kakata, is that

 6   right?

 7             MR. THAYER:    May I ask the witness to step down,

 8   Your Honor?

 9             THE INTERPRETER:      I can’t see -- I can’t see map.

10             THE COURT:    Okay, she can step down.

11             MR. THAYER:    Thank you, Your Honor.    And it

12   shouldn’t take --

13             THE COURT:    You need me --

14             MR. THAYER:    -- it shouldn’t take too long.

15             THE COURT:    Should I -- is this important for me to

16   -- he has to see it.

17             MR. WRIGHT:    I can move.

18             THE COURT:    Okay.

19             MR. THAYER:    Unless you have a burning desire to

20   know where Konola is, Your Honor.

21             THE COURT:    Well, I ought to know.    Okay, why don’t

22   you -- you may step down.

23             MR. THAYER:    Please come down.

24             THE COURT:    And give me your -- give me your

25   microphone -- magnifying glass so I can follow the testimony.
                            Sowo - Direct (Tha)                     144

 1   Thank you very much.

 2   BY MR. THAYER:

 3   Q    And if you could just stand to the side.   Did you find

 4   Kakata?

 5   A    (Inaudible).

 6        (Pause in proceedings)

 7   Q    Okay, if you can just stand to the side so you’re not

 8   blocking the jury.   Can you show -- can you show the jury

 9   where Konola is?

10   A    It’s Konola on there.

11   Q    Marked right there on the -- on the map?

12   A    Yeah.

13   Q    Just a little bit north of Kakata on the road?    Okay.

14   And can you show the members of the jury where Suakoko is? You

15   mentioned the Phebe hospital in Suakoko.

16   A    Yeah, Suakoko is in Bong County --

17   Q    Okay.

18   A    -- in this county.

19   Q    And you mentioned that it’s not far from Bonga.   Can you

20   -- do you actually see Suakoko on the map?

21   A   (No audible response)

22   Q    Okay, right where there’s an H.   So if -- if just for the

23   record, if we’re looking at where Bonga’s marked, it’s to the

24   left of Bonga where there’s a big H and it says Suakoko on the

25   bottom, is that right?    Okay.
                                Sowo - Direct (Tha)                      145

 1   A    Suakoko.

 2   Q    Suakoko.    Okay.     All right.    Thank you, I think we’re

 3   done with our geography lesson anyway.

 4        (Transcriber’s note -- Witness microphone is now on)

 5   BY MR. THAYER:

 6   Q    Ma’am, do you -- do you still live with Iven?

 7   A    Yes.

 8   Q    Do you help support Iven still?        Do you help support Iven

 9   still?

10   A    Yes.

11   Q    How has the wounds to his eyes affected him?

12   A    Iven eyes affected him badly.        You can see the tears run

13   down day and night.       It hurt him.   (Inaudible).

14   Q    Thank you, ma’am.

15                MR. THAYER:    That’s all I have.    Thank you, Your

16   Honor.

17                THE COURT:    Do you want to use the interpreter or do

18   you want not to use the interpreter?

19                MR. WILSON:    Well, we’ll try it without, Your Honor,

20   and if we --

21                THE COURT:    All right, we’ll try it without.    Listen

22   carefully.

23                MR. WILSON:    We can -- we can go in the same way

24   that we’ve been going.

25                THE COURT:    Okay.   Why don’t you move the -- the
                             Sowo - Cross (Wil)                    146

 1   microphone so that you can be -- okay.

 2                            CROSS-EXAMINATION

 3   BY MR. WILSON:

 4   Q    Ms. Sowo, do you remember what month this might have been

 5   when this happened to your -- to your brother?

 6   A    It was early November because Octopus started October 15.

 7   Q    Okay.    So it was after your birthday, after October 20th?

 8   A    (Inaudible)?

 9                THE INTERPRETER:   What did you say?

10   Q    It was after your birthday, after October 20th?

11   A    When Iven was hurt?

12   Q    Yes.

13   A    Yes.

14   Q    So you had just turned 18, or had you turned 19 on that

15   birthday?

16   A    It was my 18th birthday.

17   Q    Your 18th birthday, so we’re talking about November of

18   1992 then, correct?

19   A    Sure.

20   Q    And do you remember was it early in November or later in

21   November?

22   A    I can’t tell.

23   Q    You don’t remember?

24   A    No.

25   Q    Do you remember what day your brother got out of the
                           Sowo - Cross (Wil)                       147

 1   hospital?

 2   A    No.

 3   Q    How long was he in the hospital for?

 4   A    Like three months.

 5   Q    For about three months?

 6   A    Sure.

 7   Q    And he -- so he got out after Christmas?

 8   A    I can’t remember -- yeah.

 9   Q    During the time that he was in the hospital you were

10   living at the hospital, right?   You were living -- you were

11   with him the whole time at the hospital?

12   A    Yes, always in the hospital.

13   Q    And after you left the hospital, you left with Iven,

14   right?

15   A    Yes.

16   Q    And do you remember where you went to live after that?

17   A    We went Bonga.

18   Q    You went to Bonga?

19   A    Yes.

20   Q    And Bonga was in the control of the NPFL at the time,

21   correct?

22   A    Yes.

23   Q    And where the hospital was was in control of the NPFL at

24   that time, correct?

25   A    Yes.
                                  Paye - Direct (Tha)                      148

 1   Q       You decided that Bonga was the safest place to go,

 2   correct, after you left the hospital?

 3   A       Yes.

 4   Q       And the ambush that your brother got hurt in, that was an

 5   ambush by ECOMOG forces, correct?

 6   A       I don’t know.   I wasn’t there.

 7                  MR. WILSON:    I have no further questions at this

 8   time, Your Honor.

 9                  THE COURT:    Okay.

10                  MR. THAYER:    Nothing further, Your Honor.

11                  THE COURT:    Okay, thank you.

12                  THE WITNESS:    Finished?

13                  THE COURT:    You may step down.     Yes, you can leave.

14   You can step down.

15                  THE WITNESS:    Okay.   Thank you.

16                  THE COURT:    Yes, thank you.

17           (Witness excused)

18                  MR. THAYER:    Your Honor, the Government calls Iven

19   Paye.

20                  COURTROOM DEPUTY:     Remain standing and raise your

21   right hand.

22           (Interpreter repeats oath to witness)

23                  THE COURT:    Loud.   Make sure you -- can you hear the

24   translator?      Oh, you have to really speak louder.

25           (Interpreter repeats oath to witness)
                             Paye - Direct (Tha)                     149

 1             IVEN PAYE, GOVERNMENT’S WITNESS, SWORN

 2                           DIRECT EXAMINATION

 3   BY MR. THAYER:

 4   Q    Good afternoon, sir.

 5   A    Good afternoon.

 6             MR. THAYER:    I’m going to just come up if I could,

 7   Your Honor, and just move the microphone just a little bit

 8   closer.

 9             THE COURT:     And the translator has to speak very

10   loudly.

11             MR. THAYER:    And, sir, I would ask if you could just

12   move your chair just a little bit closer to the microphone.

13   That would be very helpful.    Thank you.

14   BY MR. THAYER:

15   Q    Can you please state your name for the record?    I’m not

16   sure that’s been done.

17             THE INTERPRETER:    Say your full name for the record.

18   A    I’m Iven Monutee Paye.

19             THE INTERPRETER:    I’m Iven Monutee Paye.

20   Q    And how do you spell your middle name, sir?

21   A    M-O-N-U-T-E-E.

22             THE COURT:     He seems to speak English pretty well so

23   he can answer.

24   BY MR. THAYER:

25   Q    Can you tell us what your birthday is?
                                  Paye - Direct (Tha)               150

 1   A      My birthday is on August 2nd.

 2   Q      I’m sorry, can you say that again?

 3   A      August 2nd.

 4   Q      August 2nd.    And what year, sir?

 5   A      1980.

 6   Q      1980, very well.

 7                  THE COURT:    He speaks English.

 8   BY MR. THAYER:

 9   Q      Can you tell the members of the jury where you grew up,

10   sir?

11   A      I grew up -- I grew up in Kakata.

12   Q      And do you believe to a particular ethnic group?

13   A      Yeah.

14   Q      And what is that, sir?

15   A      Kpelleh.

16   Q      Kpelleh?

17   A      Yeah.

18   Q      All right.    And that’s spelled K-P-E-L-L-E, is that

19   right?

20   A      K-P-E-L-L-E-H.

21   Q      H.

22                  THE COURT:    E-H.

23                  THE WITNESS:    Yeah.

24                  MR. THAYER:    Thank you.

25   BY MR. THAYER:
                             Paye - Direct (Tha)                  151

 1   Q    And were both your parents Kpelleh or just one?

 2   A    One.

 3   Q    And was that your mother or your father?

 4   A    My father.

 5   Q    And is that how in Liberia your ethnic background is

 6   determined by -- by your father and his tribe?

 7   A    Yes, our father.

 8   Q    Now, you have a sister, is that correct, and her name is

 9   Janet Sowo?

10   A    Yes.

11   Q    And you have the same mother, is that right?

12   A    Yeah.

13   Q    But different fathers?

14   A    Yes.

15   Q    Okay.    Growing up in Kakata, sir, did you go to school?

16   A    Yes.

17   Q    How far did you get in school?

18   A    I was in a (inaudible) two.

19   Q    In?

20   A    K-2, call that K-2.

21   Q    You call it K-2?

22   A    Yeah.

23   Q    How many years did you actually spend in school?

24   A    Not long.

25   Q    Why not?    Why didn’t you spend long in school?
                              Paye - Direct (Tha)                     152

 1   A      The war break out.

 2   Q      Can you tell the members of the jury how many years

 3   you’ve actually had in school, sir, if you know?

 4   A      I mean, I know I try a year -- one or two years.

 5   Q      Just one or two years?

 6   A      Yeah.

 7   Q      Okay.   All right.   Growing up, who did you live with,

 8   sir?

 9   A      My sister.

10   Q      And is that Janet?   Janet Sowo?

11   A      Yeah.

12   Q      Can you tell the members of the jury when you first

13   recall the war coming to where you were living with Janet?

14   Can you tell the members of the jury what happened when the

15   war came to you?

16   A      The war started 1992, Octopus.

17   Q      That’s when you first experienced the war, sir?

18   A      Yeah.

19   Q      Okay.   And how old were you?

20   A      I was 12 years.

21   Q      And up to that time, what were you and Janet doing to

22   support yourselves?

23   A      We were selling pepper, bitterbal, aloe and plantain.

24   Q      All right.   You were selling --

25   A      Pepper --
                              Paye - Direct (Tha)                     153

 1   Q     -- peppers?    Okay.

 2   A     -- bitterbal --

 3   Q     What are bitterbals?

 4   A     A raw raw bitterbal to eat.

 5   Q     All right.    Is it a vegetable or is it a fruit?   What is

 6   it?

 7   A     A veg -- a fruit.

 8   Q     It’s something to eat though?

 9   A     Yeah, we eat it.

10   Q     Grows out of the ground?

11   A     Yeah.

12   Q     Okay.   And where were you selling the peppers and

13   bitterbals, sir, with Janet?     Where were you doing this?

14   A     We were selling from village to village.    We went from

15   market to market in -- that’s within Konola.

16   Q     All right.    I want you to focus on a day when you were in

17   Konola with Janet and something happened to you.    Can you tell

18   the members of the jury about that day?

19   A     It was on a Friday.

20   Q     How do you know it was a Friday?

21   A     That was the market day.

22   Q     Was a market day, okay.

23   A     Yeah.   We were selling in the market, transacting from

24   one to another.     I saw a group of -- I saw a group of soldiers

25   running to me.     They were running all around, grabbing people,
                                 Paye - Direct (Tha)                      154

 1   carrying them to the -- to the truck, to the pickup.        All of a

 2   sudden I saw (inaudible) picking like me.

 3   Q      Now --

 4                  THE COURT:   I think we need a translator.

 5   BY MR. THAYER:

 6   Q      Now, you just used a word that I’m not sure we

 7   understand.      You said you were selling in the market on a

 8   Friday and some soldiers came.

 9   A      Yeah.    Crowd, like mu crowd.

10                  THE INTERPRETER:   Like my peer group.

11   A      Like my peer group.

12   Q      Okay.    And when you say “peer group,” do you mean your

13   age?

14   A      Yeah.

15   Q      Okay.    And what did they do with you?

16   A      They came, they kicked my market.

17                  THE INTERPRETER:   They came and kicked my market.

18   A      They -- they call out to me, put me in the car.

19                  THE INTERPRETER:   They call out to me and put me

20   into the car.

21   A      And we were plenty.

22                  THE INTERPRETER:   We were plenty.   We were a lot.

23   Q      All right.    You said earlier that they put you on a

24   truck.

25   A      Yeah.
                             Paye - Direct (Tha)                   155

 1   Q    And were there many of you that were placed on the truck?

 2   A    Yeah, we were plenty.

 3   Q    Okay.   And were these all boys your age or were there

 4   also older people or --

 5   A    What --

 6   Q    -- tell us what the age -- age mix was.

 7   A    We were mixed up.    Some older, some younger, some

 8   smaller.

 9   Q    Were there boys younger than you that had been taken away

10   that day?

11   A    Yeah.

12   Q    Where did they take you, sir?

13   A    Toward the base.

14   Q    And what base was that?

15   A    Konola base.

16   Q    Before that day had you ever been to the Konola base?

17   A    No.

18   Q    Tell us what it looked like when you got there.   What --

19   what kind of a place is it?

20   A    It was a -- a mission school, a school building, what

21   they were using for the base.    We went there.

22   Q    Tell us what happened when you got to the base.

23   A    Oh, everyone was crying, missing our parents --

24   Q    I’m sorry, you said everybody was crying?

25   A    Yeah.
                               Paye - Direct (Tha)                     156

 1   Q    And everybody was missing their parents?      Is that what

 2   you said?

 3   A    Yeah.    We were all yelling -- the mother.

 4                THE COURT:   Let him translate.

 5                THE INTERPRETER:   He said when we got there

 6   everybody was crying, everyone was crying.      And for me, I just

 7   lost my mother.

 8                THE WITNESS:   I can’t see my sister again.

 9                THE INTERPRETER:   I couldn’t see my sister again.

10                THE WITNESS:   Started to cry.

11                THE INTERPRETER:   So I was crying.

12                THE WITNESS:   But there was no where.

13                THE INTERPRETER:   But there was no where.

14                THE WITNESS:   -- we have to be trained.

15                THE INTERPRETER:   We have to be trained.

16   BY MR. THAYER:

17   Q    And who told you you had to be trained?

18   A    The SBU Commander, Chief Zobon.

19                THE INTERPRETER:   The SBU Commander, Chief Zobon.

20   Q    All right.    You just said the term “SBU.”      Can you tell

21   the members of the jury what SBU means?

22   A    Small boy unit.

23                THE INTERPRETER:   Small boys unit.

24   Q    And you said there was a commander named Zobon?

25   A    Yeah.
                               Paye - Direct (Tha)                    157

 1   Q       Did you see this Zobon -- this commander on the Konola

 2   base?

 3   A       Yeah, he was always with us.

 4                THE INTERPRETER:    Yes, he was always -- always with

 5   us.

 6   Q       And what did he do when you were there at the base?

 7   A       We were trained how to -- how to kill --

 8   Q       What kind of --

 9   A       -- shoot.

10   Q       -- training did you receive?

11   A       We -- we were trained how to dismantle the gun --

12   Q       What kind of a gun?

13   A       AK-47 gun, put it --

14   Q       What else did they train you to do?

15   A       Put the gun together.    They give you drugs to go and

16   kill.

17   Q       How many days did you spend being trained?

18   A       We spent three -- three day on the base.

19   Q       And did something happen on the fourth day?

20   A       On the fourth day they told us the Chief of Defense Staff

21   was going to come talk to us, so we were like -- we were

22   waiting for him.    He came --

23   Q       All right, let me just stop you right there.   You said on

24   the fourth day you were told that the Chief of the Defense

25   Staff was coming to the base, is that correct?
                               Paye - Direct (Tha)                       158

 1   A    Yeah.

 2   Q    And were you told to do anything in preparation for the

 3   Chief of the Defense Staff to come?

 4   A    Oh, we were jubilated to see the Chief of Defense Staff

 5   talk to us.

 6   Q    All right.

 7   A    Everybody fire in the air, jubilating to see our Chief.

 8   Q    So this was -- this was an important event, is that

 9   correct?

10   A    Yeah.

11   Q    All right.    And when you arrived at the base to receive

12   this training, were you and the other boys your age, were you

13   separated from the other people who were being trained or were

14   you being trained with adults at the same time?

15   A    We were trained together.

16                THE COURT:   What did he say?

17                THE INTERPRETER:     We were trained together.

18                THE COURT:   Okay.

19                THE WITNESS:   We were going to go facing the same

20   battle.

21                THE INTERPRETER:     Because we were going to facing

22   the same battle.

23   BY MR. THAYER:

24   Q    Now, you said that people were jubilating when they heard

25   that the Chief of the Defense Staff was coming?
                                Paye - Direct (Tha)                  159

 1   A    Yeah.

 2   Q    Did the Chief of the Defense Staff arrive?

 3   A    Yeah.

 4   Q    And before he arrived, did you know what the name of the

 5   Chief of Defense Staff was?

 6   A    Yeah, they call his name.

 7   Q    And what name did they call him?

 8   A    Chief Tom Woewiyu.

 9   Q    And before you were taken away from the Konola market,

10   had you ever heard the name Tom Woewiyu?

11   A    Yeah.

12   Q    When had you heard that name before?

13   A    He was -- he was the Chief of Defense Staff of all the --

14   all the commanders who anything happened, he have to come to

15   talk to -- to anybody before they get released.

16   Q    Okay.    Let me -- let me --

17                THE COURT:    Why don’t you translate that.

18                THE INTERPRETER:    He was the Chief of Defense Staff

19   for all the commanders.       Before any -- when anything happened,

20   he has to come talk to everybody.

21                MR. THAYER:    Okay.

22   BY MR. THAYER:

23   Q    So on this fourth day that you’re at the base, did the

24   Chief of the Defense Staff, Tom Woewiyu, show up?

25   A    Yeah.
                            Paye - Direct (Tha)                      160

 1   Q     Tell us what that was like.   Please tell the members of

 2   the jury what you saw when he arrived.

 3   A     When he arrived he came telling us, children, you

 4   shouldn’t worry, we are going to liberate our country, we are

 5   going to take our country back from ECOMOG, you guys have to

 6   be brave and go fight, our country is for us, it’s for all of

 7   us.

 8   Q     Let me just stop you right there.   When he arrived, the

 9   Chief of the Defense Staff addressed just you kids, or did he

10   address the whole group at the base?

11   A     He addressed everybody because everybody -- like we were

12   going on -- we were going on a battle in the front, so he

13   addressed everybody in general.

14   Q     And who did you -- who did he say you were going to

15   fight?

16   A     ECOMOG.

17   Q     And when you found out that you were going to battle,

18   what was your reaction?

19   A     You have nothing to do.

20   Q     Were you happy about it?

21   A     You had -- you have to be happy.

22   Q     Okay.   And when he told you that you were going to the

23   battlefront, tell the jury what the feeling was inside your

24   heart when he told you -- when you first heard that you were

25   having to go to the battlefront.
                             Paye - Direct (Tha)                     161

 1   A    Oh, I was like -- I barely -- I can’t see my mother, I

 2   can’t see my sister.    I was going to do anything.   I feel

 3   sorry for crying.    You are crying but you cannot -- your cry

 4   cannot help you.

 5   Q    And when you started crying and you looked around, what

 6   were some of the other children who had been trained with you

 7   doing when they found out that they had to go to the

 8   battlefield?

 9   A    They were -- they were crying, but they will tell you,

10   you are not better than all us.

11   Q    Who told you that?

12   A    Our commander.     He said you’re not better than all us, so

13   we have to go.

14   Q    And when you say “commander,” who are you referring to?

15   A    Chief -- Chief Zobon.

16   Q    Okay.     And when he told you that, where was Defense

17   Minister Tom Woewiyu?

18   A    He was on the platform talking.    They -- the group was

19   large, so some at the back, some in the center, some at the

20   front.

21   Q    When you saw the Chief of the Defense Staff Tom Woewiyu,

22   what was he wearing?

23   A    White tee shirt, camouflage uniform and trouser, a 45 on

24   his side, and Motorola --

25   Q    I’m sorry, he was wearing a white tee shirt, camouflage
                                  Paye - Direct (Tha)                      162

 1   pants, you said a 45 on the side --

 2   A       Yeah --

 3   Q       -- is that correct?

 4   A       -- it was a Motorola --

 5   Q       Oh, a Motorola --

 6   A       -- handset.

 7   Q       Okay.    He had a radio.

 8   A       Yeah.

 9   Q       All right.    What else did Tom Woewiyu tell you that day,

10   other than that you were going to fight ECOMOG and defend your

11   country?    What else did he say to you?

12   A       We should keep courage, we’ll be back.

13                   THE COURT:   What did he say?

14                   THE INTERPRETER:   We should keep courage, we will be

15   back.

16   BY MR. THAYER:

17   Q       So what happened next?

18   A       In the evening we go in the pickup.        While we were going,

19   the people would launch -- the rocket fell among us.          I was

20   wounded, found myself in the hospital.          Head all hurt, my

21   head bandaged, hand got cut.         The rockets blew in my eye, up

22   to this time I can see clear.         Tears they came all from my eye

23   this time --

24                   THE COURT:   Why don’t you translate.

25                   THE INTERPRETER:   When it came the evening, we were
                               Paye - Direct (Tha)                     163

 1   all put into the pickup, headed to the battlefront.     While on

 2   our way, our pickup was launched at.      The rocket fell into the

 3   pickup and exploded.      The next thing, I found myself in the

 4   hospital all bandaged up, my head bandaged up, my hand

 5   bandaged up.

 6                THE COURT:   Okay.

 7   BY MR. THAYER:

 8   Q    What had happened to your eyes, sir, as a result of the

 9   attack?

10   A    The --

11   Q    As a result of the rocket?

12   A    The explosion affected my eye.

13   Q    Before that explosion, how was your eyesight?

14   A    It was clear.     I could see clear.

15   Q    And what happened to your hand as a result of the

16   explosion?

17   A    My hand got cut in the process.

18   Q    It got cut?    Is that what you said?

19   A    Yeah.     My hand got cut.

20   Q    Okay.

21   A    See here?

22   Q    What hospital were you taken to?

23   A    I was taken to Phebe hospital.

24   Q    Tell us what happened when you were in the hospital.

25   A    It was terrible.      Every day, carry wounded soldier, leave
                               Paye - Direct (Tha)                    164

 1   them there.    To see die though, it is not a easy thing.

 2   Q    And did somebody come for you and find you?

 3   A    Yeah, I was laying down there one day, crying in pain, in

 4   pain crying.    I heard my sister shout out my name -- Monutee,

 5   Monutee, Monutee, Monutee, and it Janet.        I said oh, someone

 6   shouting my name.   I said oh yeah, I’m here, I’m laying here,

 7   I’m laying down here.      I’m dying.   Come for me.

 8        (Pause in proceedings)

 9   A    I was in severe pain.

10   Q    I’m sorry, sir?

11               THE INTERPRETER:    I was in severe pain.

12   A    Not a small pain.

13               THE INTERPRETER:    It wasn’t a small pain.

14               THE WITNESS:    Every day people were dying in the

15   hospital.

16               THE INTERPRETER:    Every day people dying in the

17   hospital.

18               MR. THAYER:    All right.

19   BY MR. THAYER:

20   Q    Now, sir, I just have a few more questions.        Are you okay

21   to continue?    If you need a break, just let us know and we can

22   take a break.

23   A    I go ahead.

24   Q    How has the injury to your eyes affected your ability to

25   see distance versus up close?
                                Paye - Direct (Tha)                  165

 1   A    I can’t see distant.

 2   Q    Okay.

 3   A    Every day I feel pain from my eye --

 4   Q    Okay.

 5   A    -- from 12 year up to this time.

 6   Q    Okay.

 7   A    I feel pain and I can’t see clear and I’m losing my -- my

 8   sight.

 9   Q    Now, can you see up close?       If -- if we were to show you

10   something on this monitor, would you be able to read it?

11   A    It can’t -- be too clear.

12   Q    Okay.    All right.     If I gave you something to look at on

13   a piece of paper up close, can you read that?

14   A    If it is -- it were bigger I could read it, but when it’s

15   small -- small --

16                THE INTERPRETER:    If the font size is bigger I can

17   read it, but if it is small --

18                MR. THAYER:    Okay.

19   BY MR. THAYER:

20   Q    How about a picture, sir?

21        (Pause in proceedings)

22                MR. THAYER:    You know what, this is awfully small.

23   Can we try J-6?

24   BY MR. THAYER:

25   Q    Sir, I’m going to show you an image, and I don’t think
                                Paye - Direct (Tha)                     166

 1   this has been --

 2                 THE COURT:   No, it hasn’t.

 3   BY MR. THAYER:

 4   Q     -- introduced into evidence --

 5                 THE COURT:   I don’t think so.

 6   BY MR. THAYER:

 7   Q     -- so it will just be shown on the monitor, all right?

 8                 THE COURT:   Okay?

 9   BY MR. THAYER:

10   Q     And if you can’t make it out, that’s fine.      We’ll move

11   on.   Can you see the image on your --

12   A     Yeah.

13   Q     -- on your computer?

14   A     Yeah.

15                 THE INTERPRETER:     Yes.

16   Q     Can you see that well?

17   A     Yeah.

18                 THE INTERPRETER:     Yes.

19   Q     Do you recognize what that -- what’s in that picture?

20   A     That’s the base.

21                 THE INTERPRETER:     That’s the base.

22   Q     Which base?

23   A     The Konola base.

24                 THE INTERPRETER:     Konola base.

25   Q     Is that how it looked back when you were taken there when
                                 Paye - Direct (Tha)                     167

 1   you were 12?

 2   A     What he say?

 3                 THE INTERPRETER:      What did you say?

 4   Q     Is that how it looked when you were there when you were

 5   12?

 6   A     When I was there?

 7   Q     Yes.

 8   A     Yeah.

 9                 THE INTERPRETER:      Yes.

10                 MR. THAYER:    Your Honor, I move Government Exhibit

11   J-6 into evidence.

12                 MR. WILSON:    No objection.

13                 THE COURT:    Okay.

14                 MR. THAYER:    Can we have it displayed to the jury,

15   please?

16                 THE COURT:    All right.

17   BY MR. THAYER:

18   Q     Have you been to the Konola base since that day, sir?

19   A     No.

20                 THE INTERPRETER:      No.

21   Q     And besides the injury to your eyes and the injury to

22   your hand, did you receive -- were you hurt anywhere else?

23   A     Yeah.

24                 THE INTERPRETER:      Yes.

25   Q     That’s -- that’s okay, sir.          Can you just tell us what --
                                  Paye - Direct (Tha)                     168

 1   what happened?      Can you tell us what -- what the injury is?

 2   A      Some of the rocket hit me here on my head and on my side.

 3   Q      You said the rocket or part of the rocket hit you --

 4   A      Particle, yeah, particle.

 5                  THE INTERPRETER:    Particle from the rocket hit me in

 6   my shoulder and on my side.

 7   Q      Okay.    And did we take pictures of some of those scars,

 8   sir?

 9   A      Yeah.

10   Q      All right.    I won’t ask you to take your shirt off, sir.

11   Now, you held up your -- your hand I think.        I don’t know if

12   the jurors -- all the jurors can see it, but can you just show

13   the ladies and gentlemen of the jury what -- what happened to

14   your hand as a result of this attack?

15   A      Here?

16   Q      That’s fine.

17                  THE INTERPRETER:    No, he said don’t take your shirt

18   off.

19                  THE WITNESS:    Oh, okay.

20          (Pause in proceedings)

21                  MR. THAYER:    Sir, that’s all the question I have.

22   Thank you.

23                  THE WITNESS:    Thank you.

24                  THE COURT:    I think -- do you want five minutes?

25                  MR. WILSON:    I’ll do whatever Your Honor wishes.
                                Paye - Cross (Wil)                    169

 1                THE COURT:    Okay.   How long do you think you’ll be?

 2                MR. WILSON:    Not long.

 3                THE COURT:    Okay.   You can go ahead.

 4                MR. WILSON:    Thank you.

 5                               CROSS-EXAMINATION

 6   BY MR. WILSON:

 7   Q    Mr. Paye --

 8   A    Yeah.

 9   Q    -- I know you were only 12 years old when this happened,

10   but have you -- do you know what date it was that you were in

11   the hospital -- that you came to the hospital?

12   A    No.

13   Q    You had turned 12 on August 2nd of 1980 -- of 1992,

14   correct?

15   A    Yeah.

16   Q    And do you know how many weeks or months had passed from

17   your birthday to when you got hit in the rocket attack?

18   A    No.

19   Q    Do you have any idea what month it was that you got hit

20   by the rocket?

21   A    No.

22   Q    Do you know who fired the rocket -- what -- what group

23   fired the rocket?

24   A    No.

25   Q    But you were on a -- you were with a group of individuals
                                Paye - Cross (Wil)                          170

 1   who were going to be fighting for the NPFL, right?

 2   A       Yeah.

 3   Q       Do you know what day you got out of the hospital?

 4   A       No.

 5   Q       Do you know if you were in the hospital at Christmas

 6   time?

 7   A       What he say?

 8                   THE INTERPRETER:     What did you say?

 9   Q       Do you know if you were in the hospital at Christmas

10   time?

11   A       Have to explain.

12                   THE INTERPRETER:     Do you know whether you were in

13   the hospital during Christmas time?

14                   THE WITNESS:   No.

15   Q       Do you know how old you were when you got out of the

16   hospital?

17   A       No, it was the same year that I was in the hospital.

18                   THE INTERPRETER:     It was the same year when I left

19   from the hospital.

20   Q       Okay.    Did anybody tell you what day it was when you got

21   out of the hospital?

22   A       No.

23   Q       You said in your -- earlier in your testimony that it was

24   the Chief of Defense Staff who came to speak to you?

25   A       Yes.
                              Paye - Cross (Wil)                      171

 1              MR. WILSON:    I have no further questions, Your

 2   Honor.

 3              THE COURT:    Okay.   Anything further, Mr. Thayer?

 4              MR. THAYER:    No, Your Honor, no.

 5              THE COURT:    Okay.

 6              MR. THAYER:    Thank you.

 7              THE COURT:    Okay, you may step down.

 8              THE WITNESS:    Thank you.

 9        (Witness excused)

10              THE COURT:    Okay, why don’t we take -- take ten

11   minutes.   Members of the jury, remember your recess

12   instructions.   See you in ten minutes.

13        (Recess taken, 3:31 p.m. until 3:48 p.m.)

14              THE COURT:    What was the name of that witness?

15              MR. THAYER:    The last one?

16              THE COURT:    Yes.

17              MR. THAYER:    Iven, I-V-E-N --

18              THE COURT:    Hm-hmm.

19              MR. THAYER:    -- last name Paye, P-A-Y-E.

20              THE COURT:    Okay, thank you.

21        (Jury in, 3:49 p.m.)

22              THE COURT:    Okay, all right, your next witness,

23   please.

24              MR. THAYER:    Your Honor, the Government calls Nyen

25   Gondon.
                               Gondon - Direct (Tha)                        172

 1                COURTROOM DEPUTY:     Please move forward and remain

 2   standing.    Raise your right hand, sir.

 3                NYEN GONDON, GOVERNMENT’S WITNESS, SWORN

 4                COURTROOM DEPUTY:     You have to say it a little bit

 5   louder, sir.

 6                Thank you.    Please have a seat.    Sir, would you

 7   state and spell your name for the record, please?

 8                THE INTERPRETER:      Say your full name and spell it,

 9   please.

10                THE WITNESS:    My name is Nyen Mrzzie Gondon.

11                THE INTERPRETER:      My name is Nyen Mrzzie Gondon.

12                THE COURT:    Okay, let’s see, is he able to -- Mr.

13   Gondon -- is he going to be able to speak, do you think?           I

14   mean understand?    If you don’t understand, you turn to the

15   translator, okay?    Do you understand me?

16                THE WITNESS:    All right.

17                THE COURT:    Okay.   Again, speak into the -- into the

18   microphone.

19                THE WITNESS:    All right.

20                THE COURT:    Thank you.   Okay.

21                MR. THAYER:    May I proceed, Your Honor?

22                THE COURT:    Of course.

23                UNIDENTIFIED SPEAKER:      Do you want him to spell his

24   name, sir?

25                MR. THAYER:    Just going to do it.   Thank you.
                               Gondon - Direct (Tha)               173

 1                              DIRECT EXAMINATION

 2   Q    Can you please spell your name for the record, sir?

 3   A    N-Y-E-N, M -- capital M-R-Z-Z-I-E, G-O-N-D-O-N.

 4   Q    Sir, can you tell the ladies and gentlemen of the jury

 5   what your date of birth is?

 6   A    I was born in Nimba County, January 4th, 1976.

 7   Q    January 4th, 1976?

 8   A    ‘76.

 9   Q    Okay.    You said you were born in Nimba County?

10   A    Nimba County, January 4th, 1976.

11   Q    And what town were you born in in Nimba County?

12   A    I was born in Ganta.

13   Q    I’m sorry, what?

14   A    Ganta.     Ganta City -- Gompa -- Ganta City.

15   Q    And can you spell that for the record, please, the name

16   of that city?

17   A    Ganta is G- -- somebody help me with --

18                THE COURT:    We can do it phonetically --

19                MR. THAYER:    Okay.

20                THE COURT:    -- don’t worry about that.

21   BY MR. THAYER:

22   Q    G-A-N-T-A?

23   A    Yeah --

24   Q    -- Ganta?

25   A    -- Ganta.
                             Gondon - Direct (Tha)                      174

 1   Q    Okay.   And can you tell the members of the jury whether

 2   you belong to any particular ethnic group?

 3   A    I belong to Mano ethnic tribe.

 4   Q    The Mano tribe?

 5   A    Mano tribe -- Mano.

 6   Q    All right.     And were both of your parents Mano?

 7   A    Yes.

 8   Q    Can you tell the members of the jury how far you’ve

 9   gotten in school?

10   A    I drop -- I left on elementary level.

11   Q    And when was that?     When did you leave school?    Do you

12   remember how old you were when you left school?

13   A    No, I was very small.

14   Q    Okay.   And why did you leave school?

15   A    Because the war.

16   Q    What do you do for a living now to support yourself?

17   A    I ride a bike.     I’m a motorcyclist.

18   Q    Okay.

19   A    Yeah.   For now.

20   Q    And when you say you’re “a motorcyclist,” what do you do

21   with the motorcycle?

22   A    I transport people from one end to another.

23   Q    Okay.   So you put people on the back of a motorbike?

24   A    Yeah, motor -- motorbike.

25   Q    All right.     And is that a common way of -- of being a
                             Gondon - Direct (Tha)                    175

 1   taxi in -- in Liberia?

 2   A       Yes, to live, yeah.

 3   Q       Okay.   And that’s how you support your family?

 4   A       Yes.

 5   Q       Tell us about your family.    How many children do you

 6   have?

 7   A       I have six living children.

 8   Q       Okay.   And what are the age ranges for your six children?

 9   A       The first one is 21 years of age.

10   Q       And how about the youngest?

11   A       The last one -- the last two, they are six years.

12   Q       Six years.

13   A       Yeah.

14   Q       And they’re back home in Liberia right now?

15   A       Yes.

16   Q       When you were growing up, who did you live with, sir?

17   A       I live with my aunt.

18   Q       And why did you live with your aunt?

19   A       Because I was with my grandmother when she came and took

20   me and brought me with her in Kakata.

21   Q       All right.   Did something happen to your father when you

22   were very young?

23   A       I did not see my father.   I was very small when my father

24   passed off.

25   Q       Okay.   And when you were living with your aunt and
                            Gondon - Direct (Tha)                 176

 1   growing up with her, where was that?

 2   A    Kakata, Margibi.

 3   Q    Kakata in Margibi County?

 4   A    Yeah.

 5   Q    All right.   And did your aunt have children of her own?

 6   A    Yes.

 7   Q    How many?

 8   A    There are many.

 9   Q    There were a lot of you living in the same house?

10   A    Some of -- some were over there, some were not there.

11   Q    And were you close to one of her children in particular?

12   A    Yes.

13   Q    Who was that?

14   A    Obie.

15   Q    Say it again?

16   A    Obie.   Obie.

17   Q    Obie?

18   A    Yeah.

19   Q    All right.   And how close were you?

20   A    He was my older brother because -- in like he was a

21   cousin and we call one another brothers, so he was a older

22   brother for me and I next to him when it come to the children

23   --

24   Q    Okay.

25   A    -- into the family.
                               Gondon - Direct (Tha)                    177

 1   Q    So even though you’re cousins, you considered each other

 2   brothers --

 3   A    Right.

 4   Q    -- is that correct?

 5   A    Yeah.

 6   Q    And what did your aunt do to support you and Obie and

 7   everybody else?

 8   A    My aunt worked teaching, at the same time, sometimes she

 9   sells bread.    We sell it, we help her to sell bread around --

10   Q    All right.

11   A    -- before --

12   Q    And so did you help her sell bread?

13   A    Yes.

14   Q    With Obie?

15   A    Yes.

16   Q    And where would you sell that bread?

17   A    I sell it around in Kakata in the community.

18   Q    Now, can you tell the members of the jury when you

19   remember the war first coming to Kakata?          Do you remember what

20   year it was?

21   A    Yeah.     In 1990.

22   Q    And tell the members of the jury what happened when the

23   war came when you first experienced it.

24   A    It was one afternoon, my auntie went to work.          She came

25   home telling us that oh, she got information that -- that
                              Gondon - Direct (Tha)                      178

 1   everybody should stay at the house -- you should remain at a

 2   house.    Fuel lit up.    AFL soldiers came down.    Everybody

 3   should go indoor.    They scared for you.    Nobody should come

 4   outside.

 5   Q      Okay.   So your aunt received some information to stay

 6   inside and then some AFL soldiers came, is that right?

 7   A      Yeah.

 8   Q      And they told you to stay where?

 9   A      They are to stay home, not to go anywhere.

10   Q      Okay.   What happened after that?

11   A      After that, we remain in.    The next morning, early in the

12   morning we hear shooting, guns shooting.         We were inside.    We

13   went under the bed.      Fig -- going shooting for a long season

14   (phonetic), we heard people knocking at a door.

15   Q      You heard some people knocking at the door?

16   A      Yeah, yeah, some people knocking at the door.

17   Q      And who were these people?

18   A      Later when the door would open, when they came in and

19   start searching, we were under the bed.      They brought us all

20   out.   Some were in messed up color clothes, head towel red

21   cloth on their head --

22   Q      Okay, let me just stop you right there.       So there was

23   knocking on the door and where were you?         Where were you

24   hiding?

25   A      I was under the bed.
                               Gondon - Direct (Tha)                  179

 1   Q    Under a bed?

 2   A    Yeah.

 3   Q    Okay.     And the people that you saw when you opened up the

 4   door, can you tell the members of the jury what -- how they

 5   were dressed?

 6   A    They were dressed in just ordinary clothes, but they had

 7   red -- a red cloth towel on the head.

 8   Q    Red cloth tied --

 9   A    Red cloth on top on the head with different -- with shirt

10   on there.

11   Q    All right.    And were they armed?      Did they have weapons?

12   A    Yeah, they had weapons.

13   Q    What kind of weapons?

14   A    Some -- some had AK, some had Prairie Dog (phonetic).

15   Q    Did you know who these people were?

16   A    Yeah, the -- after we came down there they told us, got

17   to know that they was a rebel, they was a rebel --

18   Q    Which -- which rebels?         Which group?

19   A    Charles Taylor rebel.

20   Q    Okay.     And when they came into your home, what were they

21   looking for?

22                MS. HENRY:    Objection, Your Honor.

23                THE COURT:    Sustained.

24                MR. THAYER:    Okay.

25   BY MR. THAYER:
                                  Gondon - Direct (Tha)                    180

 1   Q       You said that there were a bunch of people at your front

 2   door.    What did they do?

 3   A       What?

 4   Q       You said that there were a bunch of rebels at your door,

 5   knocking on your door.          What did they do?

 6   A       Well they came inside, looking all around.        They said

 7   look --

 8                   MS. HENRY:    Objection, Your Honor, to the hearsay.

 9                   THE COURT:    Well, they came in, he heard them, no.

10   Overruled.       It’s not -- it doesn’t go to the truth.

11   BY MR. THAYER:

12   Q       When they came into your house, what were they doing and

13   what were they saying?

14   A       Yeah, they were searching all around -- you all got

15   soldiers here?       You all got soldiers here?      Checking all over

16   for soldier -- for AFL soldier.

17                   THE COURT:    Please translate that.

18                   THE INTERPRETER:    When they came inside they were

19   searching in the house asking, you guys have soldiers here,

20   you have soldiers here.

21   BY MR. THAYER:

22   Q       And what did you say?

23   A       I did not answer.       The question was mine -- and they were

24   talking about, I did not answer.

25   Q       Okay.    So who were they talking to?
                               Gondon - Direct (Tha)                     181

 1                MS. HENRY:    Objection, Your Honor.

 2                THE WITNESS:    They were talk --

 3                THE COURT:    Overruled.

 4                THE WITNESS:    They were talking to my auntie because

 5   I was unable to answer them.

 6                MR. THAYER:    All right.

 7   BY MR. THAYER:

 8   Q    And I take it you didn’t have any soldiers in your house?

 9   A    No.

10   Q    So what happened next?

11   A    Yes, later some of the soldier -- the rebel left out the

12   house and some of them went at a other neighbor house, then

13   from there somebody went (inaudible).

14   Q    Now, these rebels that showed up at your house with the

15   red cloth, armed, were they all adults?

16   A    What?

17                THE INTERPRETER:    What?

18   Q    The rebels who showed up at your house and were searching

19   for the AFL soldiers, were they all adults?         Were they all

20   grownups?

21   A    Yeah, they were -- they were big, big men.

22   Q    Okay.    So those were adult rebels that showed up at your

23   house on this day when the war came, is that right?

24                THE COURT:    You can ask the question.

25                THE INTERPRETER:    They were all big men that came to
                                  Gondon - Direct (Tha)                     182

 1   your house?

 2                   THE WITNESS:    Yeah, they were the big, big men that

 3   came to my house.

 4                   MR. THAYER:    All right.

 5   BY MR. THAYER:

 6   Q       And when they left, what did you do?         What did your

 7   auntie do?

 8   A       When they left, yeah, some of them left.        Later, a few

 9   days, another attack came.          Yeah, the government troop came

10   and attack again, so later we fled.           We went in the bush.

11   Q       Okay.    So the government troops counter-attacked the

12   rebels and you fled to the bush, is that right?

13   A       Yeah.

14   Q       Where did you go?

15   A       We went farther, Bong Mines Highway, on Cole Farm.

16                   THE COURT:    I can’t hear.   I can’t hear him because

17   he --

18                   THE WITNESS:    Yeah --

19                   THE INTERPRETER:    Get closer to the microphone.

20                   THE WITNESS:    -- we went at Bong Mines Highway on

21   Cole Farm.

22                   MR. THAYER:    Okay.

23   BY MR. THAYER:

24   Q       You mentioned a highway.       What’s the name of the highway?

25   A       Cole Farm -- Cole Farm, Bong Mines Highway.
                            Gondon - Direct (Tha)                    183

 1   Q    The highway is Bong Mines?

 2   A    Highway.

 3   Q    Okay.     Bong Mines Highway?

 4   A    Yeah.

 5   Q    All right.

 6   A    The village near is Cole’s Farm.

 7   Q    And there’s a village nearby called Cole’s Farm?

 8   A    Yeah.

 9   Q    Okay.     So where is -- what county is Bong Mines in?

10   A    Bong Mine is I think may be in the Bong County, lower

11   Bong County.

12   Q    Lower Bong County?

13   A    Yeah.

14   Q    All right.    And why did you go to Cole’s Farm?

15   A    Yeah, I went there for safely, to go and hide there

16   because the shooting was too much.    We couldn’t stand it at

17   our house so we ran in the bush.

18   Q    And how long did you stay at Cole’s Farm?

19   A    We stayed there like for so many months before return

20   back to Kakata.

21   Q    And when you returned to Kakata, did you go back to the

22   house that you left?

23   A    Yes.

24   Q    And tell us what happened next.

25   A    When I went back to the house, some of the soldiers were
                           Gondon - Direct (Tha)                      184

 1   at the neighbor house now -- in the neighbor house.    We moved

 2   back to our house.   When we got there, some teens were loot us

 3   from the house, like clothes and things they were looting from

 4   the house so we went back in the house, were there.    The other

 5   soldiers are in the neighbor house, two other guys were there

 6   that were close now as friend.   One name is Boomie (phonetic)

 7   and one name is Alfonso.

 8   Q    Okay, let me just stop you right there.     You said when

 9   you returned to Kakata to the house that you left, there were

10   some soldiers in the neighbor’s house, is that right?

11   A    Yeah.

12   Q    And when you say “soldiers,” what group are we talking

13   about?

14   A    The rebel soldiers.

15   Q    And do you know what group they belonged to?     What was

16   the name of the rebel group?

17   A    It belong to Charles Taylor group.

18   Q    All right.    And do you know the -- the name of Charles

19   Taylor’s group?

20   A    Yeah, NPFL.

21   Q    All right.    And I think you mentioned that you came to

22   know the names of some of these soldiers.     Can you tell us

23   what those names are?

24   A    Yeah, there’s two guys that were close to us.     They used

25   to go out and bring our foods down.   Two of them, I was close
                               Gondon - Direct (Tha)                      185

 1   to two of them as friend.       Used to call me all up again, up

 2   again.   Two of their name were Boogie and Alfonso.

 3                MR. THAYER:    Can we have that translated, Your

 4   Honor?

 5                THE COURT:    Sure.

 6                THE INTERPRETER:      Yes, the two guys that was at the

 7   neighbor house, one of them name was Boogie and the other name

 8   was Alfonso.

 9                THE WITNESS:    Alfonso.

10   BY MR. THAYER:

11   Q    And did you know Boogie and Alfonso before the war?

12   A    No.

13   Q    And did they decorate the house at all?         Did they do

14   anything to the neighbor’s house?

15   A    Yeah, they had red cloth at the house they were living.

16   Q    And what was the significance of hanging a red cloth?

17   A    I don’t know.

18   Q    Okay.     So tell us about what it was like living in Kakata

19   with the NPFL rebels next door.         How did that go?

20   A    Yeah, well they’re leaving no more late.         Stayed doing

21   the most thing that was most trouble.        We laid there for

22   earplugs with them.

23   Q    So it sounds like you coexisted with the NPFL for -- for

24   over a year?    Is that what you’re telling is?

25   A    Yes, we were there with them because we were under their
                               Gondon - Direct (Tha)                   186

 1   control.    We not see no (inaudible) no more.

 2   Q    All right.    So Kakata was under NPFL control --

 3   A    Yes.

 4   Q    -- do I have that right?

 5   A    Yeah.

 6   Q    And did they actually bring you food sometimes?

 7   A    Yes.

 8   Q    And at some point did you return to Cole’s Farm?

 9   A    Yes.    When --

10   Q    Let me just stop you right there.        Do you remember what

11   year it was when you returned to Cole’s Farm?

12   A    Yes, in ‘92 I went back to Cole Farm.

13   Q    Why?    Why did you go back?

14   A    Yeah, we went there to make a farm, even to co-farm and

15   (inaudible) or to eat to survive.

16                THE COURT:    Translate that, please.

17                THE INTERPRETER:      Yes, we went by the Cole’s Farm to

18   make farm.    Sometime we cut palm nuts from the palm tree to

19   make oil to go and sell to get food.

20                THE COURT:    Okay.

21   BY MR. THAYER:

22   Q    And in Liberia, just tell us, what is palm oil used for?

23   A    For eating.

24   Q    So tell us, how long were you in Cole’s Farm farming?

25   A    All of us were there like -- I can’t remember the year,
                              Gondon - Direct (Tha)                    187

 1   the total months I was there for.      Because we go do the

 2   farming for a little.      We were there doing the farming at the

 3   same time, go in the bush, (inaudible) you caught it.

 4   Q       I’m sorry, I didn’t understand the end of -- end of your

 5   answer, sir.      You said you were there to make a farm, and then

 6   what?

 7   A       Cutting palm also.

 8   Q       Okay, cutting palm?

 9   A       Yeah.

10   Q       All right.   And did something happen one day when you

11   were at Cole’s Farm farming?

12   A       Yes.    In ‘92 when we were there, Obis and myself were

13   left waiting in the bush.      My auntie, the other people left,

14   other people that went to the village and left some on their

15   farm or their village, older people then children, so we left

16   and went in the bush.      I was in this palm tree cutting palm so

17   I only heard a -- men -- a group of men came in and said halt,

18   stop, drop the cutlas.

19   Q       Okay, let me just stop you right there.   So you’re on

20   Cole’s Farm one day.      Tell the members of the jury exactly

21   what you’re doing and where you are when this happens.        What

22   are you doing?

23   A       Yes, I was in a tree cutting a palm.

24   Q       Okay.   And what were you using to cut the palm?

25   A       Cutlas.
                            Gondon - Direct (Tha)                   188

 1   Q    A cutlas?

 2   A    Yeah.

 3   Q    What we call a machete?

 4   A    Machete.

 5   Q    Okay.   And somebody tells you something.     What did they

 6   tell you?

 7   A    Yes, the one hour in a palm tree, Obis was sitting --

 8   Obis was on the palm tree, like they (inaudible) for me,

 9   called your palm tree is here, Obis on our side standing,

10   Later I hear -- when I looked down I saw the (inaudible) on me

11   point going at me.    Said drop the cutlas, come down.    I drop

12   the cutlas, I came down with a reef (phonetic) when I was --

13   Q    You said you came down with a reef?

14   A    Yeah, reef.     Reef.

15   Q    What does that mean, sir?

16   A    The one you used to -- the ladder you use to climb on the

17   palm tree.

18   Q    Okay.

19   A    Yeah.

20   Q    So what is reef?    Tell us what reef is.

21   A    Reef is in the bush with a lot of -- only you cut it, you

22   trim it, you put it on a palm tree clamp so, you know,

23   something in the bush.

24   Q    Okay.   Is reef a type of tree or a type of plant?

25   A    It’s the -- from the flower to a tree.      There’s a flower
                               Gondon - Direct (Tha)              189

 1   that got (inaudible) in it, yeah.

 2   Q    And you turn that into a ladder?

 3   A    Yeah.

 4   Q    And that’s what you use to climb up the tree?

 5   A    Yeah.

 6   Q    Okay.    So you come down.     What happens?

 7   A    Then when I came down, saw Obis sitting on the ground, no

 8   shirt, only they took our shirt, told us we should pass in

 9   front of them to get back to the village.

10   Q    Who told you that?

11   A    The soldiers that came.

12   Q    You said the soldier was armed, right?

13   A    Yeah.

14   Q    And what had he told Obis about his shirt?

15                MS. HENRY:    Objection, Your Honor.

16                THE COURT:    Overruled.   I don’t know --

17   BY MR. THAYER:

18   Q    When you went up the tree, did Obis have a shirt on?

19   A    Obis had a shirt on.

20   Q    And when you came down did he have his shirt on?

21   A    No.

22   Q    Okay.    And what happened next?

23   A    Yeah, when we get to the village, when we got there a

24   group of men were lying on their back in front of the sun.

25   The women were sitting, the children were sitting, the older
                               Gondon - Direct (Tha)                   190

 1   people were sitting on one side.        But the able-body men that

 2   you and myself, the other people, they were lying on their

 3   back lying with with eyes shut.

 4   Q    All right.    So there were men lying flat on their backs?

 5   A    Hm-hmm.

 6   Q    Where were their arms?

 7   A    What?

 8   Q    What position were their arms in?

 9   A    Oh, the armed men was surrounded them.         They came by with

10   another group of --

11                THE COURT:    Is there a translation or is it just the

12   regular English?

13                THE INTERPRETER:    Regular English.

14                THE COURT:    Oh, regular English, okay.

15                MR. THAYER:    So I’ll ask a better question, Your

16   Honor.

17                THE COURT:    All right.

18   BY MR. THAYER:

19   Q    You referred to men lying on the ground.

20   A    Yes.

21   Q    Those men who were lying on the ground, did they have

22   shirts on?

23   A    No.

24   Q    And those men who were lying on the ground without their

25   shirts, where were their arms?       Their arms?
                               Gondon - Direct (Tha)                    191

 1   A    Oh.    Oh, they lie -- they straighten their hands

 2   straight, they were laying on their back.

 3   Q    Okay.    So what happened next?

 4   A    Later, when they were given the -- they should take all

 5   able body men and the boys to Bong Mine.

 6   Q    Can you say that again, please?

 7   A    Order were given by their commander --

 8                MS. HENRY:    Objection, Your Honor, as to hearsay.

 9                THE COURT:    Well, overruled.   But the question

10   becomes did you hear this?       Did you hear the command?

11                THE INTERPRETER:    Did you hear the command?

12                THE WITNESS:    Yeah.

13   BY MR. THAYER:

14   Q    So you just referred to an “order,” I think is the word

15   you used.    What was the order that you heard given?

16   A    Order -- yeah, the order that was given out, all the men

17   that were lying on the -- on their back, they should take down

18   to Bong Mine.

19   Q    Okay.    And what happened?

20   A    Yes, after that they took us to Bong Mine.       There were a

21   few children among the older men that were there --

22   Q    All right, let me just stop you right there.       Do you

23   remember what year this was?

24   A    ‘92.

25   Q    And so you were 16, if I’m doing my math right?
                          Gondon - Direct (Tha)                      192

 1   A    Yes.

 2   Q    Among the people that were taken to Bong Mines, were

 3   there people younger than you?   You just mentioned children.

 4   Were there people younger than you who were taken to Bong

 5   Mines?

 6   A    Yes.

 7   Q    How young?

 8   A    Oh, I can’t give you exact age but they were like below

 9   my age, some of them were below my age and some were -- some

10   people were above me.

11   Q    All right.   So tell us what happens when you get to Bong

12   Mines.

13   A    Yeah, when we got to Bong Mine, we went, saw some group

14   of men there also that were on only -- other of the other

15   soldiers that were there carry all, we joined in.

16   Q    Okay, hold on, let me just stop you right there.    When

17   you get to Bong Mines you said you see some other men, is that

18   right?

19   A    Yeah.

20   Q    And were these other men soldiers or were they not

21   soldiers?

22   A    Some were -- some were soldiers and some were not

23   soldiers.

24   Q    Okay.   And what were you told to do?

25   A    (Inaudible) when I -- when we got there, sat everybody
                             Gondon - Direct (Tha)                     193

 1   down.    Order were given by the commander that all those are

 2   here they should be in keeping, anybody make attempt to escape

 3   they should kill them.

 4   Q       So when you get to Bong Mines, you’re with a group of

 5   other people who were taken at the same time as you, is that

 6   correct?

 7   A       Yeah.

 8   Q       How big was this group that you were with?

 9   A       There were plenty.   I can’t give you figures.

10   Q       All right.   And when you got to Bong Mines, did you see

11   any other people who had been taken there in the same fashion

12   that you were?

13   A       Yeah, people were -- one person -- group of people were

14   already on the ground there that they already captured and

15   carried in there.

16   Q       All right.   And who were these people who captured you

17   and took you to Bong Mines?

18   A       That was the same NPFL group.

19   Q       And who was it that gave the order that if anyone tried

20   to escape they would be killed?     Who gave that order?

21   A       The first time we went to Bong Mines before we went to

22   Cole Farm I never knew who of those people actually were the

23   commander, but later two of the people -- men, that’s when the

24   commander first came, gave the order.     One name is General

25   Zaar --
                            Gondon - Direct (Tha)                    194

 1   Q      Okay, well we’ll get to that in a minute.

 2   A      Okay.

 3   Q      I just want to stick to this first day when you arrived

 4   at Bong Mines.

 5   A      Yeah.

 6   Q      An NPFL soldier -- you don’t remember his name --

 7   A      Hm-hmm.

 8   Q      -- orders everybody to stay or they’re going to be

 9   killed --

10   A      Yeah.

11   Q      -- is that right?

12   A      Yeah.

13   Q      What happens next when you’re at Bong Mines?

14   A      When I was in Bong Mines a few days after, soldiers came,

15   we convoy in a car.    When it got dark, they call for

16   formation.     All formation, formation.   Everybody should come

17   out.   If you were in, everybody came outside.

18   Q      All right.   Where were you sleeping in Bong Mines?   What

19   kind of a place was this?

20   A      It was in a big house, yeah.

21   Q      Big house?

22   A      Yeah, one big house or inside.

23   Q      And were you sleeping in the same house as the NPFL

24   soldiers or were you sleeping somewhere else?

25   A      We were in the house.   The soldiers were -- some were
                             Gondon - Direct (Tha)                     195

 1   outside surrounding the house.      We were inside.

 2   Q       Okay.   So you said that at some point you’re called to

 3   formation?

 4   A       Yeah.

 5   Q       And when you were called to formation, were you called to

 6   formation with other adults or were you called to formation

 7   and placed with other people, with children?      How did that

 8   work?

 9   A       I don’t get out frankly.

10   Q       All right, I’m sorry.    It was not a clear question.    When

11   you were called to formation, tell us about how that happened.

12   What did you do when you were called to formation?

13   A       When I was called outside for formation, we didn’t have

14   arm that they brought us.       Were standing, armed men surround

15   us.   Then commander -- there were three that I can remember,

16   but other time we already knew who are they.

17   Q       Okay.   So when you’re called to formation, are you

18   standing with other children your age?

19   A       Yes.

20   Q       And are you standing with some children who were younger

21   than you?

22   A       Yes, we were just basically with one another.

23   Q       And none of you had weapons at that point, is that right?

24   A       No.

25   Q       Okay.   And did you see these commanders arrive that
                               Gondon - Direct (Tha)                   196

 1   you’ve been talking about?

 2   A    Yes, I saw them.

 3   Q    Tell us about that.       Tell us what happened when these

 4   commanders arrived.       How many vehicles?   Who was it?   Tell us.

 5   A    When the commanders then came, they came with arms full

 6   in it.   Two -- first person that talked to us was General

 7   Zaar, (inaudible).    The last person that talked was Tom

 8   Woewiyu.

 9   Q    Okay.    So --

10                THE COURT:    You’re asking two -- sometimes you ask

11   two questions and then it’s very hard for him to answer.

12   BY MR. THAYER:

13   Q    So, sir, when these people arrived -- when the commanders

14   arrived, were you gathered in a field?         Or tell us about where

15   physically you were -- you were placed.

16   A    We came in the middle of the town.

17   Q    In the middle of the town?

18   A    Yeah.

19   Q    All right.    And did you yourself see the vehicles arrive

20   that the commanders were in?

21   A    When -- when before they call for formation, the cars

22   already come.    They were packing, yeah.

23   Q    Okay.    And when the commanders addressed you, where were

24   they standing?

25   A    Like the way you standing, we were standing, that
                           Gondon - Direct (Tha)                      197

 1   distance.

 2   Q    Okay.    And were they standing on some kind of a platform

 3   or were they just standing on the ground like everybody else?

 4   A    Standing on the ground.   There was no platform.

 5   Q    Okay.    Tell us the name again of the first commander who

 6   you remember speaking to you and the other people that day.

 7   A    General Zaar and Bruce Quainoo.

 8   Q    Okay.    Is that the same person?   I’m sorry.   Was that

 9   general -- when you say General Zaar, is that -- that’s one

10   person?

11   A    Yeah, General Zaar is one person.

12   Q    Okay.

13   A    Bruce Quainoo is one person.

14   Q    Okay.    What’s the second name again?   Can you just say it

15   slowly?    The second name.

16   A    Bruce Quainoo.

17   Q    Okay.    Bruce -- can you spell the last name Quainoo?

18   A    Quainoo.

19   Q    Okay.    Do you know how to spell it?

20   A    No.

21   Q    Okay.    Neither do I so, Bruce Quainoo.   All right.   And

22   who was the third person that spoke?

23   A    Tom Woewiyu.

24   Q    Now -- and we’ll talk about that in a second -- General

25   Zaar, when he addressed you, what did he talk about?     What did
                               Gondon - Direct (Tha)                    198

 1   he say?    If you can remember.

 2   A       General Zaar told us that everybody should remain in

 3   queue, no one should make attempt to escape.

 4                MS. HENRY:    Your Honor, I’m just going to object to

 5   the hearsay again, for the record.

 6                THE COURT:    Hearsay?    For the truth of the matter?

 7                MS. HENRY:    It’s out of court -- Your Honor, it’s

 8   out of court statements being offered for their truth.

 9                THE COURT:    No, it is not.    I don’t think it --

10   what’s your position?

11                MR. THAYER:    No, Your Honor, it’s not being offered

12   for the truth of the matter.

13                THE COURT:    What is it being offered for?

14                MR. THAYER:    It’s being offered to show what

15   happened next as a result of what these people are saying and

16   doing at this base with this witness, Your Honor.

17                THE COURT:    Okay.   And he’s not telling anything

18   about the truth, he’s just saying -- he’s -- it’s not a fact

19   that -- of the truth, it’s simply a statement that’s being

20   made.    Your objection is overruled.

21   BY MR. THAYER:

22   Q       So please continue, sir.      General Zaar is addressing your

23   group.    He said something to the effect of stay in queue --

24   you said stay in line?

25   A       Yeah, yeah.
                            Gondon - Direct (Tha)                   199

 1   Q      Or what?

 2   A      Yeah, so remain in line, that we were going to go on the

 3   front line, we were going to be trained a few this time to go

 4   and fight.

 5   Q      All right.

 6   A      The same as Bruce Quainoo.

 7   Q      I’m sorry, did you say that Bruce Quainoo said the same

 8   thing?

 9   A      Yes.    Yes.

10   Q      Okay.   And he was the second person to speak?

11   A      Yeah.

12   Q      Now, you mentioned that the third person to speak was Tom

13   Woewiyu.

14   A      He was the last person on the talk.

15   Q      Sorry, the last person.

16   A      Yeah.

17   Q      Beg your pardon.   Before that day, had you heard the name

18   Tom Woewiyu?

19   A      No.

20   Q      Had you ever seen him before?

21   A      No.

22   Q      And that day when he addressed you, did he say who he

23   was?   How did he identify himself?

24   A      Yeah, he would identify himself, also even his soldiers

25   that were there give (inaudible), call him name.
                            Gondon - Direct (Tha)                  200

 1   Q    Okay, let me back up a second.    When Tom Woewiyu arrived,

 2   can you tell the members of the jury how he was treated by the

 3   other soldiers who were there?

 4   A    He was honored.

 5   Q    He was?

 6   A    Honored.   Honored.

 7   Q    Honored?

 8   A    Yeah.

 9   Q    Okay.   How was he honored?   What could you see?

10   A    He do -- I should show how they --

11   Q    Sure --

12   A    Okay.

13   Q    -- please show the jury how he was honored, what -- what

14   people do.

15   A    “Yes, sir.”

16   Q    They addressed him as sir?

17   A    Yeah.

18   Q    Did they salute in any fashion?

19   A    Yeah, saluted.

20   Q    Okay.   And when he spoke to you, did he say anything

21   about who he was by -- whether by his name or his position?

22   A    Yes.    When he addressed us that everybody should get

23   prepared, curfew, soldier out, they were going to train us in

24   a shorter time, two weeks to get used to arm, we’re going to

25   go to the front to fight.    After that, he introduced his self,
                              Gondon - Direct (Tha)                    201

 1   everything.

 2   Q       Okay.   After he said that you’re going to be trained to

 3   go to fight, you said that’s when he introduced himself?

 4   A       He introduced himself.

 5   Q       Okay.   Tell the members of the jury how it was, as best

 6   as you can remember the words that he used, how did he

 7   introduce himself?      What did he say?

 8   A       Yeah, he was the Defense Minister.   He was seven of the

 9   Defense Minister in NPFL.

10   Q       And did he say his name, sir?

11   A       Tom Woewiyu.

12   Q       Okay.   Did he say anything else that you can remember?

13   A       Later we get in queue, we surrounded, we started go

14   around singing.

15   Q       Singing?

16   A       Singing, yes, singing, sir.

17   Q       Now, when you went around in a circle singing, was it

18   that day or was it on another day?

19   A       Oh, God, the first time they came when I’m talking about

20   were in circle.     Second time, we still went in circle singing.

21   Q       Okay.   Okay.   So there was two times when you sang?   All

22   right.    Tell the members of the jury about how you sang.      What

23   -- what was this business about singing?         Tell us.

24   A       That was (inaudible) so I -- I don’t go out singing,

25   yeah.
                                  Gondon - Direct (Tha)                 202

 1   Q       How did you learn this song?

 2   A       Hmm?

 3   Q       How did you learn this song?

 4   A       Just all the soldiers raise the song, we answer.

 5   Q       Okay.

 6   A       Yeah.

 7   Q       So one of the soldiers would sing part of the song and

 8   you would --

 9   A       We were answering them.

10   Q       Okay.    You would repeat or answer the song?

11   A       Yeah, I’m sorry.

12   Q       All right.    Do you remember any of the song?

13   A       I don’t go around singing so I don’t got --

14   Q       Say it again?

15   A       Hmm?    I don’t got good voice of singing.    Yeah.

16   Q       Give it a try, just sing a couple bars.

17                   THE COURT:    You could -- you could take some water

18   if you need.

19   BY MR. THAYER:

20   Q       Yeah, if you need some water I could bring some.

21           (Pause in proceedings)

22   A       “I’m on the battlefield for my love” -- I cannot remember

23   song.

24   Q       I think we get the gist.       All right.

25   A       Yeah.
                           Gondon - Direct (Tha)                   203

 1   Q    Now, did Tom Woewiyu tell you anything else that day

 2   before he left?

 3   A    Yes.    He gave order -- command, that no one should make

 4   an attempt to escape, if anybody escape, the person should be

 5   executed.    Anybody make an attempt to escape, the person

 6   should be executed.   He left arm and ammunition on the ground

 7   so we can be trained with it.

 8   Q    Okay.    Tell us about the training.   What kind of training

 9   did you receive?

10   A    We jog, know how to loosen the -- loosen the gun, put it

11   back together.    Advance it, learn how to fire it.

12   Q    When you say “advance it,” you mean cock the gun --

13   A    Cock it --

14   Q    -- so there’s a bullet --

15   A    -- yeah, cock it.

16   Q    -- in the chamber?    Okay.

17   A    Yeah.

18   Q    Were you told during this meeting, this gathering where

19   these three commanders addressed you, were you told who you

20   were going to be fighting against?

21   A    A second time when he came, that’s --

22   Q    All right, let’s stick to the first time then.    The first

23   time, were you told where you were going to be fighting?

24   A    No, the first time the soldier want to go on the front

25   line I was not told who I’m going to fight.
                            Gondon - Direct (Tha)                      204

 1   Q     Okay.    Tell us a little bit more about the training you

 2   received.

 3   A     Training is jog, take cover -- how to take cover, lay

 4   down flat --

 5   Q     Jogging and taking cover?      Okay.

 6   A     Take cover.    How to shoot.

 7   Q     And among the people who were receiving training, were

 8   there children younger than you?      You were 16.   Were there

 9   children younger than you?

10   A     Yeah.

11   Q     How young?

12   A     I don’t know the exact age but some were below 14, 13,

13   12.

14   Q     Okay.    And who was training you?     Who were the NPFL

15   fighters who were training you?

16   A     Just the person that was training me was Alfonso.

17   Q     Alfonso.

18   A     Alfonso.

19   Q     Your neighbor from Kakata?

20   A     From Kakata.   He came along.

21   Q     Now, the first time that you saw Tom Woewiyu when he came

22   and addressed you, what was he wearing?

23   A     Tom Woewiyu had a khaki trouser with white tee shirt and

24   brown boots.

25   Q     And was he armed?
                            Gondon - Direct (Tha)                   205

 1   A    He have a pistol and grenade.

 2   Q    And a grenade?

 3   A    Yeah.

 4   Q    Okay.   How long were you trained?

 5   A    Just two weeks.

 6   Q    And what happened after the two weeks?

 7   A    Two weeks, were taken -- last when he came back for the

 8   last time, group would divide into two --

 9   Q    Okay, let me just stop you there.    When you say “when he

10   came back the last time,” who are you talking about?

11   A    Tom Woewiyu and General Zaar, the whole convoy came last

12   minute last time were armed with ammunition, distribute it --

13   Q    Okay, let me just stop you right there.    So Tom Woewiyu

14   would turn with General Zaar you said in a convoy?   Is that

15   the word you used?

16   A    Yeah.

17   Q    Okay.   And they brought what with them?

18   A    Brought weapon.

19   Q    What kind of weapons?

20   A    AK and all different weapons.

21   Q    And what happened with those weapons?

22   A    They were distributed among us.

23   Q    And who actually gave you your weapon?

24   A    My weapon was given to me by Alfonso.

25   Q    And what kind of weapon was it?
                              Gondon - Direct (Tha)                    206

 1   A     AK-47.

 2   Q     And were weapons given to the child soldiers, some of

 3   whom you said were 13 years old?

 4   A     Everybody was issued an arm.

 5   Q     And where was Tom Woewiyu when this was happening?

 6   A     He was present.

 7   Q     He was present you said?

 8   A     Yeah.    He gave the order.

 9   Q     Which order did he give?

10   A     About distribute the arms, that we’re going to go to the

11   battlefront.

12   Q     Okay.    So what happened next?    The weapons get

13   distributed after Tom Woewiyu orders them to be distributed.

14   What do you do next?

15   A     After the weapons was distributed, we circle around

16   again, we sing songs.      From there, other group left, went a

17   long way,     --

18   Q     Let me just stop you right there.      The weapons are

19   distributed, you sing songs again.

20   A     Yeah.

21   Q     Does anybody tell you what your assignment is going to

22   be?

23   A     Yes.    We’re going to Duallah (phonetic) to go attack

24   (inaudible).       We told that we’re going to go fight the ECOMOG

25   in Duallah.
                            Gondon - Direct (Tha)                   207

 1   Q    Okay.    Let’s just break that down a little bit.   Who was

 2   it that told you who and where you were going to fight?

 3   A    Tom Woewiyu the one that give the order to us, everybody

 4   is going to Duallah to go fight the ECOMOG soldiers.

 5   Q    Okay.    Everybody is going to go where, sir?

 6   A    Duallah.   Duallah.

 7   Q    Duallah?

 8   A    Duallah, in Mesurado (phonetic).

 9   Q    Okay.    And where is Duallah?   You said it’s in Mesurado,

10   but where is it?   If you can tell the members of the jury.

11   A    When going Cape Mount Highway, Cole -- around Cole area.

12   Q    Okay.    You said when you go down the Cape Mount Highway?

13   A    Yeah, when you’re leaving from Monrovia past Freeport

14   going all the way to go Bong Mines Highway (phonetic).

15   Q    Okay.

16   A    Bong Mines Highway, Bong Mines Highway, sir.

17   Q    Okay.    And you mentioned Caldwell.   What’s Caldwell?

18   A    Caldwell is in the right-hand side when you’re going.

19   Q    Going towards where?

20   A    To go Cape Mount Highway.

21   Q    Cape Mount Way?

22   A    Yeah, Cape Mount --

23   Q    And --

24   A    -- Bong Mines Highway.

25   Q    Okay.
                             Gondon - Direct (Tha)                      208

 1   A      Yeah.

 2   Q      And what is Cape Mount?

 3   A      Cape Mount?

 4   Q      Yes, what is it?

 5   A      Yeah, Cape Mount is going toward Freetown, certain way.

 6   Q      Okay.    Is Cape Mount a county in Liberia?

 7   A      Yes.

 8   Q      And it’s called Grand Cape Mount County?

 9   A      Yeah, Grand Cape Mount County.

10   Q      Okay.    And is Duallah basically a -- neighborhood of

11   Monrovia?      Is it in the general Monrovia area?

12   A      Mesurado, yes, bottom Mesurado.

13   Q      Okay.    So tell us, in addition to telling you that you

14   were going to go to Duallah to fight, what else did Tom

15   Woewiyu tell you about what your mission was going to be?

16   A      Yeah, he said we are going to fight the ECOMOG troops,

17   any attack is not an easy thing.

18   Q      He said you’re going to fight who?

19   A      ECOMOG.    ECOMOG soldiers.

20   Q      Okay.    And what did he say about the fight?   It wasn’t

21   going to be what?

22   A      Not going to be easy.

23   Q      Wasn’t going to be easy, okay.    And what else did he tell

24   you?

25   A      Later we left, he told us that groups were going to be
                           Gondon - Direct (Tha)                     209

 1   dividing into two.   Other group left and went with General

 2   Zaar on a car road going Karata and we took the train track

 3   road on.

 4   Q    Okay.    Who told you that you were going to be divided

 5   into two groups?

 6   A    He gave the order to the various commander that was

 7   leading the various group.

 8   Q    When you say “he gave the order to the various

 9   commanders,” who do you mean when you say he?

10   A    Tom Woewiyu.

11   Q    Okay.    So Tom Woewiyu gave an order to other commanders?

12   A    Yeah.

13   Q    And what did he order those other commanders to do?

14   A    He ordered them groups to be divided into two.

15   Q    Okay.    And do you know the names of the commanders who

16   were in charge of those two groups?

17   A    The group -- the group I was in, our commander that took

18   us was Alfonso.

19   Q    So you were under Alfonso?

20   A    Alfonso --

21   Q    And --

22   A    -- General Zaar carry the other group.

23   Q    Who?    I’m sorry.

24   A    General Zaar.

25   Q    General Zaar.
                               Gondon - Direct (Tha)               210

 1   A    Yeah.

 2   Q    Okay.    About how many people were in your group?

 3   A    I don’t know the exact total.

 4   Q    All right.

 5                MS. HENRY:    I didn’t -- I didn’t hear that.

 6   BY MR. THAYER:

 7   Q    Can you say your answer again?

 8   A    I don’t know the exact total.

 9                MS. HENRY:    Thank you.

10   BY MR. THAYER:

11   Q    You don’t know exact totals?

12   A    Yeah.    There --

13   Q    Okay.

14   A    There were many.

15   Q    There were many?

16   A    Yeah.

17   Q    Were there child soldiers in the group?

18   A    Yes.

19   Q    Were there child soldiers in General Zaa’s group?

20   A    Yes.

21   Q    And I think you were saying that you -- the two groups

22   took different directions?

23   A    Yeah.

24   Q    Which route did your group take?

25   A    We use a train track.
                            Gondon - Direct (Tha)                       211

 1   Q    The train tracks?

 2   A    Yeah, train road.

 3   Q    The train road?

 4   A    Yeah.

 5   Q    And how about the other group?

 6   A    The used the car road.

 7   Q    The car road?

 8   A    Yeah.

 9   Q    Okay.    And how did you get to Duallah?

10   A    We walk along the train track for two days before getting

11   to Duallah.

12   Q    And what happened?

13   A    When first day we left we slept in the bush.      Second day

14   we reach -- kept our self in a bush.    Same morning about 4:00

15   we begin attacking.

16   Q    And who were you attacking?

17   A    We were attacking the ECOMOG soldiers.

18   Q    And where were they based, if you know?

19   A    They were based in -- I don’t know their main community

20   but it was based in Duallah across the road.

21   Q    And tell us what happened.

22   A    Well, we went, they begin to deploy us.       The town that

23   we’re going to attack early in the morning, we begin

24   attacking, begin firing at them.    While we’re shooting,

25   everybody was firing.    They too were shooting.    They came with
                               Gondon - Direct (Tha)                      212

 1   force, shoot us for almost an hour.

 2                They came with heavy force.       We begin retreating and

 3   one of my friends was even killed.          I hide by in the bush.   We

 4   escaped.    My brother and myself, we met, we escaped.       We spent

 5   three days in the bush.       We came home, we did not go back to

 6   Cole Farm.    We came straight Kakata, came -- the arm I have, I

 7   throw my own in a unfinished house.         We (inaudible) in a

 8   banana bush.    We came and pick up our clothes, we (inaudible).

 9   Q    Okay, let me just stop you right there.

10                THE COURT:    How much longer do you have?

11                MR. THAYER:    Maybe ten minutes, Your Honor.

12                THE COURT:    Okay.   Go on.

13   BY MR. THAYER:

14   Q    And you said something about your -- your arms.          Can you

15   just tell us in a little bit more detail what you’re talking

16   about?

17   A    Yes.    When I came with the arm I throw it out, I throw it

18   in a unfinished house.

19   Q    You threw your what where?

20   A    Weapon in a unfinished house because I don’t want for if

21   I get to Kakata, other people would see me with a arm

22   (inaudible).    I would be able to even be captured or go back.

23   Q    Okay.

24   A    I was so afraid so I threw it back in a unfinished house.

25   My brother left it in banana bush.
                           Gondon - Direct (Tha)                      213

 1   Q    And just what’s the word you’re using?      You said you

 2   threw your -- your gun where?

 3   A    In a unfinished building.

 4               MR. THAYER:   Maybe we can use a translation here.

 5               THE INTERPRETER:    When we got back I threw my arms

 6   into an unfinished building --

 7               MR. THAYER:   Unfinished building.

 8               THE INTERPRETER:    -- and my brother threw his into

 9   the banana bush.

10               MR. THAYER:   Okay.

11   BY MR. THAYER:

12   Q    And where did you eventually make your way to, sir?

13   A    When I left I came at the house, I only pick up few

14   clothes, put them in bag.      Obis and myself were left.   We

15   came, we slept awhile. Set out Willa.     We spent a week plus in

16   (inaudible).   We go on truck, how we came to Nimba.

17   Q    And were you able to spend the rest of the war without

18   having to participate in it again?

19   A    After I went in Nimba, I did not take part in another war

20   again.

21   Q    So you saw Tom Woewiyu on two occasions, is that right,

22   during the war?

23   A    Yeah, in Boma (phonetic).

24   Q    And did you ever see him again after the war?

25   A    Yes.   After the war during election in ‘97, that’s when
                            Gondon - Direct (Tha)                       214

 1   my last time I see him.

 2   Q    Where did you see him?

 3   A    Dou.

 4   Q    In where?

 5   A    Dou.    Dou.

 6   Q    How do you spell that?

 7   A    D-O-U.

 8   Q    D-O-U?

 9   A    Yeah.

10   Q    And where is Dou?      Dou?

11   A    Dou in Zanclan, lower Nimba County, District Number 8.

12                MR. THAYER:    I’m sorry, I’ll need a translation.

13                THE INTERPRETER:      Dou is in Zanclan (phonetic),

14   lower Nimba County.

15                THE WITNESS:   District Number 8.

16                THE INTERPRETER:      District Number 8.

17                MR. THAYER:    Okay.

18   BY MR. THAYER:

19   Q    And what year was that, do you remember?

20   A    ‘97.

21   Q    And how far away from you from Tom Woewiyu were you when

22   you saw him in 1997?

23   A    He was not far from me, we were very close by

24   (inaudible).

25   Q    Okay.
                              Gondon - Direct (Tha)                 215

 1               MR. THAYER:    Could we have B-3 shown to the witness,

 2   please?

 3               THE COURT:    Has that been admitted?

 4               MR. THAYER:    It has not.

 5               THE COURT:    Okay.

 6   BY MR. THAYER:

 7   Q    Sir, you’re going to see hopefully an image in a minute

 8   or so on the computer screen next to you.

 9               THE COURT:    B-7, is that what it is?

10               MR. THAYER:    B-3, Your Honor.

11               THE COURT:    B-3, okay.

12               UNIDENTIFIED SPEAKER:      D or B?

13               MR. THAYER:    Bravo.

14               UNIDENTIFIED SPEAKER:      Bravo, thank you.

15        (Pause in proceedings)

16               THE COURT:    Okay.   Fine, thank you.

17   BY MR. THAYER:

18   Q    Sir, do you have an image on your computer monitor?     Can

19   you see a picture on your computer monitor?

20   A    Yes.

21   Q    And do you recognize anyone in that photograph?

22   A    Yes.

23   Q    Who do you recognize?

24   A    I recognize Taylor, Tom Woewiyu --

25   Q    And when you say “Taylor,” who do you mean?
                               Gondon - Direct (Tha)                     216

 1   A    I said I recognize Charles Taylor.

 2   Q    Charles Taylor?

 3   A    Yeah.

 4   Q    All right.    And if we’re going from left to right, which

 5   number person is Charles Taylor and what is he wearing?

 6   A    From Charles Taylor to my right --

 7   Q    From the -- from the left of the picture moving right,

 8   what number?    There are a number of people in this picture.

 9   If you could count the people, what number is Charles Taylor?

10   First, second, third, fourth, fifth?

11   A    From here --

12                THE COURT:    This isn’t -- this isn’t being

13   published?

14                MR. THAYER:    No, it’s not yet.

15                THE COURT:    Oh.

16                THE WITNESS:    From the first person (inaudible)

17   Charles Taylor is second.        I don’t -- I don’t see the other

18   (inaudible) clearly.

19                MR. THAYER:    All right.

20   BY MR. THAYER:

21   Q    And what color is Charles Taylor’s outfit?

22   A    Charles Taylor wearing a white (inaudible) shirt --

23   Q    Okay --

24   A    -- suit.

25   Q    He’s wearing a white shirt --
                               Gondon - Direct (Tha)                  217

 1   A    White suit.

 2   Q    White suit?

 3   A    With a white hat.

 4   Q    With a white hat.       And how about Tom Woewiyu?   Where is

 5   he standing?

 6   A    He’s standing right behind Taylor --

 7   Q    All right.

 8   A    -- with wearing -- wears (inaudible) shirt on -- on a

 9   coat suit.

10   Q    With a white shirt and a suit?

11   A    Hm-hmm.

12   Q    All right.

13                MR. THAYER:    Your Honor, I ask that --

14   BY MR. THAYER:

15   Q    -- and does this photograph accurately reflect what Tom

16   Woewiyu looked like when you saw him?

17   A    Come again?

18   Q    Does this photograph reflect -- does it show how Tom

19   Woewiyu looked when you saw him?       Is that what he looked like

20   when you saw him?

21   A    Yeah, he was black, tall.

22   Q    Okay.

23                MR. THAYER:    Your Honor, I ask that Government

24   Exhibit B-3 be moved into evidence.

25                MS. HENRY:    No objection, Your Honor.
                               Gondon - Direct (Tha)                       218

 1                THE COURT:    All right, it’s received.

 2                MR. THAYER:    And may we be shown A-9, please?     This

 3   is already in evidence so I’d ask if it could be shown to the

 4   jury?

 5                THE COURT:    Do you want -- you don’t want this to be

 6   shown to the jury?

 7                MR. THAYER:    Oh, I’m sorry, yeah, let’s publish it

 8   to the jury.    I’m sorry.

 9                THE COURT:    Before we change the screen.

10                MR. THAYER:    Thank you, Your Honor.     Yes.   Just

11   trying to move things along.

12                THE COURT:    All right.    Okay.   Okay, now you can

13   move him along.

14                MR. THAYER:    All right.

15   BY MR. THAYER:

16   Q       Sir, can you circle Charles Taylor?       And you can just put

17   your finger right on the screen.         All right.   And can you just

18   draw maybe a little arrow where you see Tom Woewiyu?          Okay.

19                MR. THAYER:    Now, may we be shown A-9, please?

20   BY MR. THAYER:

21   Q       I’m going to show you a map, sir, and it’s going to come

22   up.

23                MR. THAYER:    I think we’re going to need A-10.        No,

24   I’m sorry, A-9.    A-9, please.

25                THE COURT:    Not A-10?
                               Gondon - Direct (Tha)                     219

 1                MR. THAYER:    A-9, Your Honor.

 2                THE COURT:    Okay.

 3   BY MR. THAYER:

 4   Q    Sir, can you see the map on your screen there?

 5   A    Yes, I see.

 6   Q    All right.    If it’s big enough, can you circle where

 7   Kakata is for the ladies and gentlemen of the jury?

 8   A    Here is Kakata.

 9   Q    Now, before you touch the screen again, if you can take a

10   look at the screen and figure out approximately where Cole’s

11   Farm is, and just put a mark with your finger where Cole’s

12   Farm is.

13   A    When you take the road here -- Cole Farm is somewhere

14   around here.

15   Q    Okay.     Right where your finger stopped?

16   A    Yeah.

17   Q    All right.

18   A    All right.

19   Q    And how about Bong Mines.       If you put a dot where you

20   think Bong Mines is, can you do that, sir?

21   A    Bong Mine -- is Bong Mine here.

22   Q    Somewhere all the way up there?

23   A    Hm-hmm.

24   Q    Okay.     Thank you, sir.     Now, I want you to look around

25   the courtroom.    I want you to look around the courtroom, and
                               Gondon - Direct (Tha)              220

 1   I’m going to ask you if you see in this courtroom, Tom

 2   Woewiyu.

 3   A    Come by again?

 4   Q    I’m going to ask you to look around the courtroom --

 5   A    Hm-hmm.

 6   Q    -- and tell the ladies and gentlemen of the jury if you

 7   see Tom Woewiyu in this courtroom.

 8   A    Yes.

 9   Q    Do you see him here today?

10   A    Yes.

11   Q    You see Tom Woewiyu today here in this courtroom, is that

12   right?

13   A    Tom Woewiyu, yeah.

14   Q    Okay.    Can you describe for the members of the jury

15   something he’s wearing so that we know for the record that you

16   are identifying Tom Woewiyu?

17   A    I can’t point finger?

18   Q    You can point a finger if that helps.

19   A    Yes, Tom Woewiyu is sitting over there.

20                THE COURT:    Okay.

21   BY MR. THAYER:

22   Q    And what is he wearing?

23   A    Gray coat suit with pin shirt on him with necktie.

24   Q    With the pink shirt?

25   A    Yeah.
                              Gondon - Direct (Tha)                     221

 1               THE COURT:    Okay, the Court -- the defendant has

 2   identified the defendant.

 3               MR. THAYER:    Thank you, sir, that’s all I have.

 4               THE COURT:    Okay, are you going to be long?

 5               MS. HENRY:    Not that long, Your Honor.

 6               THE COURT:    Do you want -- do you think you’ll be

 7   finished by 5:00, or don’t you?

 8               MS. HENRY:    Let me just have the Court’s indulgence.

 9          (Pause in proceedings)

10               MS. HENRY:    Your Honor, I might be longer.    I’d

11   rather wait until --

12               THE COURT:    Okay.

13               MS. HENRY:    -- the next court session.

14               THE COURT:    All right.   Members -- okay, you won’t

15   be back until Monday morning at 9:45.      Remember your recess

16   instructions not to discuss this case among yourselves until

17   all the evidence is in and you receive the final instructions

18   from me, because only then can you discuss this case fairly

19   and intelligently.

20               Do not talk with the witnesses, the lawyers or the

21   parties on any subject.      Do not make an investigation of your

22   own.   Do not talk with your families, friends, coworkers or

23   anyone else.   Don’t go to the internet or all the other

24   gadgets that I mentioned before.       Your only information you

25   should receive is that which you receive here in Court.       Thank
                                                                                        222

 1   you.   Have a very nice weekend.                        We’ll see you Monday.   Court

 2   is adjourned.

 3               MR. WRIGHT:             Good afternoon, Your Honor.

 4               MR. THAYER:             Good day, Judge.

 5               (Proceeding concluded, 4:51 p.m.)

 6                                                     * * *

 7

 8

 9                            C E R T I F I C A T I O N

10                     We, Josette Jones, and Diane Gallagher, court

11   approved transcribers, certify that the foregoing is a correct

12   transcript from the official electronic sound recording of the

13   proceedings in the above-entitled matter.
                        Digitally signed by Josette Jones

     Josette Jones
14                      DN: cn=Josette Jones, o, ou,
                        email=dianadoman@comcast.net, c=US
                        Date: 2018.11.07 15:45:24 -05'00'
15

16   JOSETTE JONES

     Diane
                       Digitally signed by Diane Gallagher
17                     DN: cn=Diane Gallagher, o, ou,
                       email=Dianadoman@comcast.net,

18   Gallagher         c=US
                       Date: 2018.11.07 15:45:45 -05'00'



19   DIANE GALLAGHER                                           DATE

20   DIANA DOMAN TRANSCRIBING, LLC
